

Exhibit 10.29


BASIC LEASE INFORMATION PAGE
 
The capitalized terms in this Lease shall have the meanings ascribed to them
below, unless more specifically defined in the Lease, and, in the event of a
conflict, the definition contained in the Lease shall control.
 
LANDLORD:
PR LITTLETON EXPANSION, LLC, a Delaware limited liability company
       
TENANT:
TRIUMPH LEARNING, LLC, a Delaware limited liability company
       
PREMISES:
(a)
Address:
1-3 Distribution Center Circle
     
Littleton, Massachusetts 01460
         
(b)
Rentable Area:  80,000 square feet, consisting of approximately 72,000 square
feet of warehouse space and approximately 8,000 square feet of office space.
         
(c)
Project:
Littleton Distribution Center
       
LEASE TERM or TERM:
Five (5) years and three (3) months, plus any partial month if the Commencement
Date does not fall on the first day of a calendar month.
       
COMMENCEMENT
DATE:
The Substantial Completion Date (as defined in the Work Agreement).
       
TERMINATION DATE:
The last day of the calendar month which is five (5) years and three (3) months
following the Commencement Date, unless extended or earlier terminated as set
forth in this Lease.
       
BASE RENT:
The Base Rent is set forth in Exhibit E attached to and made a part of this
Lease.
       
SECURITY DEPOSIT:
$232,000.00, to be held and disposed of in accordance with Section 6 of this
Lease.
   
MOVING ALLOWANCE:
$150,000.00 to be disbursed in accordance with the Work Agreement attached
hereto as Exhibit D and made a part hereof.


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
PARAGRAPHS
 
PAGE
         
1.
 
PREMISES
 
1
2.
 
TERM.
 
1
3.
 
BASE RENT
 
2
4.
 
EXPENSE CHARGE
 
2
5.
 
LATE PAYMENT CHARGE
 
6
6.
 
SECURITY DEPOSIT
 
6
7.
 
USE.
 
9
8.
 
ALTERATIONS AND IMPROVEMENTS.
 
13
9.
 
LIENS
 
15
10.
 
REPAIRS AND MAINTENANCE.
 
15
11.
 
PEACEFUL POSSESSION
 
17
12.
 
LIABILITY OF LANDLORD AND TENANT.
 
18
13.
 
ASSIGNMENT AND SUBLETTING
 
19
14.
 
SUBORDINATION OF LEASE.
 
22
15.
 
INSPECTIONS
 
22
16.
 
DAMAGE AND DESTRUCTION
 
23
17.
 
EMINENT DOMAIN
 
24
18.
 
HOLDING OVER
 
25
19.
 
RULES AND REGULATIONS
 
25
20.
 
DEFAULTS
 
25
21.
 
LANDLORD’S DEFAULT AND TENANT’S REMEDIES
 
28
22.
 
TENANT’S PERSONALTY
 
29
23.
 
SIGNS
 
29
24.
 
UTILITIES
 
29
25.
 
INSURANCE.
 
31
26.
 
ATTORNEY’S FEES
 
33
27.
 
WAIVER OF HOMESTEAD
 
33
28.
 
NOTICES
 
33
29.
 
NO ESTATE
 
34
30.
 
BINDING EFFECT
 
34
31.
 
ESTOPPEL CERTIFICATE
 
35
32.
 
FINANCIAL REPORTS
 
35
33.
 
APPLICATION OF TENANT’S PAYMENTS
 
35
34.
 
INTENTIONALLY OMITTED.
 
35
35.
 
NO BROKER CLAIMS
 
35
36.
 
CORPORATE AND PARTNERSHIP AUTHORITY
 
36
37.
 
LIMITATION OF LIABILITY
 
36
38.
 
ERISA
 
36
39.
 
MISCELLANEOUS.
 
37
40.
 
WAIVER OF JURY TRIAL
 
38
41.
 
INTENTIONALLY OMITTED
 
38
42.
 
SECURITY SERVICE
 
38
43.
 
FORCE MAJEURE
 
39

 
 
i

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of this ____ day
of ________, 2009, by and between PR LITTLETON EXPANSION LLC, a Delaware limited
liability company, as landlord (“Landlord”), and TRIUMPH LEARNING, LLC a
Delaware limited liability company, as tenant (“Tenant”):
 
IN CONSIDERATION, of the mutual promises and covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.           PREMISES.  Landlord does hereby rent and lease to Tenant and Tenant
does hereby rent and lease from Landlord the premises (the “Premises”) shown on
the building plan attached hereto as Exhibit A and incorporated herein by
reference, containing 80,000 rentable square feet (the “Leased Area”) and
located in the building having an address of 1-3 Distribution Center Circle,
Littleton, Massachusetts (hereinafter referred to as the “Building”), which
Building contains 480,000 rentable square feet and is constructed on certain
parcels of land located in Middlesex County, Massachusetts (the “Land”) more
particularly identified in Exhibit B attached hereto and incorporated herein by
reference, said Land, together with any and all structures, parking areas,
roadways, public areas and the like built (or to be built) thereon and including
any parking, access and utility easements appurtenant thereto, as the same may
from time to time be reduced or increased, being a part of that certain
development known as Littleton Distribution Center (the “Project”).
 
The designation or use from time-to-time of portions of the Project as common or
public areas shall not restrict Landlord’s use of such areas for buildings,
structures or such other purposes in connection with and consistent with the
operations of the Project as Landlord shall determine, including, without
limitation, the expansion or remodeling of the Project to include one or more
additional buildings, or additional levels, Landlord hereby reserving the
unrestricted right to build, add to, subtract from, lease, license, relocate
and/or otherwise use (temporarily and/or permanently), any buildings, or other
structures, parking areas, roadways or other areas or facilities anywhere upon
the Project for such other purposes consistent with the operations of the
Project as Landlord shall determine, provided Landlord does not in the exercise
of such right materially and adversely affect Tenant’s use of or access to the
Premises and provided that Tenant continues to have the use of Tenant’s Parking
Ratio (as hereinafter defined).
 
2.            TERM.
 
(a)           Subject to and upon the conditions set forth below, the term of
this Lease (the “Lease Term”) shall commence on the Commencement Date and shall
expire on the Termination Date unless extended or earlier terminated as provided
in this Lease.
 
(b)           Within thirty (30) days after the Commencement Date, if requested
by Landlord, Tenant will execute and deliver a Commencement Date Agreement in
the form attached as Exhibit C and incorporated herein by reference, with the
blanks appearing thereon completed in accordance with the provisions of this
Lease in order to memorialize the Commencement Date and Termination Date of this
Lease.
 
 
1

--------------------------------------------------------------------------------

 

(c)           As used herein the term “Commencement Date” means the Substantial
Completion Date under the Work Agreement, attached hereto as Exhibit D and
incorporated herein by reference (hereafter referred to as the “Work
Agreement”).  Unless extended or earlier terminated as provided in this Lease,
this Lease shall terminate at the end of the Lease Term without the necessity of
any notice from either Landlord or Tenant to terminate the same.
 
(d)           Following the mutual execution and delivery of this Lease by
Landlord and Tenant, Landlord shall grant Tenant reasonable access to the
Premises to allow Tenant to perform certain work to install Tenant’s racking
system, forklifts and other equipment, provided such access and work by or on
behalf of Tenant is coordinated with and, in Landlord’s reasonable discretion,
will not interfere with the timely performance of Landlord’s Work.  Any early
access by Tenant prior to the substantial completion of the Landlord’s Work
shall be subject to reasonable rules and regulations as may be established by
Landlord from time to time, including, without limitation, hours of access and
that the performance of Landlord’s Work shall have priority over any activities
that Tenant is conducting or shall propose to conduct during the period prior to
the substantial completion of Landlord’s Work.  Any interference or delay in the
performance of the Landlord’s Work as a result of Tenant’s early access to the
Premises shall constitute a Tenant Delay under this Lease.
 
3.             BASE RENT.  Tenant agrees to pay to Landlord, commencing on the
Rent Commencement Date and thereafter throughout the Lease Term, as rental for
the Premises (the “Base Rent”) the amounts stated in Exhibit E – Base Rent
Schedule, attached hereto and incorporated herein by this reference, without
notice, demand, abatement, deduction or offset, in lawful money of the United
States of America at the office of Landlord as set forth in Section 28, or to
such other person or at such other place as Landlord may from time to time
designate in writing.  The first monthly installment of Base Rent shall be due
on the Commencement Date.  The Security Deposit shall be due and payable upon
the execution of this Lease.  Thereafter, Base Rent shall be paid to Landlord,
in advance, in equal monthly installments on or before the first day of each
successive calendar month following the Rent Commencement Date during the Lease
Term.  In the event that the Rent Commencement Date is other than on the first
day of a calendar month, then the monthly rental for such period less than a
full month shall be appropriately prorated.  For purposes of this Section 3, the
“Rent Commencement Date” shall be the later date to occur of (i) the
Commencement Date, and (ii) July 1, 2009.
 
4.            EXPENSE CHARGE.  In addition to Base Rent, Tenant shall pay to
Landlord, commencing on the Rent Commencement Date and thereafter during the
Term, as additional rent an amount (the “Expense Charge”) which is equal to the
sum of:
 
(a)           “Tenant’s Share” (as such term is defined hereinbelow) of any and
all costs, fees and expenses related to the supervision, operation, management,
administration, security, maintenance and repair of the Building and the
Project  (the “Operating Expenses”), including, but not limited to, common
areas, parking lots, landscaped areas, sidewalks, driveways, the Septic System
(as hereinafter defined), plumbing and other areas used in common by tenants and
occupants of the Building and their guests, visitors, employees and invitees,
including, without limitation, costs, fees and expenses for :
 
 
2

--------------------------------------------------------------------------------

 
 
(i)           Repairs, maintenance and replacement of the Building and the
Project, subject to the limitations on capital expenditures hereinafter set
forth;
 
(ii)           water, sewer, gas, electricity and other utilities utilized in
the Building and on the Land, but not separately metered at the Premises or to
any other leased premises; and
 
(iii)          landscape maintenance, irrigation, general maintenance and
building services, lighting, painting, cleaning, policing, inspecting the
Building and the Project, management fees not to exceed four percent (4%) of
gross rental income, and standard exterior extermination services;
 
(iv)          assessments imposed upon Landlord pursuant to any common area
maintenance agreement or recorded covenants, easements, conditions or
restrictions to which the Project may from time to time be subject;
 
plus
 
(b)           an amount equal to Tenant’s Share of the cost of insurance
premiums for fire, extended coverage, public liability and other insurance which
Landlord reasonably deems necessary to procure and maintain in connection with
the ownership and operation of the Building and the Project or which is required
by the holder of any mortgage or deed to secure debt encumbering the Land;
 
plus
 
(c)           an amount equal to Tenant’s Share of all real estate taxes and
assessments levied against, in respect to, or attributable to the Land, the
Building and the Project or any other tax levied against Landlord as a
substitution for, or in lieu of, any tax which would otherwise constitute a real
estate tax or a specific tax on rentals from the Project, plus the costs of real
estate tax consultants hired by Landlord in an effort to reduce the tax or
assessment on which any tax provided for in this paragraph is based, and the
costs, including reasonable attorneys’ and appraisers’ fees, of any
negotiations, contest, or appeal pursued by Landlord in an effort to reduce the
tax or assessment on which any tax provided for in this Section  is based.
 
Notwithstanding any other provision contained herein to the contrary, Landlord
acknowledges and agrees that expenditures for improvements, replacements,
repairs or alterations which are capital in nature, as determined pursuant to
generally accepted accounting principles consistently applied, shall not be
included in the Expense Charge to be charged to Tenant hereunder; except that,
if, during the Term of this Lease, Landlord shall make a capital expenditure
which is (a) required by any Laws (or any amendments or rulings thereto) first
enacted, amended or first interpreted to apply to the Building or the Project
after the date of this Lease (including any new interpretation of any existing
Laws rendered by any governmental agency or court after the date of this Lease),
or (b) reasonably intended to reduce Operating Expenses or create an operating
efficiency or savings (including, without limitation, tax credits or other tax
savings which Tenant receives benefit from) for the Building, or (c) incurred to
perform replacements which are made in lieu of repairs, there shall nevertheless
be included in such Operating Expenses for the year in which the expenditure was
incurred and in Operating Expenses for each succeeding year the annual charge
off of such capital expenditure on a straight line basis.  Annual charge-off
shall be determined by dividing the original capital expenditure plus an
interest factor, reasonably determined by Landlord as being the interest rate
then being charged for long term mortgages by institutional lenders on like
properties within the locality in which the Building is located, by the useful
life of the improvement, replacement, repair or alteration made with the capital
expenditure; and the useful life shall be determined reasonably by Landlord in
accordance with generally accepted accounting principles consistently applied
and in effect at the time of making such expenditure.

 
3

--------------------------------------------------------------------------------

 
 
For purposes of this Lease, the term “Tenant’s Share” shall mean the ratio,
expressed as a percentage, which the number of rentable square feet in the
Premises bears to the total number of rentable square feet in the Building,
which Tenant’s Share is presently 16.67%.
 
Notwithstanding anything in this Lease to the contrary, Operating Expenses shall
not include (i) any costs or expenses incurred by Landlord in the construction
and development of the Building or the Project including construction for
tenants; (ii) payments of principal, interest or other charges on mortgages;
(iii) costs for categories of services provided to other tenants at a separate
charge but not to Tenant; (iv) salaries of executives or principals of Landlord
or Landlord’s parent(s) or affiliates (except as the same may be reflected in
the management fee for the Building or attributable to actual Building
operations and excluding employees engaged in the operation of the Building or
Project at or below the level of property manager); (v) costs incurred in
connection with the making of repairs or replacements which are the obligation
of another tenant or occupant of the Building; (vi) advertising, marketing,
promotional, public relations or brokerage fees, commissions or expenditures;
(vii) interest or penalties for any failed payments by Landlord under any
contract or agreement or law; (viii) costs (including, within limitation,
attorneys’ fees and disbursements) in excess of reasonable insurance deductible
amounts incurred in connection with any judgment, settlement or arbitration
award resulting from any negligence or willful misconduct of Landlord or its
agents; (ix) costs of electricity or utilities furnished directly to any
premises of other tenants of the Building where such utility is separately
metered to the Premises or Tenant pays a separate charge therefor; (x) costs
incurred in connection with Landlord’s preparation, negotiation, dispute
resolution and/or enforcement of leases, including court costs and attorneys’
fees and disbursements in connection with any summary proceeding to dispossess
any other tenant, or incurred in connection with disputes with prospective
tenants, leasing agents, purchasers or mortgagees; (xi) costs of repairs,
restoration or replacements occasioned by fire or other casualty in excess of
reasonable insurance deductible amounts, or caused by the exercise of the right
of eminent domain; legal and other professional fees relating to matters which
are excluded from Operating Expenses for the Building; (xii) the cost to make
improvements, alterations and additions to the Building or on the Land which are
required in order to render the same in compliance with laws, rules, orders,
regulations and/or directives as in effect and generally enforced as of the date
of this Lease; (xiii) the cost of environmental monitoring, compliance, testing
and remediation performed in, on, about and around the Building or the Land
except as expressly provided in this Lease and exclusive of testing, monitoring,
treatment and similar activities required by permits, approvals and other
agreements affecting the Project as of the date of this Lease; (xiv)
depreciation except as expressly permitted under this Lease; (xv) amounts other
than the management fee specified above paid to subsidiaries or affiliates of
Landlord for services rendered to the Building to the extent such amounts exceed
the competitive costs for delivery of such services were they not provided by
such related parties; and (xvi) expenditures for new or replacement capital
items other than those which are permitted above.

 
4

--------------------------------------------------------------------------------

 
 
All common areas shall be under the control of the Landlord; provided, however,
that so long as Tenant complies with all Rules and Regulations promulgated by
Landlord regarding use of the common areas, Tenant shall have the non-exclusive
right to use in common with others all common areas as they exist from time to
time, at all times during the Lease Term subject to any vehicle parking and/or
trailer parking areas reserved for use by other tenants or occupants of the
Project.  Notwithstanding the foregoing, unless and except as might otherwise
specifically be provided for herein to the contrary, in no event shall Tenant be
entitled to utilize any more than Tenant’s Parking Ratio (as hereinafter
defined) of the car and truck parking areas constituting a portion of the common
areas, provided, however, outside storage, including, without limitation,
storage of trucks and other vehicles, is prohibited without Landlord’s prior
written consent.  Notwithstanding the foregoing, Tenant may, without Landlord’s
consent, locate dropped trailers in the loading area behind and exclusively
serving the Premises (which loading area contains seven (7) dock height doors
per the specifications set forth on Schedule D-2 attached to this
Lease).   Furthermore, Tenant acknowledges and agrees that Landlord shall have
the right to change, alter or modify the common areas from time to time, as well
as a right to establish designated parking areas for one or more of the tenants
of the Building, provided that such charges, alterations, modifications or
designations do not have a material adverse effect on Tenant’s use of or access
to the Premises.  The cost of repairing damage to any part of such common areas
caused by the acts of Tenant or its employees, agents, or business invitees
shall be paid by Tenant upon demand by Landlord.  By way of example, but not
limitation, in the event Tenant can be identified as being responsible for
obstructions or stoppage of the common sanitary sewage line, then Tenant shall
be responsible for the cost of the repair thereof.  “Tenant’s Parking Ratio”
shall mean eighty (80) parking spaces.
 
The Expense Charge shall be payable on a monthly basis in advance beginning on
the Rent Commencement Date.  If the Rent Commencement Date is other than on the
first day of a calendar month, then the Expense Charge for such period less than
a full month shall be proportionately reduced.  In computing the Expense Charge
due from Tenant hereunder, Landlord may estimate the Expense Charge as described
in this Section 4, with a reasonably detailed annual adjustment delivered to
Tenant following the end of each calendar year to adjust for any discrepancies
between the actual expenses incurred and any such estimate.  Landlord agrees to
refund any excess amount charged for any such year and Tenant agrees to pay
within thirty (30) days following written demand any additional amount due
pursuant to the annual adjustment.

 
5

--------------------------------------------------------------------------------

 
 
If Tenant wishes to perform an audit of the Expense Charge, Tenant shall give
Landlord written notice within ninety (90) days after the receipt of Landlord’s
written notice as to the annual adjustment and Tenant or its representatives
shall have the right to examine Landlord’s books and records with respect to the
Expense Charge in Landlord’s offices.  Such audit shall be completed by Tenant
within sixty (60) days after the expiration of such 90 day period.  Tenant
agrees that the party selected by Tenant to perform such audit shall be a
certified public accountant and be compensated only on the basis of hourly fees
and not on a contingency or percentage basis.  Furthermore, Tenant agrees to
keep the results of any such audit conducted by Tenant confidential.  The cost
of such audit shall be borne by Tenant; provided, however, in the event it is
finally determined (by mutual agreement or other resolution of such dispute)
that Tenant was overcharged by more than five percent (5%) for the immediately
preceding calendar year, then, in such event, Landlord shall pay for Tenant’s
reasonable out-of-pocket cost for the audit up to a maximum of $2,500.00.  If it
is finally determined (by mutual agreement or other resolution of such dispute)
that the amounts previously charged by Landlord were incorrect, and Tenant was
overcharged, then, Landlord shall promptly (not to exceed 30 days) return to
Tenant any overpayment.  Notwithstanding the pendency of any dispute hereunder,
Tenant shall make payments based upon Landlord’s determination or calculation
until such determination or calculation has been established hereunder to be
incorrect.  The Expense Charges shall constitute “additional rent” for all
purposes under this Lease.
 
5.            LATE PAYMENT CHARGE.  Other remedies for nonpayment of Base
Rental, additional rent or other sums due hereunder notwithstanding, if more
than one payment in any calendar year of any Base Rent, additional rent or other
sum due hereunder is not received within five (5) days after its due date, a
late payment charge of five percent (5%) of such past due amount shall become
due and payable, but in no event shall such late charge exceed the maximum
amount allowed by law.  In relation to the foregoing, Tenant acknowledges that
the late payment charge represents an agreed upon charge for administrative
expenses suffered by Landlord as the result of such late payment and not payment
for the use of money.
 
6.            SECURITY DEPOSIT.
 
(a)           If a Security Deposit is specified in the Basic Lease Information
Page of this Lease, Tenant agrees that the same will be paid upon execution and
delivery of this Lease, and that Landlord shall hold the same throughout the
Term of this Lease as security for the performance by Tenant of all obligations
on the part of Tenant hereunder.  Landlord shall have the right from time to
time, without prejudice to any other remedy Landlord may have on account
thereof, to apply such Security Deposit, or any part thereof, to Landlord’s
damages arising from, or to cure, any Event of Default.  If Landlord shall so
apply any or all of such Security Deposit, Tenant shall, within ten (10) days of
written demand, deposit with Landlord the amount so applied to be held as
security hereunder.  Landlord shall return the Security Deposit, or so much
thereof as shall not have theretofore been applied in accordance with the terms
of this Section, to Tenant on the expiration or earlier termination of the Term
of this Lease and surrender of possession of the Premises by Tenant to Landlord
at such time, provided that there is then existing no Event of Default (nor any
circumstance which, with the passage of time or the giving of notice, or both,
would constitute an Event of Default).  While Landlord holds such Security
Deposit, Landlord shall have no obligation to pay interest on the same or to
maintain the same in a separate account and Landlord may commingle the Security
Deposit with Landlord’s other funds.  If Landlord conveys Landlord’s interest
under this Lease, the Security Deposit, or any part thereof not previously
applied, shall be turned over by Landlord to Landlord’s grantee, and, if so
turned over with written notice to Tenant, Tenant agrees to look solely to such
grantee for proper application of the Security Deposit in accordance with the
terms of this Section, and the return thereof in accordance herewith.  The
holder of a mortgage shall not be responsible to Tenant for the return or
application of any such deposit, whether or not it succeeds to the position of
Landlord hereunder, unless such Security Deposit shall have been received in
hand by such holder.  The Security Deposit shall not be deemed an advance rent
deposit or an advance payment of any other kind, or a measure or limitation of
Landlord’s damages or constitute a bar or defense to any of the Landlord’s other
remedies under this Lease or at law or in equity upon Tenant’s default.
 
 
6

--------------------------------------------------------------------------------

 

(b)           At Tenant’s election, Tenant may deliver the Security Deposit to
Landlord in the form of an unconditional, irrevocable letter of credit in the
amount set forth in the Basic Lease Information Page hereof and substantially in
the form annexed hereto as Exhibit G and otherwise reasonably satisfactory to
Landlord and issued by a banking corporation reasonably satisfactory to
Landlord.  Such letter of credit shall have an expiration date no earlier than
the first anniversary of the date of issuance thereof and shall be automatically
renewed from year to year unless terminated by the issuer thereof by notice to
Landlord given not less than forty-five (45) days prior to the expiration
thereof.  Tenant shall, throughout the Term of this Lease, deliver to Landlord,
in the event of the termination of any such letter of credit, replacement
letters of credit in lieu thereof (each such letter of credit and such
extensions or replacements thereof, as the case may be, is hereinafter referred
to as a “Letter of Credit”) no later than 30 days prior to the expiration date
of the preceding Letter of Credit.  If Tenant shall fail to obtain any
replacement of or amendment to a Letter of Credit within any of the applicable
time limits set forth in this Section 6, Landlord shall have the right (but not
the obligation), at its option, to draw down the full amount of the existing
Letter of Credit and use, apply and retain the same as security hereunder.
 
(c)           In the event Tenant defaults in respect of the full and prompt
payment and performance of any of the terms, provisions, covenants and
conditions of this Lease beyond notice (the delivery of which shall not be
required for purposes of this Section 6 if Landlord is prevented or prohibited
from delivering the same under applicable law, including, but not limited to,
any applicable bankruptcy and insolvency laws) and the expiration of any
applicable cure periods (except that no notice and cure period shall be required
for purposes of this Section 6 with respect to any default by Tenant hereunder
if, at the time of such default, any of the events set forth in Section 20,
clauses (c), (d) or (e) shall have occurred with or without the acquiescence of
Tenant), including, but not limited to, failure to make any payment of Base
Rent, Expense Charges or any other charges due hereunder, Landlord may, at its
election (but shall not be obligated to) apply any Cash Security or draw down
the entire Letter of Credit or any portion thereof and use, apply or retain the
whole or any part of the security represented by the Letter of Credit, to the
extent required for the payment of:  (i) Base Rent, Expense Charges or any other
sum as to which Tenant is in default, (ii) any sum which Landlord may expend or
may be required to expend by reason of Tenant’s default beyond applicable notice
and cure periods in respect of any of the terms, provisions, covenants, and
conditions of this Lease, including but not limited to, any reletting costs or
expenses (including, without limitation, any free rent, tenant improvement
allowance, leasing commissions, reasonable attorneys’ fees, costs and expenses,
and other fees, costs and expenses relating to the reletting of all or any
portion of the Premises), (iii) any damages or deficiency in the reletting of
the Premises, whether such damages or deficiency accrued before or after summary
proceedings or other re-entry by Landlord, or (iv) any damages awarded to
Landlord in accordance with the terms and conditions of Section 20 hereof, it
being understood that any use of the whole or any part of the security
represented by the Letter of Credit shall not constitute a bar or defense to any
of Landlord’s other remedies under this Lease or any Law, including but not
limited to Landlord’s right to assert a claim against Tenant under 11 U.S.C.
§502(b)(6) or any other provision of Title 11 of the United States Code.  In no
event and under no circumstance shall the draw down on or use of any amounts
under the Letter of Credit constitute a basis or defense to the exercise of any
other of Landlord’s rights and remedies under this Lease or under any law,
including, but not limited to, Landlord’s right to assert a claim against Tenant
under 11 U.S.C. §502(b)(6) or any other provision of Title 11 of the United
States Code.
 
 
7

--------------------------------------------------------------------------------

 

(d)           Neither the Letter of Credit, nor any proceeds therefrom, if any,
shall be deemed an advance rent deposit or an advance payment of any other kind,
or a measure or limitation of Landlord’s damages or constitute a bar or defense
to any of the Landlord’s other remedies under this Lease or at law or in equity
upon Tenant’s default.
 
(e)           As a material inducement to Landlord to enter into this Lease,
Tenant hereby acknowledges and agrees that the Letter of Credit and the proceeds
thereof (including, without limitation any Cash Security created by the draw
down of all or any portion of the Letter of Credit) and the obligation to make
available or pay to Landlord all or a portion thereof in satisfaction of any
obligation of Tenant under this Lease, shall be deemed third-party obligations
and not the obligation of Tenant hereunder and, accordingly, (1) shall not be
subject to any limitation on damages contained in Section 502(b)(6) of Title 11
of the United States Code or any other limitation on damages that may apply
under any federal, state or local law, rule or regulation in connection with a
bankruptcy, insolvency or other similar proceeding by, against or on behalf of
Tenant, (2) shall not diminish or be offset against any amounts that Landlord
would be able to claim against Tenant pursuant to 11 U.S.C. §502(b)(6) as if no
Letter of Credit existed, and (3) may be relied on by Landlord in the event of
an assignment of this Lease that is not expressly permitted in accordance with
the terms of this Lease even if such assignment has been authorized and approved
by a court exercising jurisdiction in connection with a bankruptcy, insolvency
or other similar proceeding by, against or on behalf of Tenant.
 
(f)           Provided and on condition that there is no Event of Default of
Tenant as of the Review Date (as hereinafter defined) and there has not been any
Event of Default of Tenant in existence at any time during the twelve (12)
months immediately preceding the Review Date (the “Reduction Conditions”), then
as of the first day of the third Lease Year during the Term (the “Review Date”),
the amount of the Security Deposit required under this Lease will be reduced to
$116,000.00.  Within thirty (30) days after Landlord receives a written request
from Tenant for reduction of the Security Deposit pursuant to this Section 6(f),
Landlord shall confirm in writing to Tenant whether the conditions set forth in
this Section 6(f) for such reduction have been satisfied as of the Review
Date.  Provided and on condition that the Reduction Conditions have been
satisfied, Landlord shall return the excess amount of the Security Deposit or,
if the Security Deposit is in the form of a Letter of Credit, Tenant shall be
permitted to deliver to Landlord an amendment to the existing Letter of Credit
or a new Letter of Credit meeting all of the requirements of this Section 6 to
accomplish such authorized reduction of the Letter of Credit and Landlord will
have no obligation to honor such reduction in the Security Deposit or to
surrender the Letter of Credit unless and until receipt of the new Letter of
Credit or an amended Letter of Credit in compliance with such
requirements.  Landlord agrees that Landlord shall reasonably cooperate with
Tenant, at no cost to Landlord, in connection with Tenant’s efforts to deliver a
replacement of or amendment to such Letter of Credit.  In no event shall any
Letter of Credit have automatic reduction provisions.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           The provisions of this Section 6 shall survive the expiration or
earlier termination of this Lease for a period of not more than five (5) years
following such expiration or termination.
 
7.            USE.
 
(a)           The Premises shall be used for general office, warehouse and light
assembly purposes and for absolutely no other use or purpose without Landlord’s
express written consent in Landlord’s sole discretion.  Tenant shall not give
notice of any auction, liquidation or going out of business sale on the
Premises.  Tenant shall not do or permit to be done in or about the Premises
anything which is prohibited by or will in any way conflict with any all present
and future statutes, laws, codes, regulations, ordinances, orders, rules,
bylaws, administrative guidelines, requirements, directives and actions of any
federal, state or local governmental or quasi-governmental authority, and other
legal requirements of whatever kind or nature that are applicable to the
Property, (including Environmental Laws and the Americans With Disabilities Act
of 1990, and accessibility guidelines promulgated in connection therewith (the
“ADA”), as the same may be amended from time to time) and any amendments,
modifications or changes to any of the foregoing (collectively, “Laws”) or with
the Rules and Regulations set forth on Exhibit F hereto, as such Rules and
Regulations may be amended or supplemented by Landlord in writing from time to
time, or which is prohibited by the standard form of fire insurance policy or
will in any way increase the existing rate of or affect any fire or other
insurance upon the Building or any part thereof or any of its contents, or cause
a cancellation of any insurance policy covering the Building or any part thereof
or any of its contents, or which will violate any restrictive covenant or other
agreement now or hereafter of record and to which the Land is
subject.  Notwithstanding the foregoing, if Landlord agrees to allow Tenant to
use the Premises in such a manner which results in an increase of rates payable
by Landlord for fire or other insurance, then, in such event, Landlord shall
have the right to require Tenant to the pay the cost of such increase.  Tenant
shall not permit any operation which emits any odor or matter which intrudes
into other portions of the Building, use any apparatus or machine which makes
unreasonable noise or causes vibration in any portion of the Building or
otherwise do or permit anything to be done in or about the Premises which will
in any way unreasonably obstruct or interfere with the rights of other tenants
of the Building, or injure or unreasonably annoy them, or use or allow the
Premises to be used for any improper, immoral, unlawful or objectionable
purpose, nor shall Tenant cause, maintain or permit any nuisance in, on or about
the Premises.  Landlord acknowledges that Tenant intends to use radio frequency
guided forklifts and wireless routers for its computer systems at the Premises.

 
9

--------------------------------------------------------------------------------

 

(b)           Subject to Landlord’s obligations to perform the Landlord’s Work
and to obtain all required permits and certificates of occupancy related to
Landlord’s Work, all as set forth in Exhibit D attached hereto, Tenant shall, at
its sole cost and expense, obtain all permits, licenses and other approvals
required by law for the conduct of its business, comply with and shall cause the
Premises to comply with the requirements of all Laws including, without
limitation, the ADA and local accessibility laws as they pertain to the conduct
of Tenant’s business or that of any party claiming by, through or under Tenant,
including without limitation, those which require the making of alterations,
modifications or changes to the Premises or the Building whether foreseen or
unforeseen, ordinary or extraordinary, and whether or not the same are now or
hereafter effective.  Notwithstanding the foregoing, Tenant shall not be
obligated to make repairs or alterations to the Premises in order to comply with
Laws unless the need for such repairs or alterations arises from (i) the
specific manner and nature of Tenant’s use or occupancy of the Premises, as
distinguished from general office and warehouse use, (ii) the manner of conduct
of Tenant’s business or operation of its installations, equipment or other
property therein, (iii) any cause or condition created by or at the instance of
the Tenant, including, without limitation, any Alterations made by or on behalf
of Tenant, or (iv) a breach by Tenant of any provisions of this lease.  Tenant
shall also be responsible for the cost of compliance with all present and future
Laws in respect of the Building and the Project to the extent arising from any
of the causes set forth in clauses (i) through (iv) of the preceding sentence,
in which event Tenant shall be responsible to perform, at Tenant’s sole cost and
expense, such repairs or alterations, whether or not such compliance requires
work which is structural or non-structural, ordinary or extraordinary, foreseen
or unforeseen.  Notwithstanding the foregoing to the contrary, to the extent
that the Laws pertain to the base building systems serving the Building
generally (and not components thereof or supplemental systems serving
exclusively the Premises), the structural elements, the common areas, the
Building as a whole or the Project, and modifications to thereto are required in
order to bring the same into compliance with any of the Laws, Landlord shall be
responsible for the compliance of such item(s) with the Laws, but, without
prejudice to Landlord’s rights, if any, to include such items within Operating
Expenses as defined in (and limited by) Section 4 of this Lease; provided,
however, if any such required modifications or compliance are the result of any
of the causes set forth in clauses (i) through (iv) above of this Section 7(b),
all such costs shall be paid by Tenant.  To the maximum extent this provision
may be enforceable according to law, Tenant shall be responsible for the cost of
repairs which may be made necessary by reason of damage to the Building caused
by any act or neglect of Tenant, or its agents, employees, contractors or
invitees (including any damage by fire or other casualty arising therefrom).
 
(c)           Tenant acknowledges that the Project is served by a private
wastewater treatment system (the “Septic System”).  Tenant shall not dispose of
any sweepings, rubbish, rags, acids, petroleum products, Hazardous Substances
(as hereinafter defined) or any other foreign substances in the plumbing
facilities which may clog, erode or damage the plumbing pipes, line or conduits,
or Septic System serving the Building and Tenant further agrees to indemnify
Landlord for the cost of repair or cleaning the pipes, plumbing, Septic System
or other area of the plumbing facilities and any other consequence or cost which
may be incurred as a result of the violation of this obligation.
 
 
10

--------------------------------------------------------------------------------

 

(d)           During the Lease Term, neither Tenant nor any agents, employees,
contractors, subtenants, licensees, invitees, customers or visitors of Tenant or
anyone claiming by, through or under Tenant (collectively, the “Tenant
Parties”), shall cause or permit the manufacturing, treatment, use, possession,
processing, storage, disposal, handling, distribution, transportation, release,
threatened release, discharge, leaking or remitting of any Hazardous Substance
on, under, in or from the Premises, the Building or the Project, or any part
thereof.  Notwithstanding the foregoing, Landlord acknowledges and agrees that
so long as all such usage, storage and disposal is in strict compliance with
Environmental Laws and the Rules and Regulations, Tenant shall be entitled to
use at the Premises ordinary cleaning supplies and office supplies containing de
minimus amounts of Hazardous Substances, including, toner for photocopying
machines and other similar materials, and other materials and substances
customarily used and found in comparable industrial buildings.  Upon receipt of
a written request, Tenant shall disclose in writing to Landlord the identity of
all Hazardous Substances present or used by Tenant at the Premises (other than
ordinary cleaning supplies and office supplies as described in the preceding
sentence) and complete and return to Landlord a Hazardous Materials Disclosure
Certificate in the Landlord’s then standard form for the Building.  Tenant and
any person or entity acting at the direction or with the consent or knowledge of
Tenant shall comply with all applicable local, state, or federal laws, rules,
regulations, principles of common law, ordinances and codes, as well as orders,
decrees, judgments, injunctions, notices, plans or demand letters issued,
promulgated, approved or entered thereunder, now or hereafter in effect
pertaining to environmental contamination, clean-up, pollution, protection of
the environment or public health and safety including, without limitation,
“CERCLA”, “RCRA”, state lien or superlien statutes (the “Environmental
Laws”).  The term “Hazardous Substance” shall mean any waste, substance,
material, pollutant, contaminant, toxic or hazardous or extremely hazardous or
acutely hazardous substance, waste, material, constituent or chemical that is
regulated by, that forms the basis of liability under, or the presence of which
in the environment is prohibited by or requires notification, investigation, or
remediation under, any Environmental Laws, including without limitation, (A)
those identified in Section 101(14) of CERCLA, as the same may be amended from
time to time, and (B) petroleum and petroleum fractions, by-products or
products.  Tenant hereby indemnifies and holds harmless Landlord and Landlord’s
agents, employees and successors from any liability, loss, cost, injury, damage
or other expense whatsoever, including, without limitation, reasonable
attorneys’ fees, reasonable settlement costs, costs of monitoring, investigation
and remediation, that may occur as a result of any violation or claim of
violation of Environmental Laws by Tenant or any of the Tenant Parties,
expressly excluding any conditions existing as of the Commencement Date.  The
indemnity by Tenant in the foregoing sentence shall be deemed to be continuing
in nature and shall remain in full force and effect and shall survive the
expiration or earlier termination of this Lease Agreement.
 
(e)           Tenant, at its sole cost and expense, shall remove any Hazardous
Substance stored, disposed of or otherwise released by Tenant or any of the
Tenant Parties at or from the Premises, the Building or the Project, in a manner
and to a level reasonably satisfactory to Landlord (taking into consideration
and compared with remediation measures performed or required by institutional
owners of industrial properties in response to similar contamination or releases
of Hazardous Substances at such properties) and which does not limit any future
uses of the Project, require the recording of any deed restriction or notice
regarding the Premises or adversely affect Landlord’s ability to finance the
same, but in no event to a level and in a manner less than that which complies
with all Environmental Laws.  Tenant shall perform such work at any time during
the period of the Lease upon written request by Landlord or, in the absence of a
specific request by Landlord, before Tenant’s right to possession of the
Premises terminates or expires.  If Tenant fails to perform such work within the
time period specified by Landlord or before Tenant’s right to possession
terminates or expires (whichever is earlier), Landlord may at its discretion,
and without waiving any other remedy available under this Lease or at law or
equity (including without limitation an action to compel Tenant to perform such
work), perform such work at Tenant’s cost.  Tenant shall pay all costs incurred
by Landlord in performing such work within ten (10) days after Landlord’s
request therefor.  Such work performed by Landlord is on behalf of Tenant and
Tenant remains the owner, generator, operator, transporter, and/or arranger of
the Hazardous Substance for purposes of Environmental Laws.  Tenant agrees not
to enter into any agreement with any person, including without limitation any
governmental authority, regarding the removal of any Hazardous Substance that
have been disposed of or otherwise released onto or from the Premises without
the written approval of the Landlord.
 
 
11

--------------------------------------------------------------------------------

 

(f)           Landlord shall have access to, and a right to perform inspections
and tests of, the Premises to determine Tenant’s compliance with Environmental
Laws, its obligations under this Section 7, or the environmental condition of
the Premises.  Access shall be granted to Landlord upon Landlord’s reasonable
prior notice to Tenant and at such times so as to minimize, so far as may be
reasonable under the circumstances, any disturbance to Tenant’s
operations.  Such inspections and tests shall be conducted at Landlord’s
expense, unless such inspections or tests reveal that Tenant has not complied
with any Environmental Laws or the provisions of this Section 7, in which case
Tenant shall reimburse Landlord for the reasonable cost of such inspection and
tests.  Landlord’s receipt of or satisfaction with any environmental assessment
in no way waives any rights that Landlord holds against Tenant.  Tenant shall
immediately notify Landlord of any communication or report that Tenant makes to
any governmental authority regarding any possible violation of Environmental
Laws or release or threat of release of any Hazardous Substance at or from the
Premises, the Building or the Project. Tenant shall, within five (5) business
days of receipt thereof, provide Landlord with a copy of any documents or
correspondence received from any governmental agency or other party relating to
a possible violation of Environmental Laws or claim or liability associated with
the release or threat of release of any Hazardous Substance onto or from the
Premises. Tenant shall immediately notify Landlord of any violation of
Environmental Laws by Tenant or any of the Tenant Parties occurring on or in the
Premises, the Building or the Land, or any part thereof, the presence of
Hazardous Substances on or about the Premises or the existence of any other
actual or potential environmental problem or liability with respect hereto on or
about the Premises, in any case provided Tenant has actual notice thereof.
 
(g)           Tenant shall in its use of the Premises not operate its business
under this Lease so as to breach or violate any other lease entered into by
Tenant, or unreasonably disturb any other occupant’s quiet and peaceful use and
enjoyment of its premises at the Property, or violate any contract entered into
by Tenant, or violate any judgment or decree imposed upon Tenant and Tenant
shall not use the Premises for any use involving the emission of objectionable
odors, fumes, noise or vibrations.
 
 
12

--------------------------------------------------------------------------------

 
 
8.            ALTERATIONS AND IMPROVEMENTS.
 
(a)           Tenant shall not make, suffer or permit to be made any Alterations
(as hereinafter defined) to or of the Premises or any part thereof, or attach
any fixtures or equipment thereto, without first obtaining Landlord’s written
consent, which consent shall not be unreasonably withheld or delayed with
respect to non-structural, interior Alterations that do not affect or involve
the Building’s electrical, plumbing, mechanical or fire/life safety systems or
any other Building systems or the exterior façade or exterior appearance of the
Premises or the Building.  Notwithstanding the foregoing, after at least ten
(10) days prior written notice to Landlord but without any requirement for
Landlord’s consent, Tenant may repaint and install carpet in the Premises and
perform any other non-structural Alterations of a purely decorative nature,
which do not require the issuance of a building permit or affect any building
systems.  All Alterations (excluding Tenant’s movable furniture, equipment and
trade fixtures) shall become Landlord’s property at the expiration or earlier
termination of the term hereof and shall remain on the Premises without
compensation to Tenant.  Notwithstanding the foregoing, Landlord may elect by
written notice to Tenant to have Tenant remove such Alterations, in which event,
Tenant shall promptly restore, at its sole cost and expense, the Premises to its
condition prior to the installation of such Alterations, normal wear and tear
excepted.  In relation to the foregoing, Landlord acknowledges and agrees that
it shall advise Tenant as to whether or not it shall require the removal of each
respective Alteration, (x) within ten (10) days of being notified of Tenant’s
intention to make the subject Alterations where notification rather than consent
is required or (y) at the time Landlord grants its consent to the subject
Alteration under circumstances where Landlord’s consent is required.  Landlord
agrees that Tenant may install one (1) wire forklift system in the Premises
subject to Landlord’s approval of the specifications and manner of affixation in
the Premises.  Landlord agrees that Tenant will not be required to remove such
wire forklift system from the Premises (exclusive of actual racking which shall
be removed by Tenant) at the end of the Term, provided, however, that the anchor
bolts for such forklift system shall be cut, ground down and filled with epoxy
to Landlord’s reasonable satisfaction on or before the expiration or earlier
termination of the Lease Term.  Landlord hereby consents to the Alterations
shown on the plans attached hereto as Exhibit I (the “Tenant Approved Plans”).
 
(b)           All repairs, alterations, additions and improvements done by or on
behalf of Tenant or any of the Tenant Parties to or within the Premises
(collectively, “Alterations”) shall be performed (1) in a good and workmanlike
manner, using only new and quality materials, (2) in compliance with all
applicable Laws and in accordance with Landlord’s construction rules and
regulations from time to time in effect for the Building, (3) at such times and
in such manner as will cause a minimum of interference with other construction
in progress and with the transaction of business in the Building, provided,
however, that Landlord may, in Landlord’s sole discretion, require that any work
creating, in Landlord’s reasonable discretion, unreasonable noise, vibration,
dust or fumes be performed before 8:00 am and after 6:00 pm on business days,
and (4) at Tenant’s sole expense.  Prior to commencing any Alterations to the
Premises, Tenant shall obtain all state, local and other necessary permits and
shall carry such insurance (naming Landlord, Landlord’s agents, property
manager, any Holder and any other parties reasonably designated by Landlord as
additional insureds) and obtain such payment, performance and lien bonds as
Landlord shall reasonably require or other security reasonably designated by
Landlord when the cost of such Alterations exceeds $50,000.  Whenever Tenant
proposes to do any construction work requiring a building permit within the
Premises, Tenant shall first furnish to Landlord plans and specifications
covering such work in such detail as Landlord may reasonably request.  In no
event shall any construction work be commenced within the Premises without
Landlord’s prior written approval of such plans and specifications.  In the
event Tenant does perform any construction work without having first received
such approval, Landlord shall, in addition to all other remedies it might have
hereunder or at law, have the right to require Tenant to immediately remove any
unapproved additions or improvements and restore the Premises to the condition
existing prior to such unauthorized construction.  If Landlord fails to respond
to Tenant’s request for Landlord’s approval of plans and specifications within
thirty (30) days following submission by Tenant, Tenant may deliver a second
notice (a “Deemed Approval Notice”) to Landlord at Landlord’s addresses set
forth in this Lease, which notice shall state conspicuously at the top of the
first page of such notice in bold type and in all capital letters “IF LANDLORD
SHALL FAIL TO RESPOND TO THIS SECOND REQUEST FOR APPROVAL WITHIN FIVE (5)
BUSINESS DAYS AFTER RECEIPT, LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE
ATTACHED PLANS AND SPECIFICATIONS AND WHICH ARE THE SUBJECT OF THIS REQUEST” and
if Tenant shall deliver such second notice to Landlord as aforesaid and Landlord
fails to respond within such five (5) Business Day period, then Landlord’s
failure to respond to the plans and specifications shall be deemed to be an
approval by Landlord of the proposed Alterations shown thereon.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Tenant shall provide Landlord with the identities and mailing
addresses of all persons performing work or supplying materials, prior to
beginning such construction, and Landlord may post on and about the Premises
notices of non responsibility pursuant to applicable law.  In the event that the
cost of construction exceeds $50,000, Tenant shall furnish security or make
other arrangements satisfactory to Landlord to assure payment for the completion
of all work free and clear of liens and in any event, Tenant’s contractors shall
provide certificates of insurance for worker’s compensation and other coverage
in amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction.  Upon completion of any repairs, alterations, additions and
improvements, Tenant shall deliver to Landlord sworn statements setting forth
the names of all contractors and subcontractors who did work on the repairs,
alterations, additions and improvements and final lien waivers from all such
contractors and subcontractors.
 
(d)           Without limiting the generality of the foregoing, Tenant shall
under no circumstances make any penetration of the roof or walls of the Building
without Landlord’s consent, which consent may be given or withheld by Landlord
in its sole and absolute discretion.  In the event Landlord consents to a
penetration of the roof or walls of the Building, all such work shall be
performed by contractors designated or approved by Landlord and shall be
supervised by Landlord or its designees and performed under conditions and
subject to such conditions and requirements as may be reasonably established by
Landlord.  Tenant shall and hereby agrees to indemnify and hold Landlord
harmless from and against any and all loss, cost, damage, expense or liability
(including, without limitation, court costs and attorneys’ fees) suffered or
incurred by Landlord as a result of any penetration of the roof or walls of the
Building made by Tenant, including, without limitation, costs of repair, loss of
income, claims for damages from other tenants of the Building and damages which
result if any warranty on the roof held or maintained by Landlord is voided or
impaired by such penetration.  The provisions hereof shall survive the
expiration or earlier termination of this Lease for a period of not more than
two (2) years following such expiration or earlier termination.
 
(e)           Under no circumstances may Tenant penetrate the floor slab of the
Building without Landlord’s prior written consent, which consent may be given or
withheld by Landlord in its sole and absolute discretion, except that Landlord
consents to the penetrations shown on the Tenant Approved Plans.  Tenant agrees
that the point pressure resulting from any racking system, inventory, forklifts
and equipment or Tenant or any Tenant Parties pertaining to any use of the
Premises shall not exceed allowable design for loading for floor slabs on grade,
which Landlord represents and warrants to Tenant is 3,500 psi for the entire
Premises.  Tenant agrees not to use any vehicle that will cause damage (as
opposed to normal wear and tear) to the floor slab.  Tenant shall hold harmless
Landlord from any loss, liability, any expenses, arising out of such damage or
repair caused by Tenant’s negligence or failure to comply with this paragraph.

 
14

--------------------------------------------------------------------------------

 

(f)           In addition to the foregoing provisions, Tenant agrees that in the
event Landlord consents to any penetration of the roof, walls or floor slab of
the Building pursuant to the provisions hereof, Tenant shall, on or before the
termination of the term hereof, and at Tenant’s sole cost and expense, repair
and restore such areas so penetrated to the condition they were in prior to such
penetration.
 
9.           LIENS.  Tenant shall keep the Premises, the Building and the
Project free from any liens or claims of lien arising out of work performed,
materials furnished or obligations incurred by, for or at the instance of
Tenant, its assignees or subtenants.  In the event that any liens are filed
arising out of work performed, materials furnished or obligations incurred by,
for or at the instance of Tenant, its assignees or subtenants, Landlord may,
without waiver of any other rights or remedies, bond, pay or otherwise
extinguish such liens, and any expenses incurred by Landlord in connection
therewith shall be paid by Tenant to Landlord upon demand as additional rent
hereunder.
 
10.          REPAIRS AND MAINTENANCE.
 
(a)           Landlord shall maintain in good order and condition and make
repairs to the roof, foundation, Septic System, parking and common areas of the
Building and the Land, subgrade sewer and plumbing lines serving the Building
and the structural soundness of exterior walls of the Building (excluding
windows, window glass, plate glass and doors).  This Lease is intended to be a
net lease; accordingly, Landlord’s costs of maintaining the items set forth in
this Section 10(a) shall be included in Operating Expenses.  Landlord shall not
be required to make any improvements, replacements or repairs of any kind or
character to the Premises or the Building during the Lease Term except as set
forth in this Section 10(a).  Landlord shall not be liable to Tenant, except as
expressly provided in this Lease, for any damage or inconvenience, and Tenant
shall not be entitled to any abatement or reduction of rent, by reason of any
repairs or additions made by Landlord under this Lease.  Tenant hereby waives
all rights to make repairs at the expense of Landlord as provided by any law,
statute or ordinance now or hereafter in effect.  Tenant shall at once report in
writing to Landlord any defective condition known to it which Landlord may be
required to repair.  Landlord agrees, after receipt of written notice, to use
commercially reasonable efforts to enforce all warranties that may apply to all
portions of the Premises and the Building.

 
15

--------------------------------------------------------------------------------

 

(b)           Tenant will keep the Premises (and any signs installed by Tenant
at the Building or the Property) and every part thereof (including all
Alterations installed by or on behalf of Tenant) neat and clean, and will
maintain the same in as good order, condition and repair as the same are in as
of the Substantial Completion Date or as thereafter improved, excepting only
reasonable wear and tear and those repairs for which Landlord is responsible
under the terms of this Lease, and Tenant shall surrender the Premises, at the
end of the Term, in such condition.  Except as otherwise provided herein, Tenant
shall also maintain and keep in good order, condition and repair the mechanical,
electrical, plumbing and fire/life safety systems and all related components
exclusively serving the Premises.  Except for the maintenance of the HVAC units
pursuant to Section 10(c), Tenant shall maintain in full force and effect during
the Term hereof a service and maintenance contract with respect to such systems
and in the event Tenant fails to maintain any of the foregoing contracts,
Landlord shall have the right (but without any obligation to do so) to maintain
the same, in which event the cost thereof shall be paid by Tenant as Additional
Rent within ten (10) days following written demand.  Tenant shall furnish
Landlord a copy of the initial service contracts within thirty (30) days after
the Commencement Date and shall thereafter, upon Landlord’s request, provide
Landlord reasonable evidence of the continued maintenance of the required
service contract and, furthermore, upon request of Landlord, Tenant shall also
furnish copies of routine maintenance reports or invoices.  Tenant shall be
responsible for pest and termite control.  Tenant shall be responsible for
maintenance of the plumbing system to the point of common connection, and any
alarm or security systems serving the Premises.  Tenant agrees to maintain
adequate dumpster service and to keep the Premises in a neat, clean and
attractive manner.  Tenant shall not damage any demising wall or disturb the
integrity and support provided by any demising wall and shall, at its sole cost
and expense, promptly repair any damage or injury to any demising wall caused by
Tenant or its employees, agents or invitees.  Tenant further agrees to repair,
at its sole cost and expense, glass and exterior doors (including loading doors)
serving the Premises and, in addition, to make, at its sole cost and expense,
all repairs of any nature made necessary by the negligence of Tenant, its
agents, employees, contractors, licensees, invitees or guests.  If Tenant fails
to make repairs promptly as required herein, Landlord may, at its option, make
such repairs and the cost of such repairs shall be charged to Tenant as
additional rent and shall be due and payable by Tenant within ten (10) days from
receipt of Landlord’s invoice.  Costs incurred under this subparagraph (b) are
the sole responsibility of Tenant and do not constitute part of the Expense
Charge under Section  4.
 
(c)           The Premises is served by one or more heating, ventilation and air
conditioning (“HVAC”) units providing HVAC service to the Premises.  During the
Term, Landlord shall repair, replace and maintain the HVAC units, and Tenant
shall pay, as Additional Rent, all cost and expenses related to the HVAC units
within ten (10) days after receipt of an invoice from Landlord.  Landlord may
apportion costs incurred in connection with the HVAC units and service among the
tenants in the Building based upon the number of HVAC units serving each
tenant’s premises.  Landlord shall have the option, at any time during the Term,
to elect to require Tenant to perform all such service and maintenance to the
dedicated HVAC units and to maintain the service contract thereon in the manner
required under this Lease.  Tenant shall also maintain and keep in good order,
condition and repair any supplemental HVAC systems and units installed by or on
behalf of Tenant or as a result of Tenant’s requirements in excess of building
standard.  On or before the Commencement Date, Landlord shall deliver to Tenant
a written statement from Landlord’s maintenance contractor for the Building
certifying that the hot water heater and HVAC units serving the Premises are in
good and operable condition.

 
16

--------------------------------------------------------------------------------

 

(d)           Subject to the provisions of Exhibit D attached hereto and made a
part hereof, occupancy of the Premises by Tenant shall be deemed to establish
conclusively that (i) the Premises have been prepared or completed in accordance
with the plans and specifications for the Premises as approved by Landlord and
Tenant, (ii)  that Tenant has accepted the Premises “AS IS” subject to all
applicable Laws and other agreements of record affecting the Project, and (iii)
the Premises are in good and satisfactory condition.  Landlord has made no
representation or warranty as to the suitability of the Premises for the conduct
of Tenant’s business, and Tenant waives any implied warranty that the Premises
are suitable for Tenant’s intended purposes. TENANT ACKNOWLEDGES THAT (1) IT HAS
INSPECTED AND ACCEPTS THE PREMISES IN AN "AS IS, WHERE IS" CONDITION SUBJECT TO
EXHIBIT D, (2) THE BUILDINGS AND IMPROVEMENTS COMPRISING THE SAME ARE SUITABLE
FOR THE PURPOSE FOR WHICH THE PREMISES ARE LEASED AND LANDLORD HAS MADE NO
WARRANTY, REPRESENTATION, COVENANT, OR AGREEMENT WITH RESPECT TO THE
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE PREMISES, (3) THE
PREMISES ARE IN GOOD AND SATISFACTORY CONDITION, (4) NO REPRESENTATIONS AS TO
THE REPAIR OF THE PREMISES, NOR PROMISES TO ALTER, REMODEL OR IMPROVE THE
PREMISES HAVE BEEN MADE BY LANDLORD (UNLESS OTHERWISE EXPRESSLY PROVIDED IN
EXHIBIT D ATTACHED HERETO, IF ANY), AND (5) OTHER THAN EXPRESSLY SET OUT IN THIS
LEASE, THERE ARE NO REPRESENTATIONS OR WARRANTIES, EXPRESSED, IMPLIED OR
STATUTORY, THAT EXTEND BEYOND THE DESCRIPTION OF THE PREMISES.
 
(e)           Tenant, at its expense, shall arrange and pay for all costs of and
charges for janitorial services for the Premises (including extermination for
the Premises) consistent with the type and quality of janitorial services
required for tenants’ premises in buildings comparable to the Building in the
Littleton area.
 
(f)           Tenant shall be responsible for the removal of its trash, rubbish,
garbage and refuse from the Premises, at its sole cost and expense.  Tenant
shall install a dumpster in a location reasonably designated by Landlord and
shall contract for regular trash removal services for such dumpster. Tenant
shall not permit the accumulation or burning of trash, rubbish, garbage and
other refuse in the Premises or elsewhere in the Building or Property.  The
removal agency selected by Tenant shall be subject to Landlord’s reasonable
approval.  In the event Tenant fails to remove any accumulation of trash,
rubbish, garbage and other refuse within twenty-four (24) hours after notice
from Landlord to remove the same, Landlord shall have the right (but not
obligation) to remove the same, in which event the cost thereof shall be paid by
Tenant as Additional Rent immediately upon demand.
 
11.          PEACEFUL POSSESSION.  Subject to the provisions of Section 14
hereof, so long as an Event of Default by Tenant is not in existence under this
Lease, Tenant shall lawfully, peaceably and quietly have, hold, occupy and enjoy
the Premises during the Term (exclusive of any period during which Tenant is
holding over after the expiration or termination of this Lease without the
consent of Landlord), without hindrance or ejection by any persons lawfully
claiming to have title to the Premises superior to Tenant, subject, however, to
the terms of this Lease; the foregoing covenant of quiet enjoyment is in lieu of
any other covenant, express or implied.

 
17

--------------------------------------------------------------------------------

 

12.          LIABILITY OF LANDLORD AND TENANT.
 
(a)           Unless resulting from a cause within Landlord’s exclusive control,
Landlord shall not be liable to Tenant for failure to furnish or delay in
furnishing any service to be provided by Landlord under this Lease.  In no event
shall any failure to furnish or delay in furnishing any such service constitute
an actual or constructive eviction of Tenant, nor shall any failure or delay
operate to relieve Tenant from the prompt and punctual performance of each and
all of the covenants to be performed herein by Tenant.  Landlord shall not be
liable to Tenant for damage to person or property caused by defects in or
Tenant’s failure to properly maintain the cooling, heating, electric, water or
other system or apparatus to the extent Tenant is required under this Lease to
maintain such systems nor for the theft, mysterious disappearance, or loss of
any property of Tenant, whether from the Premises or any part of the Building or
property adjoining the Building.  Landlord shall not be liable for any
interference or disturbance by third persons, including other tenants, whether
caused by another tenant or tenants of Landlord or other person.  In no event
shall Tenant be relieved from any obligation herein because of such
interference, disturbance or breach.  Landlord shall not be liable for losses to
Tenant’s property or personal property or injury caused by criminal acts or
entry by unauthorized persons into the Premises or Building.
 
(b)           Notwithstanding anything to the contrary in this Lease contained,
if due to Landlord's failure to make any repairs, alterations, or improvements
required to be made by Landlord hereunder, or to provide any service expressly
required to be provided by Landlord hereunder, any portion of the Premises
becomes untenantable so that for the Premises Untenantability Cure Period, as
hereinafter defined, the continued operation in the ordinary course of Tenant's
business is materially adversely affected, then, provided that Tenant ceases to
use the affected portion of the Premises during the entirety of the Premises
Untenantability Cure Period by reason of such untenantability, and that such
untenantability and Landlord’s inability to cure such condition is not caused by
the fault or neglect of Tenant or Tenant’s agents, employees or contractors,
Base Rent and Expense Charges shall thereafter be abated in proportion to the
impact on the continued operation in the ordinary course of Tenant’s business
until the day such condition is corrected.  For the purposes hereof, the
“Premises Untenantability Cure Period” shall be defined as five (5) consecutive
business days after Landlord’s receipt of written notice from Tenant of the
condition causing untenantability in the Premises, provided however, that the
Premises Untenantability Cure Period shall be ten (10) consecutive business days
after Landlord’s receipt of written notice from Tenant of such condition causing
untenantability in the Premises if either the condition was caused by causes
beyond Landlord’s control or Landlord is unable to cure such condition as the
result of causes beyond Landlord’s control.
 
(c)           Tenant agrees that neither Landlord nor its partners, members,
employees, agents or representatives shall be liable, responsible or in any way
accountable for any loss, injury, death or damage to persons or property which
at any time may be suffered or sustained by Tenant or by any person who may at
any time be using, occupying or visiting the Premises or the Building, whether
such loss, injury, death or damage shall be caused by or in any way result from
or arise out of any act, omission or negligence of Tenant or of any occupant,
tenant, visitor or user of any portion of the Premises or the Building, except
those arising by reason of the gross negligence or willful misconduct of
Landlord, its partners, members, employees, agents or representatives.  Tenant
shall and hereby agrees to indemnify, defend, hold and save Landlord its
partners, members, employees, agents or representatives free and harmless of,
from and against any and all claims, liabilities, actions, expenses (including,
without limitation, court costs and attorneys’ fees), losses or damages ever
suffered or incurred by Landlord or such other indemnified parties on account of
or in connection with any such loss, injury, death or damage arising out of a
breach of any covenant in this Lease required to be performed by Tenant or
arising out of Tenant’s use and occupancy of the Premises, the Building, the
Land and common areas, except those arising by reason of the gross negligence or
willful misconduct of Landlord, its partners, members, employees, agents or
representatives.  The indemnification obligations of Tenant set forth in this
Section 12(c) shall survive the expiration or earlier termination of the Lease.

 
18

--------------------------------------------------------------------------------

 
 
13.          ASSIGNMENT AND SUBLETTING.
 
(a)           Subject to the terms and conditions of this Section 13, Tenant
covenants and agrees that whether voluntarily, involuntarily, by operation of
law or otherwise neither this Lease nor the term and estate hereby granted, nor
any interest herein or therein, will be assigned, mortgaged, pledged, encumbered
or otherwise transferred and that neither the Premises nor any part thereof will
be encumbered in any manner by reason of any act or omission on the part of
Tenant, or used or occupied or permitted to be used or occupied, by anyone other
than Tenant, or for any use or purpose other than a Permitted Use, or be sublet
(which term, without limitation, shall include granting of concessions, licenses
and the like) in whole or in part, or be offered or advertised for assignment or
subletting without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  Landlord agrees to respond to a
request for consent within thirty (30) days following receipt by Landlord of
such request provided Tenant delivers to Landlord all documentation reasonably
requested by Landlord.  If Tenant is a corporation, and Tenant's stock is not
publicly traded over a recognized securities exchange, the transfer of fifty
percent (50%) or more of the voting stock of such corporation during the Term of
this Lease (whether or not in one or more transfers) or the dissolution, merger
or liquidation of the corporation shall constitute an assignment subject to the
provisions of this Section 13.  If Tenant is a partnership, limited liability
company, limited liability partnership or other entity, the transfer of fifty
percent (50%) or more of the profit and loss participation in such partnership
or entity during the Term of this Lease (whether or not in one or more
transfers) or the dissolution, merger or liquidation of the partnership, limited
liability company, limited liability partnership or other entity shall
constitute an assignment subject to the provisions of this Section 13.  Tenant's
sole remedy in the event that Landlord shall wrongfully withhold consent to or
disapprove any assignment or sublease shall be to obtain an order by a court of
competent jurisdiction that Landlord grant such consent; in no event shall
Landlord be liable for damages with respect to its granting or withholding
consent to any proposed assignment or sublease.
 
(b)           If this Lease be assigned, or if the Premises or any part thereof
be sublet or occupied by anyone other than Tenant, whether or not in violation
of the terms and conditions of the Lease, Landlord may, at any time and from
time to time after the occurrence of an Event of Default, collect rent and other
charges from the assignee, subtenant or occupant, and apply the net amount
collected to the rent and other charges herein reserved, but no such assignment,
subletting, occupancy, collection or modification of any provisions of this
Lease shall be deemed a waiver of this covenant, or the acceptance of the
assignee, subtenant or occupant as a tenant or a release of Tenant from the
further performance of covenants on the part of Tenant to be performed
hereunder.  Any consent by Landlord to a particular assignment, subletting or
occupancy or other act for which Landlord’s consent is required under paragraph
(a) of this Section 13 shall not in any way diminish the prohibition stated in
paragraph (a) of this Section 13 as to any further such assignment, subletting
or occupancy or other act or the continuing liability of the original named
Tenant.  No assignment or subletting hereunder shall relieve Tenant from its
obligations hereunder, and Tenant shall remain fully and primarily liable
therefor.

 
19

--------------------------------------------------------------------------------

 



(c)           Without in any way limiting Landlord’s right to refuse to consent
to any assignment or subletting of this Lease, Landlord reserves the right to
reasonably refuse to give such consent if in Landlord’s opinion (i) the Leased
Premises are or may be in any way adversely affected or the transferee would use
the Premises for a use which is not permitted under this Lease; (ii) the
business reputation of the proposed assignee or subtenant is unacceptable; or
(iii) the financial worth of the proposed assignee or subtenant is insufficient
to meet the obligations hereunder.  In the event that Tenant sublets the Leased
Premises or any part thereof, or assigns this Lease and at any time receives
rent and/or other consideration which exceeds (after deducting the brokerage
costs, attorneys’ fees and leasehold improvement expenses actually incurred by
Tenant in connection with such assignment or subletting prorated over the term
of the assignment or subletting) the total sums which Tenant is obligated to pay
Landlord under this Lease, Tenant shall pay to Landlord 50% of the excess in
such rent as such rent is received by Tenant and 50% of any other consideration
received by Tenant from such subtenant in connection with such sublease, or, in
the case of any assignment of this Lease by Tenant, Landlord shall receive 50%
of any consideration paid to Tenant by such assignee in connection with such
assignment.  Tenant agrees to reimburse Landlord for reasonable accounting and
attorneys’ fees incurred in conjunction with the review, processing and
documentation of any such requested assignment or subletting of this Lease or
Tenant’s interest in and to the Leased Premises, provided, however, if Landlord
grants its consent to the transfer and Tenant and its transferee execute
Landlord’s standard form of consent agreement without material negotiation or
modification, then such expenses shall not exceed $3,500 with respect to the
applicable transaction.  Tenant acknowledges and agrees that it shall not be
allowed to place a sign anywhere within the Building or on the Land advertising
the availability of the Premises for subletting or assignment.
 
(d)           Notwithstanding anything herein to the contrary, in addition to
withholding or granting consent with respect to (i) any proposed assignment of
this Lease, or (ii)  a proposed sublease of all or a portion of the Premises
consisting in the aggregate of 20% or more of the Premises and for a term of
three (3) years or, if there are less than three (3) years remaining in the
Term, for the remaining Term of the Lease, Landlord shall have the right, to be
exercised in writing within thirty (30) days (which 30 days period shall run
concurrently with Landlord’s 30-day period to approve or disapprove of a
proposed assignment or sublease) after written notice from Tenant seeking
Landlord’s consent to assign this Lease or sublease all or any portion of the
Premises, to terminate this Lease (in the event of a proposed assignment) or
recapture that portion of the Premises to be subleased (in the event of a
proposed sublease).  If Landlord notifies Tenant of Landlord’s intent to
recapture in accordance with this Section 13(d), Tenant may rescind its request
for consent to an assignment or sublease by written notice to Landlord within
ten (10) days following receipt of Landlord’s recapture notice, in which event,
Tenant’s request for consent will be rescinded and Tenant shall not enter into
any assignment or sublease without first complying with Tenant’s obligations
this Section 13(d).  In the case of a proposed assignment, this Lease shall
terminate as of the date (the “Recapture Date”) which is the later of (a) sixty
(60) days after the date of Landlord’s election, and (b) the proposed effective
date of such assignment or sublease, as if such date were the last day of the
Term of this Lease.   If Landlord exercises the rights under this Section in
connection with a proposed sublease, this Lease shall be deemed amended to
eliminate the proposed sublease premises from the Premises as of the Recapture
Date, and thereafter all Base Rental and Additional Rent shall be appropriately
prorated to reflect the reduction of the Premises as of the Recapture Date.
 
 
20

--------------------------------------------------------------------------------

 

(e)           Any assignment or sublease shall be subject to all of the
covenants, agreements, terms, provisions and conditions contained in this Lease
and Tenant shall and will remain fully liable for the payment of the Base
Rental, Additional Rent and all other additional charges due and to become due
hereunder and for the performance of all the covenants, agreements, terms,
provisions and conditions contained in this Lease on the part of Tenant to be
performed and all acts and omissions of any licensee or subtenant or anyone
claiming under or through any subtenant which shall be in violation of any of
the obligations of this Lease, and any such violation shall be deemed to be a
violation by Tenant.  Tenant further agrees that notwithstanding any such
subletting, no other and further subletting of the Premises by Tenant or any
person claiming through or under Tenant shall or will be made except upon
compliance with and subject to the provisions of this Article.  If Landlord
shall decline to give its consent to any proposed assignment or sublease, or if
Landlord shall exercise any of its options under Section 13(d) hereof, Tenant
shall indemnify, defend and hold harmless Landlord against and from any and all
loss, liability, damages, costs and expenses (including, but not limited to,
reasonable counsel fees) resulting from any claims that may be made against
Landlord by any brokers or other persons claiming a commission or similar
compensation in connection with the proposed assignment or sublease, or any
claims involving any third party or parties who claim they were damaged by
Landlord’s withholding or conditioning of Landlord’s consent.
 
(f)           Notwithstanding anything to the contrary in this Section 13,
Landlord’s consent will not be required, for an assignment of this Lease or a
sublease of the Premises to any entity (a “Permitted Transferee”) which (i)
controls or is controlled by Tenant or is under common control with Tenant (a
“Tenant Affiliate”), or (ii) purchases all or substantially all of the assets of
Tenant, or (iii) purchases all or substantially all of the stock of (or other
membership interests in) Tenant, or (iv) which merges or combines with Tenant,
provided that such Permitted Transferee has a net worth which, in Landlord’s
reasonable judgment, is at least equal to or greater than the net worth of
Tenant at the time such transfer is proposed, proof satisfactory to Landlord of
such net worth shall have been delivered to Landlord at least ten (10) business
days prior to the effective date of any such transaction, and such transfer
shall be for a good business purpose and not principally for the purpose of
transferring this Lease.  Except in cases of statutory merger, in which case the
surviving entity in the merger shall be liable as the Tenant under this Lease,
Tenant shall continue to remain fully liable under this Lease, on a joint and
several basis with the Permitted Transferee.  Notwithstanding the foregoing, if
any Tenant Affiliate to which this Lease is assigned or the Premises sublet (in
whole or in part) shall cease to be a Tenant Affiliate, such cessation shall be
considered an assignment or subletting requiring Landlord’s consent.
 
 
21

--------------------------------------------------------------------------------

 

14.           SUBORDINATION OF LEASE.
 
(a)           Subject to Tenant’s receipt of an SNDA (as hereinafter defined),
this Lease shall be subject and subordinate to the lien and terms of any
mortgage, deed of trust, ground lease or similar encumbrance (collectively, a
“Mortgage”, and the holder thereof from time to time the “Holder”) from time to
time encumbering the Premises, whether executed and delivered prior to or
subsequent to the date of this Lease, unless the Holder shall elect otherwise,
and to all recorded restrictions, covenants, easements and agreements with
respect to the Land.  If this Lease is subordinate to any Mortgage and the
Holder or any other party shall succeed to the interest of Landlord pursuant to
the Mortgage (such Holder or other party, a “Successor”), at the election of the
Successor, Tenant shall attorn to the Successor and this Lease shall continue in
full force and effect between the Successor and Tenant.  Not more than fifteen
(15) business days after Landlord’s written request, Tenant agrees to execute
such instruments of subordination and attornment in confirmation of the
foregoing agreement as the Holder or Successor reasonably may request,
including, but not limited to, a Subordination, Non-Disturbance and Attornment
Agreement (an “SNDA”) on the Holder’s then standard form for such agreement, or
such other reasonable forms which may be proposed by any current or future
Holder.  If any such mortgage, security deed, deed to secure debt or loan deed
shall be foreclosed, upon request of the mortgagee or the purchaser at
foreclosure, Tenant shall attorn to the purchaser at any such foreclosure sale
(or purchaser by deed in lieu of foreclosure) and recognize such purchaser as
Landlord under this Lease and will execute such reasonable instruments as may be
necessary or appropriate to evidence such attornment.  Notwithstanding any of
the above, Tenant agrees that Landlord or its successor in interest shall have
the right to declare this Lease prior and superior to any such mortgage,
security deed, deed to secure debt or loan deed, and Tenant agrees, upon
request, to execute any reasonable instrument or instruments requested by
Landlord or such first mortgagee to confirm same.  The holder or holders of any
such mortgage, security deed, deed to secure debt or loan deed are hereby made
third party beneficiaries to this Lease for the purposes of this
Section  14.  No notice requirement or cure or grace period provided in this
Lease shall apply to Tenant’s obligation to timely deliver the SNDA.  Landlord
will use commercially reasonable, good faith efforts to obtain an SNDA from any
future Holder on such Holder’s standard SNDA form, or such other form as may be
required by such Holder, and which provides, inter alia, that so long as Tenant
is not in default hereunder (beyond any applicable notice and cure period) and
attorns to such mortgagee or any successor-in-title thereto in the event of a
foreclosure or deed-in-lieu of foreclosure, Tenant’s rights under this Lease,
including its right of possession of the Premises, shall not be disturbed.
 
(b)           Landlord agrees to obtain for Tenant, at no cost to Tenant, an
SNDA from the existing mortgagee (the “Current Lender SNDA”), in the form
attached hereto as Exhibit H contemporaneously with the execution and delivery
of this Lease.  Landlord agrees to exercise commercially reasonable efforts to
obtain an SNDA from any future mortgagee on such mortgagee’s then standard form
for such agreement.  For purposes hereof, the term “commercially reasonable
efforts” shall not include the payment by Landlord of any sum of money or
require Landlord to accept less favorable terms and conditions than would
otherwise be acceptable to Landlord.
 
15.           INSPECTIONS.  Landlord may enter the Premises at reasonable hours
to inspect the Premises, to exhibit the Premises to prospective purchasers or
tenants (as to prospective tenants, only within the last year of the Lease
Term), to determine whether Tenant is complying with all its obligations
hereunder, to supply any service to be provided by Landlord to Tenant hereunder,
to post “For Lease” signs of reasonable sizes upon or within the Premises during
the final 12 months of the term hereof and during any period of holding over by
Tenant, to make repairs required of Landlord under the term hereof or repairs to
any adjoining space or utility services, and to make repairs, alterations or
additions to any other portion of the Building; provided, however, that all such
work shall be done as promptly as reasonably possible and so as to cause as
little interference to Tenant and the conduct of Tenant’s business as reasonably
possible.  Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises or any other loss occasioned by any such
entry.  Landlord shall be entitled to enter the Premises at any time without
notice in the event of emergency.
 
 
22

--------------------------------------------------------------------------------

 

16.           DAMAGE AND DESTRUCTION.  In case the Premises or the Building are
damaged by fire, condemnation or other casualty so as to render all or a portion
of the Premises unusable by Tenant for the uses described in Section  7, and
Landlord determines and notifies Tenant within thirty (30) days after such
casualty that such damage cannot reasonably be repaired within one hundred
twenty (120) days after Landlord receives permits, approvals and licenses
required to begin reconstruction, then, either party shall have the option of
terminating this Lease by providing written notice of such election to the other
within ten (10) business days of the date of Landlord’s original notice to
Tenant.  If neither party elects to terminate this Lease pursuant to the
preceding sentence, Landlord shall proceed with reasonable diligence to restore
the Premises (exclusive of Alterations performed by or on behalf of Tenant and
any Tenant’s property), but only to the extent of insurance proceeds received by
Landlord therefor, to a usable condition, and Base Rent and Expense Charges
shall be equitably reduced during restoration of the Premises.  If the Premises
should be damaged by fire, condemnation or other casualty so as to render all or
a portion of the Premises unusable by Tenant for the uses described in Section
7, and Landlord determines and notifies Tenant within thirty (30) days after
such casualty that such casualty can reasonably be repaired within one hundred
twenty (120) days after Landlord receives permits, approvals and licenses
required to begin reconstruction, Landlord at its option, shall proceed with
reasonable diligence to restore the Premises, but only to the extent of
insurance proceeds received by Landlord therefor, to a usable condition and Base
Rent and Expense Charges shall be equitably reduced during restoration of the
Premises.  Landlord hereby agrees to notify Tenant within sixty (60) days after
Landlord is notified of such casualty of Landlord’s determination as to whether
the damage can reasonably be repaired within one hundred twenty (120) days after
Landlord receives permits, approvals and licenses required to begin
reconstruction and, if Landlord determines that such damage can reasonably be
repaired within one hundred twenty (120) days after Landlord receives permits,
approvals and licenses required to begin reconstruction, whether Landlord elects
to terminate this Lease, if Landlord has such right, or to restore the
Premises.  Notwithstanding any other provision contained in this Section , the
commencement of repairs or restoration by Landlord hereunder shall in no event
be deemed a representation or warranty by Landlord that such repairs or
restoration can or will, in fact, be completed within the time period estimated
by Landlord for such repair and in no event shall Landlord be liable to Tenant
for any failure or inability to complete said repairs or restoration within any
such estimated period; provided, however, if the Premises have not been restored
as required under this Section 16 within thirty (30) days following the
expiration of Landlord’s estimated restoration period (as set forth in
Landlord’s notice to Tenant), subject to extension on account of Tenant Delays
and Force Majeure delays, then Tenant may elect to terminate this Lease by
delivery of thirty (30) days prior written notice to Landlord delivered at any
time after the expiration of such 60-day period and provided further that such
termination notice shall be null and void and this Lease shall remain in full
force and effect if Landlord substantially completes its restoration obligation
prior to the expiration of such 30-day period.  Furthermore, notwithstanding any
other provision contained herein to the contrary, if the Premises or any
material portion thereof are destroyed or materially damaged by fire or other
casualty at any time during the last year of the Lease Term or during the last
year of any renewal term, if applicable, and, at the time of such casualty event
this Lease has not been renewed for an additional term pursuant to any tenant
renewal option rights as may be contained in Rider No. 2 attached hereto and
made a part of this Lease, then, either of Landlord or Tenant shall have the
right, at their option, to terminate this Lease by giving written notice of such
election to the other party within thirty (30) days after the date of such
destruction; provided, however, in no event shall Tenant have the right to
terminate this Lease if the damage or destruction of the Premises is the result
of the negligence or willful act of Tenant or Tenant's agents, employees,
representatives, contractors or successors or assigns.  Tenant acknowledges and
agrees that Landlord's obligation to repair and restore under this Section 16
shall be limited to the repair and restoration of those improvements in place as
of the Commencement Date, exclusive of any Alterations made or paid for by
Tenant.  If this Lease is terminated by either party under this Section 16,
Landlord shall be entitled to retain for its benefit, and Tenant shall
immediately disburse to Landlord, the proceeds of insurance maintained by Tenant
on the Alterations performed in or to the Premises during the Term; provided,
that, Landlord shall reimburse to Tenant from such insurance proceeds an amount
equal to the unamortized costs incurred by Tenant to perform any alterations and
improvements made by Tenant to the Premises without reimbursement from any work
allowances paid by Landlord (based on straight-line amortization over the
remaining term of the Lease), less the deductible of Tenant’s insurance.
 
 
23

--------------------------------------------------------------------------------

 

17.           EMINENT DOMAIN.  If title to any part of the Premises is taken for
any public or quasi-public use under any governmental law, ordinance or
regulation or by eminent domain or by private purchase in lieu thereof, or if
title to so much of the Building is taken that a reasonable amount of
reconstruction thereof will not, in Landlord’s sole discretion, result in the
Premises or the Building being a practical improvement and reasonably suitable
for use for the purpose for which it is designed, then, in either event, this
Lease shall terminate at the option of Landlord on the date that the condemning
authority actually takes possession of the part condemned, such option to be
exercised by Landlord within thirty (30) days after the condemning authority
actually takes possession of the part condemned.  If title to the whole of the
Premises is taken by eminent domain, then this Lease shall terminate as of the
date possession of the Premises is taken by the condemning authority.  If there
is a partial taking of the Premises or the Building and this Lease is not
terminated as provided above, then this Lease shall remain in full force and
effect, but the rent payable hereunder during the unexpired portion of this
Lease shall be reduced proportionally based on the part or parts of the Premises
so taken.  Landlord shall, within a reasonable time thereafter, repair and
restore the remaining portion of the Premises (exclusive of Alterations
performed by or on behalf of Tenant and any of Tenant’s property), should they
be affected, to the extent necessary to render the same tenantable for the uses
permitted under Section 7 of this Lease and shall repair or reconstruct the
remaining portion of the Building to the extent necessary to make the same a
complete structural unit; provided that Landlord shall not be required to expend
more than the net proceeds of the condemnation award which are paid to Landlord
in complying with its obligations hereunder and its similar obligations to other
tenants of other portions of the Building.
 
All compensation awarded or paid upon a total or partial taking of the Premises
or the Building shall belong to and be the property of Landlord without any
participation by Tenant.  Nothing herein shall be construed to preclude Tenant
from prosecuting any claim directly against the condemning authority for, and to
receive therefrom, (i) any moving expenses incurred by Tenant as a result of
such condemnation; (ii) any costs incurred or paid by Tenant in connection with
any alterations or improvements made by Tenant to the Premises in excess of any
allowances disbursed by Landlord; (iii) the value of any of Tenant’s property so
taken; (iv) Tenant’s loss of business income; and (v) any other separate claim
which Tenant may hereafter be permitted to make under applicable law; provided,
however, that no such claim shall diminish or adversely affect Landlord’s award.
 
 
24

--------------------------------------------------------------------------------

 

18.           HOLDING OVER.  If Tenant remains in possession of the Premises
after expiration of the Lease Term, with Landlord’s acquiescence and without any
express agreement of the parties, Tenant shall be a tenant-at-sufferance at a
rental rate equal to one hundred fifty percent (150%) times the Base Rent in
effect at the end of this Lease plus all Expense Charges, additional rent and
other amounts due to Landlord under this Lease, and there shall be no renewal of
this Lease by operation of law.  The acceptance by Landlord of rent in the event
of a Tenant holdover shall not result in the renewal of this Lease and shall in
no way be deemed to constitute Landlord’s consent to such holdover by
Tenant.  Tenant acknowledges and agrees that it shall indemnify Landlord against
all claims for any and all damages incurred by reason of such holding over,
including, if such holdover continues for thirty (30) days or more, any claims
or losses attributable to other tenants (or the loss thereof) to whom Landlord
may have leased all or any part of the Premises following the termination or
expiration of this Lease.
 
19.           RULES AND REGULATIONS.  Tenant shall faithfully observe and comply
with the rules and regulations attached as Exhibit F to this Lease and all
modifications of and additions thereto of general application from time to time
put into effect by Landlord in writing.  Landlord agrees to enforce the rules
and regulations in a non-discriminatory manner (unless special circumstances
exist) and Landlord shall not be responsible to Tenant for the nonperformance by
any other tenant or occupant of the Building of any of said rules and
regulations.
 
20.           DEFAULTS.  The following shall constitute Events of Default
hereunder:
 
(a)           Failure by the Tenant to pay Base Rent, Expense Charges,
additional rent or other monetary amounts due from Tenant under this Lease
within seven (7) business days after notice from Landlord that such payment is
past due;
 
(b)           Failure by Tenant in the observance or performance of any of the
other terms, covenants, agreements or conditions contained herein or in the
rules and regulations incorporated herein, and Tenant shall not have cured such
failure within thirty (30) days after notice to the Tenant of such failure; or
if such failure cannot reasonably be cured within such thirty (30) day period,
Tenant shall not have commenced to cure within such thirty (30) day period and
thereafter diligently continued to effect such cure to completion.
 
(c)           Filing by Tenant or any guarantor or surety with respect to this
Lease (a “Guarantor”) of a voluntary petition in bankruptcy or a voluntary
petition or answer seeking reorganization, arrangement, readjustment of its
debts or for any other relief under the Federal Bankruptcy Code, as amended, or
under any other insolvency act or law, state or federal, now or hereafter
existing, or any action by Tenant or any Guarantor indicating its consent to,
approval of or acquiescence in, any such petition or proceeding; the application
by Tenant or any Guarantor for or the appointment by consent or acquiescence of
a receiver or trustee of Tenant or any Guarantor or for all or a substantial
part of its property; the making by Tenant or any Guarantor of any admission of
its inability to pay its debts as they mature;
 
 
25

--------------------------------------------------------------------------------

 

(d)           Filing of any involuntary petition against Tenant or any Guarantor
in bankruptcy or seeking reorganization, arrangement, readjustment of its debts
or for any other relief under the Federal Bankruptcy Code, as amended, or under
any other insolvency act or law, state or federal, now or hereafter existing, or
the involuntary appointment of a receiver or trustee of Tenant or any Guarantor
or for all or a substantial part of its property; or the issuance of attachment,
execution or other similar process against any substantial part of the property
of Tenant or any Guarantor; and the continuation of any of such filings or
proceedings for a period of thirty (30) days undismissed, unbonded or otherwise
undischarged;
 
(e)           Insolvency of Tenant or any Guarantor or the withdrawal or
revocation of any guaranty or suretyship agreement regarding this Lease;
 
(f)           Failure by Tenant to deliver to Landlord any requested estoppel
certificate or Subordination, Non-Disturbance and Attornment Agreement within
the time periods required by Section  31 and Section  14, respectively, hereof;
 
(g)           Tenant shall do or permit to be done any act which results in a
lien being filed against the Premises, the Building or the Land, and such lien
is not released or otherwise bonded off by Tenant within ten (10) days after the
date Tenant actually learns of the filing thereof; or
 
(h)           Tenant assigns or sublets all or a portion of the Premises in
contravention of the provisions of Section  13 of this Lease.
 
(i)           Breach of the requirements of Section  7(b), 7(c), 7(d) or 7(e)
and such breach shall continue for five (5) business days after notice from
Landlord to Tenant.
 
Upon the occurrence or existence of any Event of Default, Landlord shall have
the option, but not the obligation, to exercise any or all of the following
remedies, without notice or demand:
 
(1)           Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, but if Tenant shall fail to do so, Landlord
may, without further notice and without prejudice to any other remedy Landlord
may have for possession or arrearage in rent or damages for breach of contract,
enter upon the Premises and expel or remove Tenant and its effects; and Tenant
shall and hereby agrees to indemnify, defend and hold and save Landlord harmless
from and against any and all loss, cost, damage, expense or liability
(including, without limitation, court costs and attorneys’ fees) ever suffered
or incurred by Landlord as a result of such termination of the Lease, whether
through inability to relet the Premises, or through a decrease in rent, or
otherwise.  Tenant acknowledges and agrees that such damages may include, but
shall not be limited to the unamortized costs expended by Landlord in
constructing improvements to the Premises as well as the unamortized brokerage
commissions paid by Landlord in connection with this Lease.  This provision
shall survive any termination of the Lease.
 
 
26

--------------------------------------------------------------------------------

 

(2)           With or without terminating the Lease, enter the Premises as the
agent of Tenant on Tenant’s account and relet the Premises as the agent of
Tenant, and receive the rent therefor, and Tenant shall pay the Landlord any
deficiency that may arise by reason of such reletting, on demand at any time and
from time to time at the office of Landlord and Tenant shall reimburse Landlord
upon demand for any expenses incurred by Landlord to remodel or repair the
Premises in order to relet the Premises and for all other reasonable expenses
incurred in connection with such reletting.  Any such reletting shall be for the
benefit of Tenant and does not relieve Tenant of its obligations under this
Lease whether or not notice of the reletting is given to Tenant.  Landlord shall
not be liable for any failure to relet the Premises in whole or in part, nor for
any failure to collect any rent due from any such reletting; rather, Tenant
shall remain liable for all rent and for all such expenses. It is hereby agreed
that the above may be done without effecting a surrender of the Premises;
 
(3)           Refuse to accept a surrender of the Premises in which event
Landlord may allow the Premises to remain idle and hold Tenant liable for rent,
or, in the alternative, Landlord may sue for breach of contract before the
expiration of the Lease Term;
 
(4)           Commence dispossessory proceedings with or without the termination
of this Lease;
 
(5)           At its option, declare the entire amount of Base Rental which
would become due and payable during the remainder of the Lease Term immediately
due and payable.  In such event, Tenant shall pay to Landlord the present value
(discounted at a rate of ten percent (10%) per annum) of the excess, if any, of
(i) the Base Rental to be paid by Tenant for the remainder of the Lease Term
over (ii) the aggregate reasonable fair market rental value of the Premises
during the remainder of the Lease Term taking into account the future market
conditions for the Premises and the probability of reletting the Premises for
all or part of the remaining Lease Term.  The payment of the foregoing amounts
shall not constitute payment of Base Rental in advance for the remainder of the
Lease Term.  Instead, such sums shall be paid as agreed liquidated damages and
not as a penalty, the parties hereby agreeing that it is difficult or impossible
to calculate the damages which Landlord will suffer as a result of Tenant’s
default and that this provision is intended to provide a reasonable pre-estimate
of such damages.  If Landlord exercises the election set out in this
subparagraph, Tenant hereby waives any right to assert that Landlord’s actual
damages are less than the amount calculated hereunder and  Landlord waives any
right to assert that Landlord’s actual damages are greater than the amount
calculated hereunder;
 
(6)           Commence proceedings against Tenant for all amounts owed by Tenant
to Landlord, whether as Base Rental, additional rent, damages or otherwise;
 
(7)           Enter upon and take possession of the Premises, without being
liable for prosecution of any claim for damages or for trespass or other tort;
 
(8)           Do or cause to be done whatever Tenant is obligated to do under
the terms of this Lease, in which case Tenant agrees to reimburse Landlord on
demand for any and all costs or expenses which Landlord may thereby
incur.  Tenant agrees that Landlord shall not be liable for any damages
resulting to Tenant from effecting compliance with Tenant’s obligations under
this paragraph, whether caused by the negligence of Landlord or otherwise; and
 
 
27

--------------------------------------------------------------------------------

 

(9)           Enforce the performance of Tenant’s obligations hereunder by
injunction or other equitable relief (which remedy may be exercised upon any
breach or default or any threatened breach or default of Tenant’s obligations
hereunder).
 
The remedies provided for in this Lease are in addition to any other remedies
available to Landlord at law or in equity by statute or otherwise.  All remedies
provided in this Lease are cumulative and may be exercised alternatively,
successively or in any other manner.  The exercise by Landlord of any one or
more of the rights and remedies provided in this Lease shall not prevent the
subsequent exercise by Landlord of any one or more of the other rights and
remedies herein provided.  Failure of Landlord to declare an event of default
immediately upon its occurrence, or delay in taking any action in connection
with an event of default, shall not constitute a waiver of the default, but
Landlord shall have the right to declare the default at any time and take such
action as is lawful or authorized under this Lease.  Tenant acknowledges and
agrees that Landlord shall have no duty to mitigate Landlord’s damages resulting
from a default by Tenant hereunder.  Tenant acknowledges and agrees that the
Premises are to be used for commercial purposes only.  To the extent allowable
by law, Tenant’s obligations to pay Rental hereunder shall survive the
expiration or earlier termination of this Lease for a period of not more than
five (5) years following such expiration or termination.
 
21.           LANDLORD’S DEFAULT AND TENANT’S REMEDIES.  Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of thirty (30) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within thirty (30) days, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty (30)
day period and thereafter diligently undertakes to complete the same.  Upon the
occurrence of any such default, Tenant may sue for injunctive relief or, subject
to the provisions of this Lease, to recover actual damages for any loss directly
resulting from the breach, but Tenant shall not be entitled to terminate this
Lease or withhold, offset or abate any sums due hereunder.  In relation to the
foregoing, Tenant acknowledges and agrees that in no event shall Tenant be
entitled to recover from Landlord any loss of business or any other indirect or
consequential damages which it might suffer or incur as the result of a Landlord
breach and this Lease shall be construed as though Landlord’s covenants
contained herein are independent and not dependent, and Tenant hereby waives the
benefit of any law or statute to the contrary.  All obligations of Landlord
under this Lease will be binding upon Landlord only during the period of its
ownership of the Premises and not thereafter.  The term “Landlord” in this Lease
shall mean only the owner, for the time being of the Premises, and in the event
of the transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Lease Term upon each
new owner for the duration of such owner’s ownership.  Any liability of Landlord
under this Lease or arising out of the relationship between Landlord and Tenant
shall be limited solely to Landlord’s then equity interest in the Building, and
in no event shall any personal liability be asserted against Landlord in
connection with this Lease nor shall any recourse be had to any other property
or assets of Landlord.
 
 
28

--------------------------------------------------------------------------------

 

22.           TENANT’S PERSONALTY.  Tenant shall, on or before the expiration of
the Lease Term, surrender the Premises and the keys and mailbox keys thereto to
Landlord, together with alterations, additions, and improvements which may have
been made upon the Premises, free of subtenancies, subject, however, to the
other provisions hereof (including, without limitation, Section 8 and any
agreements entered into pursuant thereto).  All of Tenant’s personal property,
including, without limitation, but not limited to, its racking, furniture,
equipment and trade fixtures, shall be removed by Tenant on or before the
expiration of the Lease Term and any damage to the Premises caused by such
removal shall be repaired by Tenant at Tenant’s sole cost and expense, and all
property not so removed within ten (10) days after the expiration of the Lease
Term shall be deemed abandoned by Tenant.
 
23.           SIGNS.  Subject to compliance with all Laws and obtaining
Landlord’s prior approval of the size, location and graphics, which approval
will not be unreasonably withheld or delayed, Tenant shall have the right, at
Tenant’s sole cost and expense, to install, repair and maintain: (i) one (1),
non-illuminated, ground sign at the entrance to the parking area not to exceed
50 square feet, and (ii) one (1) non-illuminated sign on each of the front side
and the rear side of the exterior façade of the Building not to exceed 25 square
feet each and in a location reasonably approved by Landlord.  Notwithstanding
any other provision contained herein to the contrary, all aspects of Tenant’s
signage, including size, location, design and manner of attachment, shall be
subject to Landlord’s prior approval.  The actual sign and its respective
installation cost shall be at the expense of the Tenant and shall conform to
architectural covenants, if any.  Tenant shall be responsible for any damage to
the Building occasioned by the installation or removal of any such
signs.  Tenant shall place no sign, if any, upon the roof of the Premises or the
Building, nor any part of the roof, including the flashing or gutters of the
Premises or the Building.  Tenant shall, on or before the termination of this
Lease, remove all of its signage from the Building and the
Property.  Furthermore, Tenant shall repair any damage to the Building caused by
its signage.  The provisions hereof shall survive the expiration or earlier
termination of this Lease of a period of not more than two (2) years following
such expiration or termination.
 
24.           UTILITIES.
 
(a)           The Premises shall be separately metered for all utilities other
than water and sewer service, and Tenant shall promptly pay directly to the
utility provider all gas, electricity, fuel, telephone, light, heat, electric
power and other utility bills for the Premises, including any security deposits,
hook-up fees, installation fees, or other fees required in connection with such
services.  Except as expressly set forth below, the cost of water and sewer
service to the Building and the cost of maintaining meters, submeters and
checkmeters for utilities supplied to the Building shall be included as a
component of the Expense Charge as set forth in Section 4 hereof; provided,
however, that the cost of the initial installation of separate meters for any
such utilities shall be borne solely by Landlord and shall not be included as a
component of the Expense Charge.  Notwithstanding the foregoing, Landlord
reserves the right to have the Premises separately metered, at Tenant’s cost,
for both water and sewer service.  Furthermore, in the event Landlord
determines, in its reasonable discretion, that any tenant of the Building is
utilizing a disproportionate amount of water or sewer service in comparison with
other tenants of the Building, then, in such event, Landlord shall have the
right to separately assess each tenant of the Building for its cost of water and
sewer services based upon Landlord’s reasonable estimation of their respective
uses thereof.  In the event that Tenant fails to pay any such utility bills when
due, Landlord shall have the right, but not the obligation, to pay such bills,
and any amounts paid by Landlord shall be reimbursed by Tenant to Landlord upon
demand as additional rent hereunder.  Landlord shall in no event be liable for
any interruption or failure of utility services to the Premises, but, if
requested by Tenant, shall use reasonable efforts to cooperate with Tenant in
securing resumption of said interrupted service.
 
 
29

--------------------------------------------------------------------------------

 

(b)           Tenant shall not exceed electrical capacity of 600 amps, 480
volts.  From time to time during the Term of this Lease but not more than once
per year unless Landlord reasonably believes Tenant is exceeding its usage,
Landlord shall have the right to have an electrical consultant reasonably
acceptable to Tenant make a survey of Tenant’s electric usage.  In the event
that such survey shows that Tenant has exceeded the requirements set forth in
this paragraph (c), in addition to any other rights Landlord may have hereunder,
Tenant shall, within ten (10) days of written demand, reimburse Landlord for the
reasonable cost of such survey and the cost, as determined by such consultant,
of electricity usage in excess of such requirements as Additional Rent.
 
(c)           If permitted by applicable Laws, Landlord shall have the right at
any time and from time to time during the Term of this Lease to determine the
electricity and other base building utility service providers (each a “Utility
Service Provider”) providing electricity and such other base building utility
services to the Property, including but not limited to the Premises.  Tenant
shall cooperate with Landlord and each Utility Service Provider at all times
and, as reasonably necessary, shall allow Landlord and each Utility Service
Provider reasonable access to the electric and other utility lines, feeders,
risers, wiring, pipes, conduits, valves, mains and any other utility equipment
within the Premises.  It is expressly agreed and understood that Landlord shall
in no event be liable to Tenant for any interruption or suspension, or defect in
the supply or character of the electricity or other utility services furnished
to the Premises, unless the same shall be caused by the negligent acts or
omissions of Landlord, its agents or employees.  In exercising its rights set
forth in this paragraph, the Landlord will use commercially reasonable efforts
to minimize any disruption to Tenant’s business within the Premises.
 
(d)           The parties hereto shall comply with all mandatory energy
conservation controls and requirements that are imposed or instituted by
Laws.  Any terms or conditions of this Lease that conflict or interfere with
compliance with such controls or requirements shall be suspended for the
duration of such controls or requirements.  Compliance with such controls or
requirements shall not be considered an eviction, actual or constructive, of
Tenant from the Premises and shall not entitle Tenant to terminate this Lease or
to an abatement of any Rent payable hereunder.
 
 
30

--------------------------------------------------------------------------------

 

25.           INSURANCE.
 
(a)           Landlord shall maintain a policy or policies of hazard and public
liability insurance insuring Landlord against loss with respect to the Building
and the operation thereof covering risks and in amounts not less than those
required to be maintained hereunder by Tenant and with regard to the property
insurance coverage for the Building, in an amount not less than 100% of the
replacement cost for the Building (exclusive of footings and foundations),
subject to commercially reasonable deductibles.  Tenant shall not permit the
Premises to be used in any way which would, in the opinion of Landlord, be extra
hazardous on account of fire or other hazard or casualty or which would
otherwise in any way increase the premiums for or render void any insurance
relating to the Building, the Premises or the contents thereof or any liability
of Landlord.  If Tenant’s use and occupancy of the Premises causes any increase
in any insurance premiums paid by Landlord with respect to the Building or the
Premises, or if Tenant abandons the Premises and thereby causes an increase in
such premiums, then Tenant shall pay to Landlord within ten (10) days of written
demand as additional rent the amount of such increase.  Landlord shall not be
obligated in any way or manner to insure any personal property (including but
not limited to any furniture, machinery, equipment, goods or supplies) of Tenant
or which Tenant may have upon or within the Premises or any fixtures installed
by or paid for by Tenant upon or within the Premises or any approved
improvements which Tenant may construct on the Premises.
 
(b)           Tenant shall, at its sole expense, maintain at all times through
nationally-recognized insurance companies licensed and qualified to do and doing
business in the Commonwealth of Massachusetts (“Qualified Insurance Companies”)
commercial general liability insurance with respect to the Premises and the
conduct or operation of Tenant’s business therein, such insurance to be written
on an occurrence basis (not a claim made basis) naming Landlord and Landlord’s
mortgagee as additional insureds, with limits of not less than $3,000,000.00 for
death or bodily injury and property damage to any one or more persons in a
single occurrence with general aggregate limits of not less than $5,000,000.00
for each policy year.  Tenant shall also maintain, through Qualified Insurance
Companies, a policy or policies of insurance with the premiums paid in advance
on the “Causes of Loss – special form” (formerly “All-Risk”) or equivalent form,
insuring all personal property of Tenant upon or within the Premises, and any
Alterations which (i) Tenant may construct within the Premises, or (ii) which
are constructed by Landlord at Tenant's cost within the Premises, in an amount
equal to the full replacement cost of such property.  Further, Tenant shall
maintain through Qualified Insurance Companies, a policy or policies of
insurance on the “All-Risk” or equivalent form against business interruption by
reason of any damage to the Premises or any service interruptions in an amount
equal to the Base Rental for at least twelve (12) months following the
occurrence of such events.  Tenant shall deliver certificates of such insurance
to Landlord on or before the commencement of the Lease Term, and thereafter
within ten (10) days following written request from Landlord.
 
(c)           Tenant at its sole expense shall procure and maintain during the
Lease Term workers’ compensation insurance as required by law and employer’s
liability insurance with the following limits:  Bodily injury by disease per
person $1,000,000.00; Bodily injury by accident policy limit $1,000,000.00;
Bodily injury by disease policy limit $1,000,000.00.
 
 
31

--------------------------------------------------------------------------------

 

(d)           All policies of insurance obtained by Tenant shall name Landlord,
Landlord’s property manager, The Prudential Insurance Company of America, and
Landlord’s mortgagee(s) as additional insureds and such other parties as may be
reasonably requested by Landlord as additional insureds, all as their respective
interests may appear and shall specifically insure Tenant’s performance of the
indemnity agreements contained in Section 12 of this Lease.  Tenant shall, upon
a request from Landlord made not more frequently than once per Lease Year,
adjust the amount of coverages established in this Section 25 to such amounts as
in Landlord’s reasonable opinion, adequately protects Landlord’s interest and
which coverage amounts are generally consistent with insurance requirements for
occupants of comparable industrial buildings in the Route 495 west market.  Each
such policy shall expressly provide that the policy shall not be canceled or
altered in such manner as to adversely affect the coverage of Landlord ordered
under this Lease without thirty (30) days prior written notice to Landlord and
Landlord’s mortgagee, provided that with respect to a cancellation due to
Tenant’s non-payment of premiums, only ten (10) days prior written notice to
Landlord and Landlord’s mortgagee shall be required.  In the event that Tenant
shall fail to insure as required herein or shall fail to furnish to Landlord a
certificate of such insurance as herein required, in each case within five (5)
business days following written notice from Landlord, Landlord may at any time
and from time to time obtain such insurance for the benefit of Tenant or
Landlord or both of them for a period not exceeding one (1) year, and any
premium paid by Landlord shall be recoverable from Tenant on demand as
additional rent hereunder; provided, however, Landlord’s right under this
provision shall not be construed as a requirement upon the Landlord to furnish
any such insurance.
 
(e)           Tenant agrees to use and occupy the Premises and to use such other
portions of the Property as Tenant is herein given the right to use at Tenant’s
own risk.  Landlord shall not be liable to Tenant, its employees, agents,
invitees or contractors for any damage, injury, loss, compensation, or claim
(including, but not limited to, claims for the interruption of or loss to
Tenant’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of
the  Premises or the Property, any fire, robbery, theft, mysterious
disappearance and/or any other crime or casualty, the actions of any other
tenants of the Building or of any other person or persons, or any leakage in any
part or portion of the Premises or the Building, or from water, rain or snow
that may leak into, or flow from any part of the Premises or the Building, or
from drains, pipes or plumbing fixtures in the Building, unless due to the gross
negligence or willful misconduct of Landlord or Landlord’s agents, contractors
or employees.  Any goods, property or personal effects stored or placed in or
about the Premises shall be at the sole risk of Tenant, and neither Landlord nor
Landlord’s insurers shall in any manner be held responsible therefor.  Landlord
shall not be responsible or liable to Tenant, or to those claiming by, through
or under Tenant, for any loss or damage that may be occasioned by or through the
acts or omissions of persons occupying adjoining premises or any part of the
premises adjacent to or connecting with the Premises or any part of the Property
or otherwise.  Notwithstanding the foregoing, Landlord shall not be released
from liability for any injury, loss, damages or liability to the extent arising
from any gross negligence or willful misconduct of Landlord, its servants,
employees or agents acting within the scope of their authority on or about the
Premises; provided, however, that in no event shall Landlord, its servants,
employees or agents have any liability to Tenant based on any loss with respect
to or interruption in the operation of Tenant’s business.
 
(f)           Notwithstanding anything herein to the contrary, Landlord and
Tenant each hereby waives any and all rights of recovery, claim, action, or
cause of action against the other, its agents, employees, licensees, or invitees
for any loss or damage to or at the Premises or the Property or any personal
property of such party therein or thereon by reason of fire, the elements, or
any other cause which would be insured against under the terms of (i) fire and
extended coverage (also known as special form or “all risk”) insurance required
to be carried by such party under this Lease or (ii) the liability insurance
referred to in this Section 20, to the extent of such insurance, regardless of
cause or origin, including omission of the other party hereto, its agents,
employees, licensees, or invitees.  Landlord and Tenant covenant that no insurer
shall hold any right of subrogation against either of such parties with respect
thereto.  This waiver shall be ineffective against any insurer of Landlord or
Tenant to the extent that such waiver is prohibited by the laws and insurance
regulations of the Commonwealth of Massachusetts.  The parties hereto agree that
any and all such insurance policies required to be carried by either shall be
endorsed with a subrogation clause, substantially as follows:  “This insurance
shall not be invalidated should the insured waive, in writing prior to a loss,
any and all right of recovery against any party for loss occurring to the
Project described therein,” and shall provide that such party’s insurer waives
any right of recovery against the other party in connection with any such loss
or damage.
 
 
32

--------------------------------------------------------------------------------

 

26.           ATTORNEY’S FEES.  If, as a result of any breach or default in the
performance of any of the provisions of this Lease, Landlord or Tenant, as the
case may be, uses the services of any attorney in order to secure compliance
with such provisions or recover damages therefor, or to terminate this Lease or
evict Tenant, the defaulting party shall reimburse the other party hereto within
ten (10) days of demand for any and all reasonable and customary attorney’s fees
and expenses so incurred.
 
27.           WAIVER OF HOMESTEAD.  Tenant waives all homestead rights and
exemptions which it may have under any law as against any obligation owing under
this Lease.  Tenant hereby assigns to Landlord its homestead and exemption.
 
28.           NOTICES.  All notices and demands permitted or required to be
given by either party to the other hereunder shall be in writing and shall be
delivered either by personal delivery, by overnight air courier or by certified
or registered mail, return receipt requested and addressed to each party at its
address set forth below as follows:
 
(a)           to Tenant at the address below, or to such other place as Tenant
may from time to time designate in a notice to Tenant:
 
Triumph Learning, LLC
136 Madison Avenue, Suite #7
New York, NY  10016
Attention:  Brian Gurley


With a copy by the same method to:


DLA Piper LLP (US)
2525 East Camelback Road
Esplanade II
Suite 1000
Phoenix, AZ  85016-4232
Attention:  David Lewis, Esq.
 
 
33

--------------------------------------------------------------------------------

 

(b)           to Landlord at the address below, or to such other place as
Landlord may from time to time designate in a notice to Tenant:
 
c/o Condyne, Inc.
Two Adams Place, Ste. 100
Quincy, MA 02169
Attention:  Jeffrey O’Neill


With a copy by the same method to:
c/o The Prudential Insurance Company of America
8 Campus Drive, 4th Floor
Parsippany, NJ  07054
Attention:  Joan Hayden, Esq.


With a copy by the same method to:
Goodwin Procter, LLP
Exchange Place
53 State Street
Boston, MA 02109
Attention:  Minta Kay, Esq.
 
Any such notice, demand or other communication shall be considered duly given
and to have become effective (i) upon receipt if delivered in person, (ii) one
day after having been delivered to an air courier for overnight delivery or
(iii) three days after having been deposited in the mail as certified or
registered mail, return receipt requested and all fees paid.  Rejection or other
refusal to accept or inability to deliver because of changed address of which no
notice was given shall be deemed to be receipt of any notice or demand.
 
29.           NO ESTATE.  This Lease shall create the relationship of landlord
and tenant between Landlord and Tenant; no estate shall pass out of Landlord;
and Tenant shall have only a usufruct which is not subject to levy and sale.
 
30.           BINDING EFFECT.  The provisions of this Lease shall bind and inure
to the benefit of Landlord and Tenant, and their respective successors, heirs,
legal representatives and permitted assigns.  Tenant shall be bound to any
successors or assigns of Landlord for all the terms, covenants and conditions
hereof and shall execute any reasonable attornment agreement not in conflict
herewith at the request of any such party or Landlord.  In the event the
original Landlord hereunder, or any successor owner of the Building, shall sell
or convey the Building, all liabilities and obligations on the part of the
original Landlord, or such successor owner, under this Lease accruing thereafter
shall terminate, and thereupon all such liabilities and obligations shall be
binding upon the new owner.  Tenant agrees to attorn to such new owner.
 
 
34

--------------------------------------------------------------------------------

 

31.           ESTOPPEL CERTIFICATE.  At either party’s request, the other party
shall, from time to time, and upon ten (10) business days prior written request
by such party, execute, acknowledge and deliver, in recordable form, to such
party or as such party may direct or to a Holder, purchaser or other interested
party, as the case may be, a written statement certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications
that the Lease is in full force and effect as modified and stating the
modifications), the date of commencement of this Lease, the dates to which Base
Rental, additional rental and other charges have been paid, that Tenant is in
possession of the Premises paying the full Lease rental, that no rental payments
have been made in advance except as stated in the Lease, and whether, to the
best knowledge of such party, the other party is in default hereunder (and if
so, specifying the nature of the default and the steps, if any, being taken to
cure same), and such other matters as may be reasonably required by such party,
or any person dealing with such party with respect to such party’s interest in
the Premises. No cure or grace period provided in this Lease shall apply to such
party’s obligation to timely deliver an estoppel certificate.  Further, if
Tenant fails to execute and deliver the estoppel certificate within such ten
(10) business day period, Landlord may send Tenant a second request and if
Tenant fails to execute and deliver the estoppel certificate within five (5)
business days following such second request, then Tenant shall be deemed to
conclusively agree with the statements contained in such estoppel certificate
that (i) the Lease as the same may have been amended, is in full force and
effect; (ii) the Term has commenced and the full amount of the Rent then
accruing hereunder; (iii) the dates to which the Rent has been paid; (iv) Tenant
has accepted possession of the Premises and that any improvements required by
the terms of this Lease to be made by Landlord have been completed to the
satisfaction of Tenant; (v) the amount, if any, that Tenant has paid to Landlord
as a Security Deposit; (vi) no Rent under this Lease has been paid more than
thirty (30) days in advance of its due date; (vii) Tenant has no charge, lien,
or claim of offset under this Lease or otherwise against Rent or other charges
due or to become due hereunder; and (viii) Tenant is not in default under the
Lease and, to the knowledge of Tenant, Landlord is not then in default under the
Lease.
 
32.           FINANCIAL REPORTS.  If requested by Landlord in writing in
connection with a proposed sale or refinancing, Tenant shall deliver to
Landlord, subject to the terms of a confidentiality agreement reasonably
satisfactory to Tenant, Landlord and the proposed mortgagee or transferee, as
applicable, a copy of the most recent year-end income statement and balance
sheet for the Tenant and each guarantor of this Lease.  Such financial
statements shall be prepared in accordance with generally accepted accounting
principles applied on a consistent basis.  Furthermore, in the event audited
financial statements are available, Tenant shall provide copies of all such
audited financial statements.
 
33.           APPLICATION OF TENANT’S PAYMENTS.  Landlord may accept any and all
payments by or for the account of Tenant, without prejudice to the claims of
Landlord; and Landlord may apply the same to or for the account of Tenant in
such manner, order or priority as Landlord may determine in Landlord’s sole
discretion, notwithstanding any designation by Tenant of application to the
contrary.
 
34.           INTENTIONALLY OMITTED.
 
35.           NO BROKER CLAIMS.  Tenant hereby warrants and represents to
Landlord that Tenant has not dealt with any broker, agent or finder in
connection with this Lease other than CB Richard Ellis (“Broker”), whose fee and
commission shall be paid by and shall be the sole responsibility of Landlord
pursuant to a separate written agreement between Landlord and Broker, and Tenant
covenants and agrees to indemnify and hold Landlord harmless from and against
any and all loss, liability, damage, claim, judgment, cost or expense (including
but not limited to attorney fees and expenses and court costs) that may be
incurred or suffered by Landlord because of any claim for any fee, commission or
similar compensation with respect to this Lease, made by any broker, agent or
finder other than Broker claiming to have dealt with Tenant, whether or not such
claim is meritorious.
 
 
35

--------------------------------------------------------------------------------

 

36.           CORPORATE AND PARTNERSHIP AUTHORITY.  If Tenant executes this
Agreement as a corporation or partnership, each of the persons executing this
Lease on behalf of Tenant does hereby personally represent that Tenant is a duly
organized and validly existing corporation or partnership, as the case may be,
that Tenant is qualified to do business in the Commonwealth of Massachusetts,
that Tenant has full right, power and authority to enter into this Lease, and
that each person signing on behalf of Tenant is authorized to do so.  In the
event any such representation or warranty is false, all persons who execute this
Lease will be individually liable as Tenant.
 
37.           LIMITATION OF LIABILITY.  Tenant agrees to look solely to
Landlord’s equity interest in the Building for the recovery of any monetary
judgment against Landlord.  Accordingly, Landlord’s obligations and liability
with respect to this Lease shall be limited solely to Landlord’s then equity
interest in the Building, as such interest is constituted from time to time, and
neither Landlord nor any officer, employee, director, shareholder, or partner of
Landlord, or of any partner of Landlord, shall have any personal liability
whatsoever with respect to this Lease.
 
38.           ERISA.  To induce Landlord to enter into the Lease, and in order
to enable The Prudential Insurance Company of America (“Prudential”) to satisfy
its compliance with the Employee Retirement Income Security Act of 1974, as
amended, Tenant represents and warrants to Landlord and Prudential that:  (i)
neither Tenant nor any of its affiliates (within the meaning of Part V(c) of
Prohibited Transaction Exemption 84-14 granted by the U.S. Department of Labor
(“PTE 84-14”)) has, or during the immediately preceding year has exercised, the
authority to appoint or terminate Prudential as investment manager of any assets
of the employee benefit plan whose assets are held by Prudential or to negotiate
the terms of any management agreement with Prudential on behalf of any such
plan; (ii) the transaction evidenced by this Lease is not specifically excluded
by Part I(b) of PTE 84-14; (iii) the undersigned is not a related party of
Prudential (as defined in V(h) of PTE 84-14); and (iv) the terms of the Lease
have been negotiated and determined at arm’s length, as such terms would be
negotiated and determined by unrelated parties.  Tenant’s breach of any
representation or covenant set forth in this Section shall constitute a breach
of this Lease by Tenant, entitling Landlord to any and all remedies hereunder,
or at law or in equity.  Tenant acknowledges and agrees that as a condition to
the requirement or effectiveness of any consent to assignment by Landlord
pursuant to Section 6.1, Tenant shall cause the transferee to reaffirm, on
behalf of such transferee, the representations set forth in this Section 18.1,
and it shall be reasonable for Landlord to refuse to consent to an assignment or
sublease of this Lease in the absence of such reaffirmation.
 
 
36

--------------------------------------------------------------------------------

 

39.           MISCELLANEOUS.
 
(a)           Tenant represents and warrants that it is duly formed and in good
standing and has full corporate or partnership power and authority, as the case
may be, to enter into this Lease, and has taken all corporate or partnership
action, as the case may be, necessary to carry out the transaction contemplated
herein, so that when executed, this Lease constitutes a valid and binding
obligation enforceable in accordance with its terms.  Tenant hereby represents
and warrants that, to its knowledge, neither Tenant, nor any persons or entities
holding any legal or beneficial interest whatsoever in Tenant, are (i) the
target of any sanctions program that is established by Executive Order of the
President or published by the Office of Foreign Assets Control, U.S. Department
of the Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to
the Trading with the Enemy Act, 50 U.S.C. App.  § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
a default under the Lease will be deemed to have occurred, without the necessity
of notice to Tenant.
 
(b)           The words “Landlord” and “Tenant” as used herein shall include the
plural as well as the singular.  Words used in masculine gender include the
feminine and neuter and words used in the neuter include the masculine and
feminine.  If there be more than one Tenant, the obligation hereunder imposed
upon Tenant shall be joint and several.
 
(c)           The paragraph headings of this Lease are for reference convenience
only, and are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part hereof.
 
(d)           Time is of the essence of this Lease and each and all of its
provisions.
 
(e)           Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option to lease, and it is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant.
 
(f)           The terms, covenants, agreements and conditions herein contained,
shall, subject to the provision as to assignment and subletting, apply to and
bind the heirs, successors, executors, administrators, permitted assigns and
permitted subtenants of the parties hereto, unless otherwise provided herein.
 
(g)           All amounts of money payable by Tenant to Landlord hereunder, if
not paid within ten (10) days of when due, shall bear interest from that date
which is ten (10) days from their due date until paid at the lesser of (i) the
rate of twelve percent (12%) per annum, or (ii) the highest legal rate not
prohibited under Massachusetts law.  The foregoing late interest charge shall be
in addition to the late payment charge provided for under Section  5 of this
Lease
 
(h)           This Lease is made and entered into in the Commonwealth of
Massachusetts, related to premises located and duties to be performed in the
Commonwealth of Massachusetts, and shall, in all respects, be interpreted,
enforced, governed and construed in accordance with the laws of the Commonwealth
of Massachusetts.
 
(i)           This Lease represents the entire understanding and agreement
between the parties relating to the subject matter hereof and supersedes all
prior negotiations and agreements relative thereto.  The language in all parts
of this Lease shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against either Landlord or Tenant.
 
 
37

--------------------------------------------------------------------------------

 

(j)           This Lease may be executed in counterparts, each of which, when
fully executed, shall be deemed an original, and all of which shall be but one
Agreement.
 
(k)           If any term, covenant or condition of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term, covenant or condition to any other person or circumstance, shall not
be affected thereby and each term, covenant or condition of this Lease shall be
valid and enforceable to the fullest extent permitted by law.
 
(l)           No failure or delay of Landlord to exercise any right or power
given it herein, or to insist upon strict compliance by Tenant of any obligation
imposed upon it herein, and no course of dealing or custom or practice of either
party hereto at variance with any term hereof shall constitute a waiver or a
modification of the terms hereof by Landlord or its right to demand strict
compliance with the terms hereof by Tenant.
 
(m)           In no event shall this Lease Agreement be recorded in the public
records.  At either party’s request, Landlord and Tenant will execute,
acknowledge and deliver a Notice of Lease in recordable form and each party
shall be responsible (at its own cost and expense) to provide any additional
documentation of authority as is necessary to record any such documents with the
appropriate Registry of Deeds.  Such notice shall only contain the information
required by law for recording.
 
(n)           The Work Agreement regarding Landlord’s and Tenant’s obligations
in connection with construction and finish work in the Premises is attached
hereto as Exhibit D and incorporated herein by this reference.
 
(o)           The parties acknowledge that each party and its counsel have
reviewed and approved this Lease and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Lease or any amendments or
exhibits hereto.
 
40.           WAIVER OF JURY TRIAL.  TENANT AND LANDLORD WAIVE ANY RIGHT TO
TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING
OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
 
41.           INTENTIONALLY OMITTED.
 
42.           SECURITY SERVICE.  Tenant acknowledges and agrees that, while
Landlord may (but shall not be obligated to) patrol the Project, Landlord is not
providing any security services with respect to the Premises and that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises.
 
 
38

--------------------------------------------------------------------------------

 

43.           FORCE MAJEURE.  Notwithstanding any other provision of this Lease,
when a period of time is herein prescribed for any action to be taken by either
party, such party shall not be liable or responsible for, and there shall be
excluded from the computation for any such period of time any delays due to
strikes, lockouts, labor disputes, riots, acts of God, delay in issuance of
permits, enemy or hostile governmental action, civil commotion, fire or other
casualty, shortages of labor or materials, war, governmental laws, regulations
or restrictions or any other causes of any kind whatsoever which are beyond the
reasonable control of such party; provided, however, in no event shall such
acts, events or other causes act to excuse any delay in the payment of sums of
money due hereunder.
 
 
39

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Lease the day and year first
above written.
 

 
LANDLORD:
     
PR LITTLETON EXPANSION, LLC, a Delaware limited liability company
     
By:
 /s/ Jeffrey C. O’Neill
   
Name:
Jeffrey C. O’Neill
   
Title:
Managing Member
     
TENANT:
         
TRIUMPH LEARNING LLC, a Delaware limited liability company
     
By:
 /s/ Brian Gurley
   
Name:
Brian Gurley
   
Title:
CFO/COO

 
 
40

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS


Exhibit A
 
Building Plan Showing the Premises
     
Exhibit B
 
Legal Description of Land containing Building
     
Exhibit C
 
Commencement Date Letter
     
Exhibit D
 
Work Agreement
     
Schedule D-1
 
Specifications for Landlord’s Work
     
Schedule D-2
 
Approved Plans for Landlord’s Work
     
Exhibit E
 
Base Rent Schedule
     
Exhibit F
 
Rules and Regulations
     
Exhibit G
 
Letter of Credit
     
Exhibit H
 
Form of Current Lender SNDA
     
Exhibit I
 
Tenant Approved Plans
     
Rider No. 1
 
Right of First Refusal; Right of First Offer
     
Rider No. 2
 
Extension Option

 
 
41

--------------------------------------------------------------------------------

 



EXHIBIT A


BUILDING PLAN SHOWING THE PREMISES

 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B


LEGAL DESCRIPTION

 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C


Commencement Date Letter


___________________, 200__
[Name of Contact]
[Name of Tenant]
[Address of Tenant]


RE:       [Name of Tenant],[Premises Rentable Area and Floor], [Address of
Building]


Dear [Name of Contact]:


Reference is made to that certain Lease, dated as of _________________, 200_,
between [__________________________], as Landlord, and ______________, as
Tenant, with respect to the Premises.  In accordance with Section ___ of the
Lease, this is to confirm that the Commencement Date of the Term of the Lease is
hereby established as ______________, the Rent Commencement Date is established
as ______________, and that the initial Term of the Lease shall expire on
________________.
 
If the foregoing is in accordance with your understanding, kindly execute the
enclosed duplicate of this letter, and return the same to us.
 

 
Very truly yours,
     
[Landlord]
     
By:
     
Name:
     
Title:
 

  
Accepted and Agreed:
 
[Tenant]
 
By:
         
Name & Title: 
   

 
C-1

--------------------------------------------------------------------------------


 
EXHIBIT D


WORK AGREEMENT
(Landlord’s Work)



1.           Landlord’s Work.  Landlord shall construct and, except as provided
below to the contrary, pay for the entire cost of constructing the leasehold
improvements (“Landlord’s Work”) described in the specifications identified in
Schedule D-1 attached hereto (the "Specifications").  Landlord shall prepare
construction drawings for the Landlord’s Work and submit to Tenant for Tenant’s
approval, not to be unreasonably withheld, conditioned or delayed and such
consent shall not be withheld so long as (and to the extent that) the
construction drawings are consistent with the Specifications.  Tenant shall
respond in writing to Landlord’s submission within five (5) business days and if
Tenant fails to respond the construction drawings will be deemed approval.  Upon
approval (or deemed approval) of the construction drawings by  Tenant, such
plans will be attached to this Lease as Schedule D-2 and such construction
drawings will constitute the “Approved Plans.”  Tenant may request changes to
the Approved Plans, subject to Landlord’s prior approval thereof, which shall
not be unreasonably withheld, provided that (a) the changes shall meet or exceed
Landlord's standard specifications for tenant improvements for the Building; (b)
the changes conform to applicable Laws and necessary governmental permits and
approvals can be secured; (c) the changes do not require building service beyond
the levels normally provided to other tenants in the Building unless Tenant
agrees to be responsible for the payment of such additional building services;
(d) the changes do not have any adverse affect on the structural integrity or
systems of the Building; and (e) the changes will not, in Landlord's reasonable
opinion, unreasonably delay Landlord’s Work, unless Tenant agrees to compensate
Landlord on a day-for-day basis for any such delay.  If Landlord approves a
change requested by Tenant, Landlord will provide Tenant with Landlord’s
contractor’s estimate of the cost of such changes and Tenant shall pay the
actual third-party costs attributable to such change upon receipt of invoice
therefor.  To the extent any such change results in a delay of Landlord’s Work,
then such delay shall constitute a Tenant Delay.


2.           Performance of Landlord’s Work.  Promptly after approval of the
Approved Plans and receipt of all necessary permits and approvals for the
construction of Landlord’s Work, Landlord shall commence and exercise all
reasonable efforts to complete Landlord’s Work within sixty (60) days following
receipt of all such permits and approvals, subject to Tenant Delays and events
of force majeure.  On or before the commencement of Landlord’s Work, Landlord
shall furnish Tenant with a construction schedule letter setting forth the
projected completion dates therefor and showing the deadlines for any actions
required to be taken by Tenant during such construction, and Landlord may from
time to time during construction of Landlord’s Work modify such
schedule.  Landlord’s Work shall be performed in a good and workmanlike manner,
using building standard materials (unless otherwise specified in the Approved
Plans or the Specifications) and in compliance with all applicable laws,
ordinances, rules and regulations.

 
D-1

--------------------------------------------------------------------------------

 

3.           Substantial Completion.


(a)           The Landlord’s Work shall be deemed substantially complete on the
first day as of which Landlord’s Work has been completed and Landlord has
received a permanent or temporary certificate of occupancy (provided that in the
event Landlord obtains a temporary certificate of occupancy, Landlord shall
satisfy all conditions required to obtain a permanent certificate of occupancy
as promptly as reasonably possible), except for (a) items of work (and, if
applicable, adjustment of equipment and fixtures) which can be completed after
occupancy has been taken without causing undue interference with Tenant’s use of
the Premises (i.e. so-called “punch list” items), and (b) items which, in
accordance with good construction practice, should be performed after the
performance of any tenant improvement work to be performed by Tenant (such date
is hereinafter called the “Substantial Completion Date”); provided, however,
that if substantial completion of Landlord’s Work is delayed as a result of any
Tenant Delays described in Section 5 below of this Exhibit D, then the
Substantial Completion Date shall be the date that Landlord’s Work would have
been substantially completed but for such Tenant Delays.  Subject to Tenant
Delays and Force Majeure, Landlord will exercise commercially reasonable efforts
to complete the “punch list” items as soon as conditions reasonably permit, and
Tenant shall afford Landlord access to the Premises for such purposes.  Landlord
and Tenant shall, within three (3) days following the date Landlord informs
Tenant that the Landlord’s Work is substantially complete, jointly inspect the
Premises and agree upon the punch list.  As of the date of this Lease, the
estimated Substantial Completion Date is on or before July 1, 2009.


(b)           Notwithstanding the foregoing, (x) if the Landlord’s Work is not
Substantially Complete by September 1, 2009, as extended on account of Force
Majeure or Tenant Delay (“First Outside Date”), then Tenant shall be entitled to
a one-day Base Rent credit against the Base Rent due under this Lease for each
day after the First Outside Date until the earlier of (i) the date on which the
Landlord’s Work is Substantially Complete, or (ii) November 1, 2009, as extended
on account of Force Majeure or Tenant Delay (“Final Outside Date”); and (y) if
the Landlord’s Work is not Substantially Complete by the Final Outside Date,
then Tenant shall have the option to terminate this Lease by delivering written
notice to Landlord of such termination by the earlier of (i) the Business Day
immediately preceding the date on which the Landlord’s Work is Substantially
Complete, or (ii) the date which is thirty (30) days after the Final Outside
Date; provided, however, that if Tenant is entitled to terminate this Lease
after the Final Outside Date but elects not to do so, then no further rent
abatements will accrue from and after such Final Outside Date.


4.           Condition; Landlord’s Performance.  Tenant shall give Landlord
notice, not later than two calendar months after the Commencement Date, of any
respects in which Landlord has not performed Landlord’s Work fully, properly and
in accordance with the terms of this Lease (or, with respect to any punch list
items, within two calendar months following completion thereof); provided,
however, Tenant shall have until December 1, 2009 to notify Landlord of any
problems with the heating component of any HVAC system that was installed as
part of Landlord’s Work.  Except as identified in any such notice from Tenant to
Landlord, Tenant shall have no right to make any claim that Landlord has failed
to perform any of Landlord’s Work fully, properly and in accordance with the
terms of this Lease or to require Landlord to perform any further Landlord’s
Work.  Except for Landlord’s Work and except as expressly set forth in this
Lease, the Premises are being leased in their present condition, AS IS, WITHOUT
REPRESENTATION OR WARRANTY by Landlord.  Tenant acknowledges that it has
inspected the Premises and the common areas of the Project and has found the
same satisfactory.

 
D-2

--------------------------------------------------------------------------------

 

5.           Tenant Delays.  For purposes of this Exhibit D, "Tenant Delays"
shall mean any actual delay in the completion of Landlord’s Work resulting from
any or all of the following:  (a) Tenant's failure to timely perform any of its
obligations pursuant to this Exhibit D, including any failure to complete, on or
before the due date therefor, any action item which is Tenant's responsibility
pursuant to the work schedule or any schedule delivered by Landlord to Tenant
pursuant to this Exhibit D; (b) Tenant's changes to the Approved Plans; (c)
Tenant's request for materials, finishes, or installations which are not readily
available or which are incompatible with the Building standards; (d) any delay
of Tenant in making payment to Landlord for any costs for Tenant’s changes to
the Approved Plans, as provided in Section 1 above; or (e) any other act or
failure to act by Tenant, Tenant's employees, agents, architects, independent
contractors, consultants and/or any other person performing or required to
perform services on behalf of Tenant which interferes with Landlord’s
performance of Landlord’s Work. If, as a result of Tenant Delay, the Substantial
Completion Date is delayed in the aggregate for more than one hundred eighty
(180) days, Landlord may (but shall not be required to) at any time thereafter
terminate this Lease by giving written notice of such termination to Tenant and
thereupon this Lease shall terminate without further liability or obligation on
the part of either party, except that Tenant shall pay to Landlord the cost
theretofore incurred by Landlord in performing Landlord’s Work, plus an amount
equal to Landlord’s out-of-pocket expenses incurred in connection with this
Lease, including, without limitation, brokerage and legal fees, together with
any amount of Base Rent. Expense Charges or additional rent required to be paid
from the Substantial Completion Date as determined in accordance with Section 3
above through the effective termination date.


6.           Moving Allowance.  Within ten (10) business days following Tenant’s
submission to Landlord of paid invoices or other commercially reasonable
supporting documentation evidencing direct moving costs that Tenant has incurred
in connection with its move into the Premises (including, without limitation,
the cost of installing racking in the Premises), Landlord shall pay to Tenant
the aggregate sum of $150,000 to reimburse Tenant for such costs.

 
D-3

--------------------------------------------------------------------------------

 

SCHEDULE D-1
SPECIFICATIONS FOR LANDLORD’S WORK


Triumph Learning
Littleton, MA
 
DIVISION 1 – GENERAL REQUIREMENTS
 
a.
Provide project related reproductions, overnights, & postage.

 
b.
Provide temporary facilities for use by our work force.

 
c.
Provide field engineering & layout.

 
d.
Provide temporary daily labor & final clean up.

 
e.
Provide signage for project.

 
f.
Provide waste removal for construction debris.

 
g.
Provide a temporary phone line & fax machine for project.

 
h.
Provide equipment rental & small tools as required.

 
i.
Obtain & pay for the Construction Building Permit only for the base building
improvements

 
j.
Utility costs are included by the Landlord during construction up to substantial
completion.



DIVISION 2 –SITE WORK/DEMOLITION
 
a.
Sawcutting of slab for new restrooms, break room, sink and restroom floor drain
by code

 
b.
Provide excavation and backfill for new plumbing

 
c.
Knock out CMU Block Wall for [1] 4’-0” x 4’-0” window at shipping office looking
into the interior of the warehouse

 
d.
Knock out Pre Cast Wall Panel for [1] 3’-0” x 7’-0” metal egress door adjacent
to shipping office, provide concrete pre fabricated exterior stair

 
e.
Provide exterior striping for tenant parking as per C&A drawing attached hereto.

 
f.
Remove [4] existing dock levelers, doors and seals at the office area

 
g.
Provide a compactor door 8’ x 10’ on the far right wall of the loading docks.



DIVISION 3 – CONCRETE
 
a.
Provide sawcutting and removal of concrete to allow for the installation of four
[4] restrooms (warehouse men’s & women’s and office men and women), a break room
and floor drain adjacent to restrooms.  At least one (1) men’s bathroom and
one’s women’s bathroom will be delivered ADA compliant.

 
b.
The general contractor will provide the necessary concrete materials to complete
the infill of the trenching and infill of dock pits

 
c.
Place and finish concrete flatwork

 
d.
Provide Joint Filler to all existing sawcut joints in warehouse area.  Any joint
filler as a requirement of Tenant requested improvements is not included.

 
e.
Furnish and install concrete handicap ramp as per C&A drawing attached hereto.



DIVISION 4 - MASONRY
 
a.
Furnish and install masonry for perimeter shipping office walls up 10’

 
b.
Install [1] new angle iron at the window at the shipping office



DIVISION 5 – STRUCTURAL STEEL & MISC IRON
 
a.
Furnish and install hand railing for concrete handicap ramp per C&A drawing
attached hereto

 
b.
Furnish and install angle iron  at base of the demising wall at the shipping
dock



 
D-1-1

--------------------------------------------------------------------------------

 

DIVISION 6 – WOODS & PLASTICS

a.
Furnish & install ten feet of upper and lower building standard cabinets in the
break room

 
b.
Furnish & install building standard plastic laminate countertop for the
cabinetry

 
c.
Furnish & install [1] plywood backboard for the Tel / Data room

 
d.
Furnish & install wood blocking for cabinetry and toilet accessories



DIVISION 7 – THERMAL & MOISTURE PROTECTION
 
a.
Flash vent piping and exhaust fans for new restroom

 
b.
Cut and patch roofing for new rooftop units



DIVISION 8 – DOORS & WINDOWS
 
a.
Furnish & install [21] new prefinished building standard “birch” wood doors

 
b.
Furnish & install [2] new building standard hollow metal door frames with
sidelights 18” x 7’ 0” for conference room

 
c.
Furnish & install [3] new building standard hollow metal interior steel doors

 
d.
Furnish & install [5] new building standard hollow metal exterior steel doors

 
e.
Furnish & install [2] wood doors with vision panels at entrance lobby

 
f.
Furnish & install building standard Lever door hardware

 
g.
Furnish & install building standard door frames as required

 
h.
Furnish & install [4] 4’-0” x 4’-0” building standard window at shipping office
into warehouse

 
i.
Furnish & install  mirrors at each restroom for a total of [4] standard size to
fit over the sinks

 
j.
Furnish & install building standard glass storefront  at [4] existing overhead
doors location at office area

 
k.
7 existing loading dock doors



DIVISION 9 – FINISHES
 
a.
8,000 SF of office with 12 walled offices, 1 conference room accommodating 8
people, 1 break room accommodating 30 people, 1 computer room as shown on the
attached plan and the remaining as open office space accommodating 20 building
standard cubes.

 
b.
200 SF shipping office and single mens and womens bathrooms at the shipping dock
area with water.

 
c.
Provide two [2] coats of building standard paint on all new surfaces color to be
select by tenant from provided samples.

 
d.
Furnish and install drywall partitions for the main office demising wall

 
e.
Shipping office to be painted interior and exterior with building standard paint

 
f.
Furnish & install acoustical ceiling at finished office space and shipping
office

 
g.
Office area to receive Carpet, selection shall be made from Sample provided by
Advantage Construction

 
h.
Armstrong VCT 1’-0 x 1’-0” will be provided in the shipping office, breakroom,
computer room and janitors closet

 
i.
Ceramic tile (building standard) to be provided in the restroom on the floors
only and on wet walls.  Tile material not to exceed $3.50 sf.  Tenant
responsible for any costs resulting from Tenant selections in excess of building
standard.

 
j.
Ceramic tile (building standard) to be provided at front vestibule
entrance.  Tile material not to exceed $3.50 sf.  Tenant responsible for any
costs resulting from Tenant selections in excess of building standard.

 
k.
Wall & Ceiling insulation to be included at restrooms and conference rooms.

 
l.
Install single wall counter in copy fax room along one side wall.



DIVISION 10 – SPECIALTIES
 
a.
Furnish & install toilet accessories for new restrooms per architectural drawing
mutually approved by Landlord and Tenant


 
D-1-2

--------------------------------------------------------------------------------

 

DIVISION 11 – EQUIPMENT

 
a.
Surface mounted fire extinguishers will be provided as required by code .

 
b.
Semi-recessed mounted fire extinguishers will be provided in office area as
required by code

 
c.
Any specified Tenant Improvement requiring increased extinguishers are not
included



DIVISION 12 – FURNISHINGS
 
a.
Not included.



DIVISION 13 – SPECIAL CONSTRUCTION
 
a.
Not included.



DIVISION 14 – CONVEYING SYSTEMS
a.      Not included.


DIVISION 15 – MECHANICAL SYSTEMS – FIRE PROTECTION
 
a.
The Fire Protection system will be Design/Build in office area and shipping
office per code

 
b.
This work will be limited to modifying the existing sprinkler system and adding
heads to meet code.

 
c.
Any required Hose racks to be located at the end of the racking upon completion
of the rack install as a result of Tenant Improvement requests are not included
.



DIVISION 15 – MECHANICAL SYSTEMS – PLUMBING
 
a.
Plumbing will be Design / Build

 
b.
Furnish & install new floor mounted water closets per architectural drawings
mutually approved by Landlord and Tenant

 
c.
Furnish & install new urinals per architectural drawing  mutually approved by
Landlord and Tenant

 
d.
Furnish & install drop in sinks per architectural drawings  mutually approved by
Landlord and Tenant

 
e.
Furnish & install [1] janitors sink.

 
f.
Furnish & install [1] hot water heater and [1] point of use water heater at
shipping office restroom.

 
g.
Furnish & install gas piping to new HVAC units.

 
h.
Furnish and install sink in breakroom.



DIVISION 15 – MECHANICAL SYSTEMS – HVAC
 
a.
HVAC system will be design / build

 
b.
Furnish and install separate gas metering and piping

 
c.
Furnish & install HVAC units for the Office area

 
d.
Furnish & install [1] HVAC unit for the shipping office

 
e.
Modify existing warehouse HVAC

 
f.
Furnish & install ductwork and diffusers

 
g.
Furnish and install programmable thermostats

 
h.
Provide Air Balancing by subcontractor’s forces.

 
i.
Furnish & install exhaust fans for restrooms and 1 ½ ton ductless split system
for the computer room



DIVISION 16 – ELECTRICAL
 
a.
The electrical system will be Design/Build

 
b.
600 amp 480 volt will be provided

 
c.
Electrical panel will be brought to the outside of the main office area only

 
d.
Furnish & install 18 cell parabolic building standard lighting in the office
areas

 
e.
Furnish & install outlets, one outlet per office wall and corridors will be one
outlet every 30’

 
f.
Warehouse lighting shall remain as existing.


 
D-1-3

--------------------------------------------------------------------------------

 

 
g.
Modify existing fire alarm system to meet code

 
h.
Power for cubicles areas will be fed via a power pole.

 
i.
Furnish & install life safety devices, including horns, strobes & exit signs per
code.  Any specific life safety items as a result of any Tenant Improvement work
is not included.

 
j.
Separately metered through building sub metering system

 
k.
Generator or UPS system is not included.

 
l.
Tel / data and security not included and is the responsibility of Tenant.

 
m.
Battery chargers not included and are the responsibility of Tenant



Other:
Landlord will provide access to power for Tenant contractors during fit up.

 
D-1-4

--------------------------------------------------------------------------------

 

SCHEDULE D-2
APPROVED PLANS FOR LANDLORD’S WORK


[To be attached following approval thereof]

 
D-2-1

--------------------------------------------------------------------------------

 

EXHIBIT E


BASE RENT SCHEDULE
 
Base Rent, net of all other charges due under this Lease, shall be as follows
for each year of the Term:


Lease Year
(or portion thereof)
 
Base Rent per Rentable Square
Foot of the Premises
         
Lease Year 1
 
$5.40
 
Lease Year 2
 
$5.60
 
Lease Year 3
 
$5.80
 
Lease Year 4
 
$6.00
 
Lease Year 5
 
$6.20
 
Lease Year 6
 
$6.40
 

 
“Lease Year” means each period of twelve (12) successive months commencing on
the Commencement Date or any anniversary thereof, or, if the Commencement Date
does not fall on the first day of a calendar month, the first Lease Year shall
consist of the partial calendar month following the Commencement Date and the
succeeding twelve full calendar months, and each succeeding Lease Year shall
consist of a one-year period commencing on the first day of the calendar month
following the calendar month in which the Commencement Date fell and the last
Lease Year shall end on the Termination Date.
 
If the original Termination Date is extended by Tenant pursuant to any extension
rights set forth in this Lease, the Base Rent payable during the extension term
is set forth in the applicable extension rights section of or rider to this
Lease.
 
E-1

--------------------------------------------------------------------------------


 
EXHIBIT F


RULES AND REGULATIONS


1.           Any outdoor storage facility or trash containers shall be
effectively screened and shall be kept in a neat and clean attractive
manner.  All trash shall be kept within.  Landlord shall have the right to
approve the location, color and condition of all storage facilities or trash
containers.


2.           All paints, solvents, propane and other compressed gas, and other
combustible materials shall be stored in non-combustible and fireproof cabinets,
containers or rooms.


3.           All electronic microwave dishes, satellite dishes and the like
inside and outside the Premises shall be first approved by Landlord in writing.


4.           Tenant shall not use or install inside or outside the Premises any
water faucets or additional water lines without the express written consent of
Landlord.  If said consent is granted by Landlord, Landlord reserves the right
to require separate metering and to assess additional water and sewer charges
for any such faucets or additional water lines.


5.           Landlord shall not be responsible for lost or stolen property,
equipment, money or any article taken from the Premises, Building or parking
areas regardless of how or when loss occurs.


6.           Tenant, its officers, agents, servants or employees shall not
permit the operation of any musical or sound producing instruments or device
which may be heard outside the Premises, Building or parking areas or which may
emanate electrical waves which will impair radio or television broadcasting or
reception from or in the Building.


7.           All contractors and/or technicians performing work for or within
the Premises, Building or parking areas shall be referred to Landlord for
approval before performing such work. This shall apply to all work affecting the
physical features or structural integrity of the Building, Premises or parking
areas including but not limited to the floors, walls and ceilings.  None of this
work shall be done by Tenant’s contractor without Landlord’s prior written
approval.


8.           In the event Tenant must dispose of pallets crates, boxes, etc.
which will not fit into outside trash containers it will be the responsibility
of Tenant to dispose of same.  In no event shall such items be left in the
parking areas.


9.           Tenant, its officers, agents, employees, servants, patrons,
customers, licensees, invitees and visitors shall not solicit business in the
Building’ parking areas or common areas, nor distribute any handbills or other
advertising matter in automobiles parked in the Building’ parking areas.


10.         Tenant, its officers, agents, servants or employees shall not use
the Premises or Building for housing, lodging or sleeping purposes.

 
F-1

--------------------------------------------------------------------------------

 

11.           Tenant, its officers, agents, servants, employees, patrons,
licensees, customers, visitors or invitees shall not bring into the Premises or
keep on the Premises any fish, fowl, reptile, insect or animal or any bicycle or
other vehicle (wheel chairs and baby carriages excepted).


12.           Sidewalks, doorways, vestibules and other similar areas shall not
be used for the disposal of trash, be obstructed by Tenant, or be used by Tenant
for any purpose other than entrance to and exit from the Premises and for going
from one part of the Building to another part of the Building.


13.           Plumbing fixtures shall be used only for the purpose for which
they are designed, and no sweepings, rubbish, rags or other unsuitable materials
shall be disposed into them.  Damage resulting to any such fixture due to misuse
by the Tenant shall be the liability of said Tenant.


14.           Exterior doors, when not in use, shall be kept closed.


15.           Tenant space, particularly that which is visible from public
areas, must be kept neat and clean.


16.           All equipment and utilities installed by Tenant, including, but
not limited to, all heating, ventilation and air-conditioning equipment, shall
be effectively screened and shall be kept in a neat and clean attractive manner.


17.           All trucks/trailers must be parked in asphalt or gravel
areas.  Dropped trailers must be parked on concrete or gravel areas.  All
dropped or stored trailers must be parked in the rear of the building behind
leased space not to conflict with adjacent Tenants.


18.           All rubbish and refuse generated from trucks is Tenant
responsibility.


19.           No overnight parking on main distribution roadways is permitted.


20.           All traffic must obey posted speed limits.


21.           All car parking must be on asphalt only.


22.           No vehicles in the building unless previously approved by
Landlord.


23.           All trucks must use Distribution Center Drive to exit the site.


24.           All Tenants must assign a designated smoking area to be managed by
the Tenants.  These areas must be supplied with cigarette containers and must be
at least 10’ away from the building and not in any landscaped areas.


25.           Picnic table locations must be approved by Landlord.


26.           One manager from each tenant must go through Landlords spill kit
training program for potential environmental issues created at the site.

 
F-2

--------------------------------------------------------------------------------

 

EXHIBIT G


LETTER OF CREDIT

 
IRREVOCABLE STANDBY LETTER OF CREDIT NO.


DATE OF ISSUE:
 
EXPIRATION DATE:
           
BENEFICIARY:
 
APPLICANT:
           
CREDIT AMOUNT:
   
USD
   

 
At the request and for the account of ____________________________ (“Applicant”)
we, [_____________________] (“Issuer”) hereby, issue this Irrevocable Standby
Letter of Credit numbered _______ (“Letter of Credit”) in favor of you,
____________________________ (“Beneficiary”).  You shall be entitled to draw
under this Letter of Credit from time to time amounts not exceeding, in the
aggregate, USD ________________________________and 00/100 Dollars ($__________)
(“Credit Amount”).


This Letter of Credit expires on ________________ at 12:00 PM.  However, the
expiration date of this Letter of Credit shall be automatically extended for
successive one year periods unless sixty (60) or more days before the expiration
date Beneficiary receives Issuers written notice by certified mail that Issuer
elects not to extend the expiration date.  The expiration date shall also be
extended in accordance with the rules of ISP98 on closure of the place of
presentation on the expiration date.


This Letter of Credit is issued with respect to that certain lease agreement, by
and between the Beneficiary, as Landlord, and the Applicant, as Tenant.  Said
lease agreement, and any amendments or modifications thereof, is hereinafter
referred to as the “Lease.”  Our obligations under this Letter of Credit are
solely as set forth herein, are not subject to any condition or qualification
and are completely independent of the obligations of the Applicant under the
Lease.  We do not undertake any obligation under the Lease, nor do we undertake
any responsibility to ascertain any facts, or to take any other action, with
respect to the Lease, and we acknowledge that our obligations under this Letter
of Credit shall not be affected by any circumstance, claim or defense of any
party as to the enforceability of the Lease or any dispute as to the accuracy of
the Statement (as defined below).  The references to the Lease in this Letter of
Credit are solely to describe the required contents of the Statement.

 
G-1

--------------------------------------------------------------------------------

 

Funds under this Letter of Credit are available to you against presentation of
the following documents at our office at ______________________ prior to close
of business on or before the expiration date, as extended in accordance with the
terms of this Letter of Credit:


1.           The original of this Letter of Credit and any amendments thereto.


2.           Your sight draft on us in an amount not exceeding the amount of
this Letter of Credit (less sums previously paid by us hereunder) executed by
the person executing the Statement and bearing the number of this Letter of
Credit; and


3.           A statement (the “Statement”) executed by a natural person, stating
that such person is your duly authorized representative, and that you are
entitled to draw upon this Letter of Credit.


Multiple and partial drawings are permitted provided that drawings honored by us
hereunder shall not, in the aggregate, exceed the Credit Amount as in effect
from time to time.  The Credit Amount shall be reduced by any partial draws.


This Letter of Credit may be amended from time to time pursuant to the written
application for such amendment submitted by the Applicant to us, but no such
amendment shall be effective unless executed by us in writing and expressly
approved in writing by the Beneficiary.


This Letter of Credit is transferable in its entirety through us and successive
transfers shall be permitted provided that Beneficiary pays our one time charge
of $250.00 for such transfer.


This Letter of Credit is issued subject to and governed by the Uniform Customs
and Practices for Documentary Credits (2007 Revision) International Chamber of
Commerce Publication 600.  This Letter of Credit shall also be governed by the
laws of the Commonwealth of Massachusetts to the extent not inconsistent with
UCP 600.


[ISSUER]


By:
  

 
 
G-2

--------------------------------------------------------------------------------

 

EXHIBIT H


FORM OF CURRENT LENDER SNDA


SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT
 
This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made and entered into as of the _____ day of May, 2009, by and among
SOVEREIGN BANK, a federal savings bank, with an office located in the City of
Providence, Rhode Island, as Administrative Agent for the benefit of the
Lenders, as defined in the Loan Agreement, as defined below (“Mortgagee”), and
PR LITTLETON EXPANSION LLC, a Delaware limited liability company, (“Landlord”)
and TRIUMPH LEARNING, LLC, a Delaware limited liability company (“Tenant”).
 
RECITALS
 
A.           Landlord is the owner of the Real Estate (defined in Section 1)
presently known as and numbered 1-3 Distribution Center Circle, Littleton,
Massachusetts, and Mortgagee is the beneficiary of the Mortgage (defined in
Section 1) that encumbers the Real Estate.  Landlord leases to Tenant those
portions of the Real Estate referred to herein as the Leased Premises.
 
 
B.           Tenant and Landlord are parties to the Lease (defined in Section
1), pursuant to which Tenant leases the Leased Premises (as defined in Section
1) from Landlord.
 
 
C.           Landlord, Mortgagee and Tenant desire to provide for Tenant’s
continued tenancy of the Leased Premises pursuant to the Lease, notwithstanding
any default by Landlord under the Mortgage or the Lease, all upon the terms and
conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the Leased Premises and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto mutually agree
and covenant as follows:
 
 
1.           Definitions.  Any capitalized term that is not specifically defined
in this Agreement shall have the meaning set forth in the Lease. The following
terms when used in this Agreement shall have the meanings indicated below:
 
“Foreclosure” shall mean any exercise of the remedies available to the holder of
the Mortgage, upon a default under the Mortgage, that results in a transfer of
title to or possession of the Real Estate, including without limitation: (a) a
transfer by judicial foreclosure; (b) a transfer by deed in lieu of foreclosure;
(c) the appointment by a court of a receiver to assume possession of the Real
Estate; (d) a transfer of either ownership or control of Landlord, by exercise
of a stock pledge of otherwise; (e) a transfer resulting from an order given in
a bankruptcy, reorganization, insolvency or similar proceeding; (f) if title to
the Real Estate is held by a tenant under a ground lease, an assignment of the
tenant’s interest in such ground lease in connection with a default under the
Mortgage; or (g) any similar judicial or non judicial exercise of the remedies
held by the holder of the Mortgage.

 
H-1

--------------------------------------------------------------------------------

 
 
“Foreclosure Date” shall mean the date on which title to or possession of the
Real Estate is transferred by means of a Foreclosure.
 
“Landlord” shall mean any of the following:  (a) the Landlord identified as the
“Landlord” in the Preamble; (b) any successors or assigns of the  Landlord; (c)
any nominee or designee of the Landlord; (d) any initial or subsequent assignee
of all or any portion of the interest of the Landlord in the Lease; or (e) any
entity that is a participant in the financing secured by the Mortgage, or
otherwise acquires an equitable interest in the Lease.
 
“Lease” shall mean the Lease dated May           _, 2009 between Tenant and
Landlord, pursuant to which Tenant leases the Leased Premises.  The term
“Lease”, as used in this Agreement, shall include any permitted amendments,
modifications, supplements, replacements or extensions of the original Lease.
 
“Leased Premises” shall mean: (i) a stipulated 80,000 rentable square feet at
the portion of the Real Estate presently known as and numbered 1-3 Distribution
Center Circle, Littleton, Massachusetts (being the “Premises” under the Lease,
as more-fully described in the Lease.
 
“Loan Documents” shall mean, collectively: (i) that certain Loan Agreement dated
March 7, 2008, by and among Landlord, Mortgagee, and Guarantors, as such term is
defined therein (the “Loan Agreement”), (ii) the Mortgage, as defined below, and
(iii) all other documents, including not withstanding those referenced in the
Loan Agreement, evidencing and/or securing the indebtedness described therein.
 
“Mortgage” shall mean, collectively: (i) that certain Mortgage, Financing
Statement and Security Agreement dated March 4, 2008, recorded with the Plymouth
County Registry of Deeds (the “Registry”) in Book 50855, Page 504, as affected
by that certain Confirmatory Mortgage, Financing Statement and Security
Agreement dated March 7, 2008, recorded with the Registry in Book 50882, Page
340, that certain Assignment of Leases and Rents dated March 4, 2008, recorded
with the Registry in Book 50855, Page 534, as affected by that certain
Confirmatory Assignment of Leases and Rents dated March 7, 2008, recorded with
the Registry in Book 50882, Page 370, and that certain UCC Financing Statement
recorded with the Registry in Book 50855, Page 545, securing the indebtedness
and obligations described therein.  The Mortgage encumbers the Real Estate.  The
term “Mortgage”, as used in this Agreement, shall include: (a) any amendments,
modifications, supplements, replacements, extensions or refinancings of the
original “Mortgage” described above, including, without limitation, any
permanent refinancings; and (b) any existing or future financing by Mortgagee
that is solely secured by the Real Estate.

 
H-2

--------------------------------------------------------------------------------

 
 
“Mortgagee” shall mean any of the following: (a) the entity identified as the
“Mortgagee” or “Beneficiary” in the Preamble; (b) any successors or assigns of
that entity; (c) any nominee or designee of that entity (or any other entity
described in this definition); (d) any initial or subsequent assignee of all or
any portion of the interest of that entity in the Mortgage; or (e) any entity
that is a participant in the financing secured by the Mortgage, or otherwise
acquires an equitable interest in the Mortgage.
 
“Real Estate” shall mean the real estate in Littleton, Massachusetts presently
containing an industrial building of approximately 480,000 rentable square feet
(on the portion of the Real Estate presently known as and numbered 1-3
Distribution Center Circle, Littleton, Massachusetts) and all other improvements
situated thereon, more-fully described in Exhibit A hereto, together with the
fixtures, furnishings, equipment and other real and personal property associated
therewith.
 
“Subsequent Owner” shall mean any individual or entity that acquires title to or
possession of the Real Estate or any portion thereof at or through a Foreclosure
(together with any successors or assigns thereof), including without limitation,
(a) Mortgagee, (b) any purchaser of the Real Estate or portion thereof from
Mortgagee, or any lessee of any portion of the Real Estate from Mortgagee, or
(c) a purchaser of the Real Estate or portion thereof at Foreclosure.
 
2.           Subordination of Lease.  The Lease and all right, title and
interest of Tenant in and to the Leased Premises and the Real Estate and the
rents and income associated therewith, are and shall be subject and subordinate
to the debt secured by the Mortgage and all documents relating thereto,
Mortgagee’s right, title and interest in and to the Real Estate, and the rents
and income associated therewith, and the lien of the Mortgage; provided,
however, that, notwithstanding the foregoing subordination, neither Mortgagee
nor any Subsequent Owner shall name Tenant as a defendant in any Foreclosure
(unless the same is required under applicable law to effect the Foreclosure) or
otherwise take steps that are inconsistent with Section 3 of this Agreement.
 
H-3

--------------------------------------------------------------------------------


 
(a)                                3.           Non-Disturbance. 

(b)                              A.           In the event Mortgagee or any
other Subsequent Owner comes into possession of or acquires title to the Real
Estate or portion thereof either at or following a Foreclosure, Mortgagee agrees
(which agreement shall be binding on all Subsequent Owners) that if, at such
time, (a) the Lease has not expired or otherwise been earlier terminated in
accordance with its terms, and (b) Tenant has not committed an Event of Default
under the Lease which is still outstanding after expiration of all applicable
cure periods, then Mortgagee and all Subsequent Owners shall recognize Tenant’s
rights under the Lease, and, Tenant shall not be named a party in any
Foreclosure action or proceedings, and Tenant shall not be disturbed in its
right to lease and operate at the Leased Premises pursuant to the
Lease.  Notwithstanding the foregoing, if an Event of Default by Tenant occurs
after the Foreclosure Date, the Subsequent Owner as of the date of such Event of
Default shall have such remedies as are available to Landlord under the Lease,
including termination of the Lease.  A Subsequent Owner acquiring possession of
or title to the Real Estate or portion thereof at or following a Foreclosure
will not, with respect to acts or omissions of Landlord prior to the Foreclosure
Date, be (i) liable for any action or omission of Landlord under the Lease;
provided, however, that nothing herein shall relieve Mortgagee or any Subsequent
Owner from liability for such actions or omissions which constitute continuing
defaults under the Lease if Mortgagee or Subsequent Owner, as applicable, was
given notice and an opportunity to cure such default(s), pursuant to Section 5
of this Agreement, prior to the Foreclosure Date, (ii) subject to any offsets,
claims or defenses that Tenant might be entitled to assert against Landlord,
provided, however, that the Mortgagee or Successor Owner, as applicable, shall
be subject to any such offset, claim or defense if (and only if) the Mortgagee
or Successor Owner, as applicable, received written notice from the Tenant, in
accordance with Section 5 below, of the default which gave rise to such offset,
claim or defense and was given the period of time to cure the same, as provided
in Section 5 below, prior to the Foreclosure Date, (iii) liable for any
indemnification obligations of Landlord under the Lease as to matters occurring
or arising prior to the Foreclosure Date, except to the extent that Mortgagee
and/or Subsequent Owner, as applicable, had notice of the event giving rise to
such indemnification obligation prior to the Foreclosure Date, (iv)
INTENTIONALLY OMITTED, (v) bound by any base rent, percentage rent or any other
payments which Tenant paid for more than the current month to Landlord or to any
prior owner under the Lease, except to the extent actually paid over to
Mortgagee, (vi) bound by any material amendment or modification of the Lease
made without Mortgagee’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, (vii) bound by any consent by
Landlord under the Lease to any assignment or sublease of Tenant’s interest in
the Lease made without also obtaining Mortgagee’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that (A) Mortgagee’s prior written consent shall not be required for an
assignment or sublease that does not require Landlord’s consent pursuant to the
terms of the Lease, and (B) if Mortgagee does not respond to Tenant’s request
for consent within thirty (30) days of receipt of such request, then such
consent to assignment or sublease, as applicable, shall be presumed to have been
given; (viii) personally liable for any default under the Lease or any covenant
or obligation on its part to be performed thereunder as lessor or landlord, it
being acknowledged that Tenant’s sole remedy in the event of such default shall
be to proceed against Landlord’s or Mortgagee’s interest in the Real Estate,
(ix) liable for or deemed to incur any obligation with respect to any breach of
warranties or representations of any nature of Landlord under the Lease or
otherwise, including, without limitation, any warranties or representations of
Landlord respecting use, compliance with zoning, Landlord’s authority,
habitability or fitness for any purpose or presence or absence of hazardous
materials or substances, including petroleum products, (x) liable for any
consequential or other damages which may have been incurred by Tenant by reason
of any breach of obligations to be performed by Landlord, except as expressly
set forth in this Agreement, or (xi) liable for any leasing commissions, the
triggering event for which arose prior to the date Mortgagee or any Subsequent
Owner succeeded to Landlord’s interest.


With respect to any action which requires the consent of the Mortgagee in
accordance with the terms of this Agreement, or if the Tenant is required
hereunder to seek, or desires to seek, the approval of the Mortgagee prior to
undertaking a particular action or course of conduct, the Tenant shall provide
Mortgagee with written notice, in accordance with the terms of Section 7 of this
Agreement, of any such request for such consent, accompanied by such detailed
background information and explanations as may be reasonably necessary to
determine whether to approve or disapprove such action or course of
conduct.  Tenant shall be required to include in any such notice, printed in
capital letters or boldface type, a legend substantially to the following
effect:

 
H-4

--------------------------------------------------------------------------------

 


“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  ANY FAILURE TO RESPOND WITHIN
THIRTY (30) DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION OR COURSE OF CONDUCT REQUESTED BY
THE TENANT AND RECITED ABOVE.”


If the foregoing legend is included by the Tenant in its communications, and if
the Mortgagee fails to respond (which response need be neither a statement of
consent nor a refusal of consent) to the Tenant within ten (10) days of
Mortgagee’s receipt of such notice, then the Mortgagee shall be deemed to have
consented to such proposed action or course of conduct for all purposes
hereunder.


B.           Notwithstanding anything contained herein to the contrary, if
Mortgagee or any Subsequent Owner succeeds to Landlord’s interests under the
Lease after the Commencement Date, as defined in the Lease, such party shall
have absolutely no obligation to perform any leasehold improvements or other
construction obligations in the Property on the part of Landlord to have been
performed, other than any ongoing maintenance and repair obligations as to a
completed structure which are required to be performed by the Landlord under the
terms of the Lease or to restore the Premises after a casualty or taking (to the
extent required under the Lease), unless the Tenant, within five (5) business
days of receiving notice from the Mortgagee or Subsequent Owner, as applicable,
that Mortgagee or Successor Owner is exercising its rights of Foreclosure with
respect to the Property, shall have delivered written notice to the Mortgagee or
Subsequent Owner specifying the leasehold improvements or other construction
obligations which the Landlord was to have performed at the Property pursuant to
the Lease but which were not performed by the Landlord as of the date of such
notice.
 
4.           Attornment/Termination.
 
A.           Tenant agrees that, upon a Foreclosure of the Mortgage, provided
that the Lease has not expired or otherwise been earlier terminated in
accordance with its terms for reasons other than such Foreclosure, Tenant shall
attorn to any Subsequent Owner and shall remain bound by all of the terms,
covenants and conditions of the Lease, for the balance of the remaining term
thereof (and any renewals thereof that may be effected in accordance with the
Lease) with the same force and effect as if such Subsequent Owner were the
“Landlord” under the Lease and without the payment by such Subsequent Owner of
any fee arising under the Lease from such succession to the interests of
Landlord.  Such attornment shall be effective and self-operative without the
execution of any further instruments upon the succession by Subsequent Owner to
the interest of the lessor or landlord under the Lease or the taking of
possession of the Real Estate by Mortgagee.  Nevertheless, Tenant shall, from
time to time, promptly execute and deliver such instruments evidencing such
attornment as Subsequent Owner or Mortgagee may require.  The respective rights
and obligations of Subsequent Owner, Mortgagee and of the lessee or tenant under
the Lease upon such attornment, to the extent of the then remaining balance of
the term of the Lease and any such extensions and renewals thereof, shall be and
are the same as now set forth in the Lease except as otherwise expressly
provided herein.

 
H-5

--------------------------------------------------------------------------------

 
 
5.           Notice and Opportunity to Cure.
 
A.           If an event occurs that would give Tenant or Landlord the right to
terminate the Lease (“Default”), and if Tenant gives written notice of a Default
by Landlord to Landlord pursuant to the Lease, then Tenant shall also give a
duplicate copy (herein referred to as the “Notice”) of such notice to Mortgagee,
in accordance with Section 7 of this Agreement.  Tenant agrees that Mortgagee
shall have the right, but not the obligation, within the time period specified
in the Lease, plus an additional thirty (30) days (or, if no time period is
specified, a reasonable time, provided that the Mortgagee is diligently
prosecuting the same) from the later of (i) the expiration of the period allowed
under the Lease for cure by Landlord, or (ii) the date Tenant has notified
Mortgagee that Landlord has failed to cure such default within the period
provided in the Lease to correct or remedy, or cause to be corrected or
remedied, each such default before Tenant may take any action under the Lease by
reason of such default; provided, however, that Mortgagee shall notify Tenant in
accordance with Section 7 hereof within twenty (20) days after Mortgagee’s
receipt of the Notice that Mortgagee intends to cure such Default; provided
further, however, that if Mortgagee is entitled to cure a Default of Landlord
pursuant to the foregoing provisions of this Section 5, then such cure period
shall in no event exceed a period of one hundred eighty (180) days from the date
on which Mortgagee receives notice of such Default.
 
B.           No notice given by Tenant to Landlord shall be effective as a
notice under the Lease unless the applicable duplicate notice to Mortgagee which
is required under subsection A hereof is given to Mortgagee in accordance with
this Agreement. It is understood that any failure by Tenant to give such a
duplicate notice to Mortgagee shall not be a default by Tenant either under this
Agreement or under the Lease, but rather shall operate only to void the
effectiveness of any such notice by Tenant to Landlord under the Lease.
 
C.           Tenant agrees to accept performance by Mortgagee with the same
force and effect as if the same were performed by Landlord, in accordance with
the provisions and within the cure periods prescribed in the Lease (except that
Mortgagee shall have such additional cure periods, not available to Landlord, as
are set forth in Section 5(A) above).
 
D.           Except as specifically limited in the foregoing paragraphs, nothing
herein shall preclude Tenant from exercising any of its rights or remedies
against Landlord with respect to any default by Landlord under the Lease.
 
6.           Assignment of Lease.  Landlord has, pursuant to the applicable
provisions of the Mortgage, collaterally assigned to Mortgagee, as additional
security for the indebtedness secured by the Mortgage, all of Landlord’s right,
title and interest in and to the Lease, including the right to all rents and
other payments payable to Landlord pursuant to the Lease.  Tenant hereby
acknowledges that it has been given a copy of the foregoing assignment, and
Tenant hereby consents thereto.  If, pursuant to such assignment (or subsequent
loan documentation entered into between Landlord and Mortgagee, with a similar
purpose), Tenant receives (from time to time) a notice (a “Loan Default Notice”)
from Mortgagee directing Tenant to pay to Mortgagee subsequent rental and other
payments under the terms of the Lease which would otherwise be payable to
Landlord, then Tenant shall comply with any such notice.  Tenant shall continue
to make payments in compliance with any such Loan Default Notice from Mortgagee
until Tenant receives written instructions to the contrary from
Mortgagee.  Landlord hereby gives its consent to any such payments by Tenant to
Mortgagee that are in compliance with any such Loan Default Notice, and release
Tenant from liability for any such payments.  This consent by Landlord shall be
deemed to be irrevocable until the entire debt secured by the Mortgage has been
discharged, as evidenced either by the recordation of a satisfaction or release
executed by Mortgagee and delivered to Tenant, or by the delivery of a written
statement to that effect from Mortgagee to Tenant; upon receipt of the
foregoing, all of the Tenant’s obligations under this Agreement, other than
those post-Foreclosure agreements set forth in Section 4 hereof, shall
automatically terminate.  It is understood that Tenant shall comply with the
direction set forth in any such Loan Default Notice without any necessity to
investigate Mortgagee’s reasons for sending such notice, or to confirm whether
or not Landlord is in fact in default under the terms of the Mortgage.  Tenant
further acknowledges and agrees that under the provisions of the Mortgage, the
Lease cannot be terminated except as provided in the Lease (nor can Landlord
accept any surrender of the Lease) nor amended or modified in any of its
material terms, consent by Landlord be given to the waiver or release of Tenant
from the performance or observance of any obligation under the Lease, in each
such case, without the prior written consent of Mortgagee except as otherwise
provided in the Assignment, and without such consent no rent may be collected or
accepted by Landlord more than one month in advance.

 
H-6

--------------------------------------------------------------------------------

 
 
7.           Notices.  Notices, statements and other communications to be given
under the terms of this Agreement shall be in writing and (a) delivered by hand
against receipt, (b) sent by certified or registered mail, postage prepaid,
return receipt requested, or (c) sent by a nationally recognized overnight
courier service:
 
To Mortgagee:                    Sovereign Bank
One Financial Plaza
Providence, Rhode Island  02903
Attention:  Manuel J. Vales, IV,
 
      Senior Vice President,
 


 
with a copy to:                    Paul J. Ayoub, Esquire
Nutter, McClennen & Fish, LLP
World Trade Center West
155 Seaport Boulevard
Boston, MA 02210
 


 
To Landlord:                      c/o Condyne, LLC
 
Suite 100
 
Quincy, MA 02169
 
Attn:  Jeffrey C. O’Neill;


 
with a copy to:
c/o The Prudential Insurance Company of America

8 Campus Drive, 4th Floor
Parsippany, NJ  07054
 
Attention:  Joan Hayden, Esq.

 
H-7

--------------------------------------------------------------------------------

 

with a copy to:                    Goodwin Procter, LLP
Exchange Place
53 State Street
Boston, MA 02109
 
Attention:  Minta Kay, Esq.


To Tenant:                          Triumph Learning, LLC
136 Madison Avenue, Suite #7
New York, NY  10016
Attention:  Brian Gurley


with a copy to:


DLA Piper LLP (US)
2525 East Camelback Road
Esplanade II
Suite 1000
Phoenix, AZ  85016-4232
Attention:  David Lewis, Esq.

 
or at such other address as is from time to time designated by the party
receiving the notice. Any such notice that is properly delivered shall be deemed
to have been served (a) on the date of hand delivery, (b) three (3) days after
posting by certified or registered mail, or (c) on the business day following
deposit with a nationally recognized overnight courier service, as the case may
be.
 
8.           Estoppel Certificates/Estoppel.
 
A.           Tenant shall, at any time and from time to time upon not less than
thirty (30) days’ prior written notice from Mortgagee, execute, acknowledge and
deliver to Mortgagee, or to any third party specified by Mortgagee, a statement
in writing: (A) certifying (i) that the Lease is unmodified and in full force
and effect (or if there have been modifications, that the same, as modified, is
in full force and effect and stating the modifications) and (ii) the date
through which the rents and other payments due under the Lease have been paid;
(B) stating whether or not to the actual knowledge of Tenant (i) there is a
continuing Event of Default by Landlord under the Lease, or (ii) there shall
have occurred any event which, with the giving of notice or passage of time or
both, would become an Event of Default, and, if so, specifying each such Default
or occurrence of which Tenant may have knowledge; and (C) stating such other
information as Mortgagee may reasonably request.  Such statement shall be
binding upon Tenant and may be relied upon by Mortgagee and/or such third party
specified by Mortgagee as aforesaid, and shall generally be in the form attached
hereto as Exhibit B.

 
H-8

--------------------------------------------------------------------------------

 
 
B.           Tenant hereby represents and warrants to Mortgagee as follows: (1)
the Lease, as modified by this Agreement, is otherwise unmodified and is in full
force and effect; (2) other than the Moving Allowance described in Exhibit D of
the Lease, there are no fees or cost reimbursements due and payable to Tenant
under the Lease as of the date hereof; (3) to the actual knowledge of Tenant
without inquiry (i) there is no Event of Default by Landlord under the Lease,
and (ii) there is no event which, with the giving of notice or the passage of
time or both, would become an Event of Default; (4) Tenant has received no
written notice from Landlord indicating that Tenant is in default or breach of
the Lease and, to the actual knowledge of Tenant, no such default or breach on
the part of Tenant currently exists; and (5) there are no outstanding loans or
advances owed by Tenant to Landlord, or by Landlord to Tenant.
 
9.           No Assumption.  Tenant expressly acknowledges that, except as
expressly provided in Section 3 above, Mortgagee assumes no obligations or
liabilities of Landlord under the Lease and that Mortgagee will have no
obligation to Tenant to exercise its rights under this Agreement or the
Mortgage, but that the right and option to exercise such rights rests in the
sole and absolute discretion of Mortgagee.
 
10.         Indemnification.  Landlord agrees to indemnify Mortgagee and defend
and hold Mortgagee harmless from and against any and all liabilities, claims,
demands, losses, damages, costs and expenses (including but not limited to
reasonable attorney’s fees) which Mortgagee may incur under the Lease or this
Agreement and from any alleged or actual obligation or undertaking on its part
to perform or discharge any of the terms, covenants or agreement contained in
the Lease.  This provision shall survive any termination of the Lease and any
Foreclosure.
 
11.         Bankruptcy.  In the event of Landlord’s bankruptcy, and
notwithstanding an effective rejection of this Agreement by Landlord, or its
bankruptcy trustee in any such bankruptcy proceeding, Tenant and Mortgagee agree
that (1) the terms and provisions of this Agreement will remain in full force
and effect between Tenant and Mortgagee; provided however, that if rejection of
this Agreement by Landlord, or its bankruptcy trustee renders it unreasonable,
impractical or impossible for Tenant to perform under this Agreement or
otherwise frustrates the carrying out of the purpose of this Agreement between
Tenant and Mortgagee, then this Agreement shall become void and terminate as of
the effective date of such rejection; and (2) Tenant shall not be required to
perform any obligation under this Agreement if such performance would cause
Tenant to violate or contradict the terms of any stay, decree or order
(collectively, “Order”) of any court having jurisdiction over Landlord’s
bankruptcy proceeding.  Tenant shall have no liability to Landlord or Mortgagee
for Tenant’s nonperformance of any obligation hereunder because of its
compliance with any Order.  This provision shall constitute an independent
agreement between Tenant and Mortgagee and is intended to survive any rejection
of this Agreement in bankruptcy by Landlord or any bankruptcy trustee.
 
12.         Limitation on Subsequent Owner’s Liability.  Notwithstanding any
provision in the Lease to the contrary, the liability of any Subsequent Owner of
the Real Estate (including, but not limited to, Mortgagee or its designee
following a Foreclosure) is limited to its interest in the Real Estate and the
income and proceeds thereof.  In no event will Tenant or any person claiming
under Tenant have the right to seek recourse against any other assets of such
Subsequent Owner or their respective officers, directors or stockholders for
satisfaction of any liability or obligation of Landlord.  Any judgment obtained
by Tenant against a Subsequent Owner shall be enforceable solely against the
Real Estate and the income and proceeds thereof and not against any other assets
of such Subsequent Owner, or its respective officers, directors, employees or
beneficial interest holders.  The provisions of this paragraph, however, shall
in no way be deemed to apply to or be for the benefit of Landlord.

 
H-9

--------------------------------------------------------------------------------

 

 
13.         Confirmatory Documentation.  The provisions of all Sections of this
Agreement are and shall be fully effective and binding between the parties,
upon the occurrence of the conditions, if any, set forth in such Sections,
without the execution of any further instruments by any party.  Notwithstanding
the foregoing, each party to this Agreement shall have the right (from time to
time, for so long as this Agreement is in effect) to request the other parties
to execute documentation (in form reasonably satisfactory to all signing
parties) confirming (if true) that such conditions (if any) have been satisfied
and that the provisions of this Agreement or specified portions thereof have
been implemented.  In such event, each of the parties that are requested to
execute such confirmatory documentation agrees to execute it within a reasonable
period of time (not to exceed thirty (30) days) after its receipt of such
request.
 
14.         No Further Subordination.  Except as expressly provided to the
contrary, Landlord and Tenant covenant and agree with Mortgagee that there shall
be no further subordination of the interest of lessee under the Lease to any
lender or to any other party without first obtaining the prior written consent
of Mortgagee.  Any attempt to effect a further subordination of lessee’s
interest under the Lease without first obtaining the prior written consent of
Mortgagee shall be null and void.
 
15.         Miscellaneous.
 
A.          This Agreement may be executed in a number of identical
counterparts.  If so executed, all of such counterparts shall, collectively,
constitute one agreement, but in making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart, provided
that photocopy or facsimile copies of all signatures are produced.
 
B.           The terms and conditions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, heirs, legal
representations and assigns of each of the parties hereto.
 
C.           Notwithstanding anything herein to the contrary, the commencement
and prosecution of foreclosure proceedings under the Mortgage is a matter
entirely within the discretion of Mortgagee.
 
D.           The use of the neuter gender in this Agreement shall be deemed to
include any other render, and words in the singular number shall be held to
include the plural, when the sense requires.
 
E.           In the event the Lease shall be amended, modified or supplemented,
the Lease, as so amended, modified or supplemented, shall continue to be subject
to the provisions of this Agreement without the necessity of any further act by
the parties hereto; provided, however, Tenant shall use its commercially
reasonable efforts to give Mortgagee a copy of any such amendment, modification
or supplement to the Lease, with the understanding that the failure to do so,
shall not impose any liability on Tenant or affect any of Tenant’s, rights and
remedies under such amendment or supplement or under this Agreement.

 
H-10

--------------------------------------------------------------------------------

 
 
F.           The provisions of this Agreement shall not be modified, amended,
waived, discharged or terminated except by a written document signed by all of
the parties hereto.
 
G.           This Agreement and its validity, interpretation and enforcement
shall be governed by the laws of the Commonwealth of Massachusetts.
 
H.           Captions of Sections herein are inserted only for convenience and
are in no way to be construed as a limitation on the scope of the particular
Sections to which they refer.
 
I.           Landlord hereby acknowledges and agrees to the provisions of this
Agreement and agrees that, to the extent there is an inconsistency between the
terms and provisions of this Agreement and the Lease, the terms and provisions
of this Agreement shall prevail. The performance by the Tenant hereunder shall
not be deemed a breach of any of its obligations to Landlord under the
Lease.  Notwithstanding the foregoing, nothing herein shall be deemed a waiver
of the choice of governing law provisions set forth in the Lease.
 
[SIGNATURE PAGE IS ON FOLLOWING PAGE]

 
H-11

--------------------------------------------------------------------------------

 
 
WITNESS WHEREOF, the parties hereto have executed this Agreement under seal as
of the day and year first above written.
 

   
MORTGAGEE:
     
Witness:
 
SOVEREIGN BANK
            
By:
       
Manuel J. Vales, IV
     
Senior Vice President

 
STATE OF RHODE ISLAND
COUNTY OF PROVIDENCE
 
In Providence, in said County, on the ____ day of _________________, 2009,
before me personally appeared the within-named Manuel J. Vales, IV, to me known
and known by me to be a Senior Vice President of, and the person executing these
presents on behalf of Sovereign Bank, the party executing the foregoing
instrument, and he acknowledged said instrument by him so executed to be his
free act and deed in such capacity, and the free act and deed of Sovereign Bank.



     
Notary Public
   
Print Name:
  My Commission Expires:  

 
[SEE NEXT PAGE FOR LANDLORD’S SIGNATURES]

 
H-12

--------------------------------------------------------------------------------

 
 

   
LANDLORD:
       
Witness:
 
PR LITTLETON EXPANSION LLC,
   
a Delaware limited liability company
            
By:
        
Jeffrey C. O’Neill, Manager

 
COMMONWEALTH OF MASSACHUSETTS
COUNTY OF __________________________
 
In __________________, in said County, on the ____ day of _______________, 2009,
before me personally appeared the within-named Jeffrey C. O’Neill, to me known
and known by me to be Manager of PR Littleton Expansion LLC and the person
executing these presents on behalf of said entity, the party executing the
foregoing instrument, and he acknowledged said instrument by him so executed to
be his free act and deed in such capacity, and the free act and deed of PR
Littleton Expansion LLC.



        
Notary Public
   
Print Name:
   
My Commission Expires:
 

 
[SEE NEXT PAGE FOR TENANT’S SIGNATURE]

 
H-13

--------------------------------------------------------------------------------

 
 

    TENANT:        
Witness:
  TRIUMPH LEARNING, LLC, a Delaware limited     liability company             
By:
        
Name:
     
Title:



STATE OF _________________________
COUNTY OF _________________________
 
In _________________, in said County, on the ____ day of _________________,
2009, before me personally appeared the within-named _________________________,
to me known and known by me to be the _____________________ of, and the person
executing these presents on behalf of Triumph Learning, LLC, the party executing
the foregoing instrument, and he/she acknowledged said instrument by him/her so
executed to be his/her free act and deed in such capacity, and the free act and
deed of Triumph Learning, LLC.



      
Notary Public
   
Print Name:
   
My Commission Expires:
  

 
 
H-14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Legal Description of the Real Estate
 
Those certain parcels of land, with the improvements thereon situated in
Littleton, Middlesex County, Massachusetts, being shown as Lots 2, 3A, and 3B
shown on that certain plan entitled “Definitive Subdivision of Land in
Littleton, mass. Prepared for GFI Littleton, LLC,” dated April 2003, by David E.
Ross Associates, Inc., Civil Engineers, Ayer, MA designated as Job No. 16168 and
Plan No. L-8214, recorded with Middlesex South Registry of Deeds on January 29,
2004, as Plan No. 79 of 2004.
 
Together with the benefit of that certain Easement Agreement by and between
CB/GFI Littleton LLC and Littleton Distribution Center LLC, dated as of November
15, 2007, and recorded in Book 50355, Page 189, subject to and in accordance
with the terms and provision set forth therein.

 
H-15

--------------------------------------------------------------------------------

 

Tenant Estoppel Certificate


Re:  ___________________________


Ladies and Gentlemen:


The undersigned Tenant (as hereinafter defined) under the Lease discussed below
hereby certifies to _________________ (“Landlord”) and Sovereign Bank
(“Lender”), and to their respective successors and/or assigns and lenders, that,
as of the date next to our signature below, the status of the Lease is as
follows:


1.
That certain Lease dated as of _________________, 2009 by and between PR
LITTLETON EXPANSION, LLC (“Landlord”) and TRIUMPH LEARNING, LLC (“Tenant”), a
true and correct copy of which is attached hereto and incorporated herein by
reference as EXHIBIT A (the “Lease”), constitutes the entire and only agreement
between Landlord and Tenant with respect to the Premises and Existing Premises,
as defined and identified therein.   Except as specifically set forth in EXHIBIT
A, the Lease has not been modified or amended in any respect whatsoever, either
orally or in writing.  All initial capitalized terms used and not otherwise
defined herein shall have the meaning ascribed to such terms in the Lease.



2.
The Lease is in full force and effect, and Tenant does not have nor is Tenant
entitled to any credit, offset, defense, claim or counterclaim against either
its obligation to pay Base Rent (and other charges under the Lease) or Tenant’s
other obligations under the terms of the Lease, whether by reason of prepayment
thereof, Landlord’s acts or omissions, or for any other reason.   Tenant has no
present defenses to enforcement of the Lease in accordance with its
terms.  Tenant is presently  in sole possession of the “Premises” described in
the Lease.  Tenant is presently paying the full amount of rent required to be
paid under the terms of the Lease with respect to the Existing Premises.



3.
A.
The Commencement Date of the Lease with respect to the “Premises” under the
Lease shall be the date determined pursuant to the terms and provisions
contained in Section 2(a) of the Lease and the Work Agreement, and the scheduled
expiration date of the Lease is 5:00 p.m. local time on the last day of the
month which is five (5) years and three (3) months following the Commencement
Date, subject to earlier termination and extension as provided in the Lease.



 
B.
Except as set forth in Rider No. 2 of the Lease, there are no options remaining
unexercised on the part of the Tenant to renew the Lease.

 
 
C.
The amount of monthly Base Rent payable under the Lease is as follows:

 
With respect to the Premises, beginning on the Commencement Date as described in
Section 3.A above, Base Rent is payable in accordance with the following
schedule:

 
H-16

--------------------------------------------------------------------------------

 
 
Lease Year 1:                        $5.40 per rentable square foot of Premises.
 
Lease Year 2:                        $5.60 per rentable square foot of Premises.
 
Lease Year 3:                        $5.80 per rentable square foot of Premises.
 
Lease Year 4:                        $6.00 per rentable square foot of Premises.
 
Lease Year 5:                        $6.20 per rentable square foot of Premises.
 
Lease Year 6:                        $6.40 per rentable square foot of Premises.
 
 
D.
Tenant is also responsible for payment of Tenant’s Share of Operating Expenses
(all as defined in Section 4 of the Lease), all subject to and in accordance
with the terms and provisions contained in the Lease.

 
 
E.
Base Rent is payable in monthly installments, each due on the first day of each
month during the Term, in advance, without notice, demand, deduction or setoff,
all subject to and in accordance with the terms and provisions contained in
Section 3 of the Lease.

 
4.
Tenant has unconditionally accepted delivery of the Premises from Landlord in
accordance with the terms of the Lease, and has commenced payment of Base Rent
for the Premises.

 
5.
Other than Tenant’s termination rights following fire or other casualty or
taking by eminent domain (which rights are set forth in Sections 16 and 17 of
the Lease, respectively), Tenant has no express right to cancel or terminate the
Lease, no option or right to purchase the Premises, Building, the Land, or the
Project, or any part thereof.  Except as set forth in Rider No. 1 and Rider No.
2 of the Lease, Tenant has no expansion rights or options, and no rights of
first refusal and/or rights of first offer, for any space at the Project.

 
6.
Tenant has deposited $232,000 in cash with Landlord as Tenant’s Security Deposit
under the Lease.

 
7.
All currently due Base Rent and Additional Rent payable by Tenant under the
Lease, have been fully paid in accordance with the provisions of the Lease
through the month of ____________ _________.

 
8.
Tenant’s Share under the Lease with respect to the Premises is 16.67% of the
rentable square footage of the Building.

 
9.
Other than the performance of the Work as described in the Work Agreement
attached to the Lease as Exhibit D and payment of the Moving Allowance, all
items of an inducement nature required to be performed by Landlord as a
condition to the Commencement Date, have been satisfactorily completed by
Landlord, and there are no remaining conditions to Tenant’s obligations under
the Lease.


 
H-17

--------------------------------------------------------------------------------

 
 
10.
No default exists under the Lease on the part of either Landlord or Tenant, and
to the best of Tenant’s knowledge, no condition or other state of fact exists
that, with either the passage of time and/or the giving of notice, would give
rise to a default under the Lease on the part of either Landlord or Tenant.

 
11.
No installment of Base Rent or payment of Additional Rent under the Lease has
been paid more than one month in advance.

 
12.
Tenant has not transferred, assigned or sublet, or agreed to transfer, assign,
or sublet, its interest in the Lease or any part thereof, nor, to Tenant’s
knowledge, has the Tenant allowed any mechanic’s lien or any other encumbrance
of any kind to be placed on or against the Premises or Existing Premises that is
presently not satisfied.

 
13.
Tenant is solvent and has not filed on its behalf, nor to Tenant’s knowledge,
has any party initiated against Tenant, proceedings for relief under bankruptcy,
insolvency, or other proceedings.

 
14.
The individual executing this Tenant Estoppel Certificate on behalf of Tenant
has been duly authorized to do so by all necessary corporate action of Tenant.

 
15.
Tenant is presently maintaining the liability and casualty insurance, if any, of
the types and in the amounts required under the terms of the Lease.  Tenant
agrees that it shall designate the Lender as the loss payee and additional
insured in all such policies now or hereafter obtained pursuant to the Lease.

 
16.
To Tenant’s knowledge, Tenant is not using the Premises in a manner which is not
in compliance with all laws, or which would result in the presence of, use,
generation, manufacture, storage, treatment, disposal, discharge or release on
or from the Premises of any substances or compounds prohibited or regulated
under any Federal, state or municipal laws pertaining to health or the
environment in violation of applicable laws.  There are no regulatory actions or
other claims pending or, to Tenant’s knowledge, threatened against Tenant or
against the Premises arising out of the presence of such substances on the
Premises.

 
17.
This certification is made to induce Lender to make certain fundings, knowing
that Lender shall rely upon the truth of this certificate in disbursing said
funds, and shall inure to the benefit of Landlord, Lender, and their respective
successors and assigns, and shall be binding upon Tenant and Tenant’s heirs,
legal representatives, successors and assigns.  This certification shall not be
deemed to alter or modify any of the terms and conditions of the Lease except to
the extent specifically set forth herein.

 
[NO FURTHER TEXT ON THIS PAGE.  SEE NEXT PAGE FOR SIGNATURE]


 
H-18

--------------------------------------------------------------------------------

 

This certificate shall be binding upon Tenant and its successors and assigns (if
any); and is given with the knowledge that it may be relied upon (a) by Landlord
and Lender (and/or their respective assignee(s) and/or successor(s)-in-interest
as owners of or investors in the Property, and their lending institution and its
servicer, if any), and (b) any party to whom Landlord grants the right to rely
upon this Estoppel Certificate.  The person signing this Tenant Estoppel
Certificate on behalf of the Tenant is a duly authorized agent of the Tenant.



    
Dated: __________________, 200__
         
By:
          
Name:
               
Its:
        

 
 
H-19

--------------------------------------------------------------------------------

 

EXHIBIT A


 
H-20

--------------------------------------------------------------------------------

 

EXHIBIT I


TENANT APPROVED PLANS

 
I-1

--------------------------------------------------------------------------------

 

Rider No. 1


Right of First Refusal; Right of First Offer


Section 1:  Right of First Refusal


(a)           Tenant acknowledges and agrees that Landlord is currently
marketing the remaining leasable area of the Building for lease (the “Available
Space”).  Subject to the terms and conditions of this Section 1, before Landlord
leases any of the Available Space that is immediately adjacent to the Premises
in the expansion (as opposed to the original Building) portion of the Building
and cross-hatched on the building plan attached as Exhibit A to this Lease (the
“ROFO Space”) to any unrelated third party other than Plastipak Packaging, Inc.
or its affiliates or related entities (collectively, “Plastipak”), Landlord will
first offer such ROFO Space to Tenant for lease on the same terms and conditions
upon which Landlord proposes to lease such ROFO Space to the third party by
written notice to Tenant (“Landlord’s Offer Notice”).


(b)           Landlord’s Offer Notice shall specify the rentable square footage
and location of the ROFO Space (together with a floor plan of such space), the
Base Rent for the ROFO Space, the specified rent commencement date and
anticipated commencement date therefor, and all other material terms and
conditions which will apply to the ROFO Space in question.  Tenant shall notify
Landlord within fifteen (15) business days of Tenant’s receipt of a Landlord's
Offer Notice that (i) Tenant unconditionally accepts Landlord’s offer to lease
all (but not less than all) of the ROFO Space offered in Landlord’s Offer Notice
on the terms set forth in the Landlord’s Offer Notice, or (ii) Tenant declines
Landlord’s offer to lease the ROFO Space offered in Landlord’s Offer
Notice.  TIME SHALL BE OF THE ESSENCE with respect to the giving by Tenant of an
acceptance notice pursuant to this Section 1(b).  If Tenant fails to timely
notify Landlord of Tenant’s election to lease the ROFO Space pursuant to this
Section 1(b), Tenant shall be deemed to have elected not to lease the ROFO Space
and that Tenant rejects Landlord’s offer.  From and after the date Tenant
rejects or is deemed to have rejected a Landlord’s Offer Notice to lease any
ROFO Space under this Section 1(b), Tenant shall be deemed to have waived its
right to lease such ROFO Space, and Landlord shall thereafter be entitled to
lease such ROFO Space to any party on such terms and conditions as Landlord
shall determine in Landlord’s sole discretion, provided, however, if the base
rental rate in any such lease would be less than 90% of the base rental rate set
forth in Landlord’s Offer Notice to Tenant, or if Landlord fails to enter into a
third party lease for the ROFO Space within six (6) months following the
expiration of Tenant’s response period under this Section 1(b), Landlord shall
first re-offer the ROFO Space for lease to Tenant in accordance with the
provisions of this Section 1.


Rider No. 1 – Page 1
 
 

--------------------------------------------------------------------------------

 

(c)           If Tenant timely delivers its acceptance notice electing to lease
the ROFO Space set forth in Landlord’s Offer Notice, then, on the date on which
Landlord delivers vacant possession of such ROFO Space to Tenant in the
condition required by Landlord’s Offer Notice, unless modified by mutual
agreement of Landlord and Tenant (the “ROFO Space Commencement Date”), the ROFO
Space shall become part of the Premises, upon all of the terms and conditions
set forth in Landlord’s Offer Notice and otherwise upon all of the terms and
conditions set forth in this Lease, except that (i) the terms and conditions set
forth in Landlord’s Offer Notice shall govern and control with respect to the
ROFO Space, (ii) Tenant’s Share shall be revised to reflect the addition of the
ROFO Space to the Premises; and (iii) the provisions of Exhibit D concerning
Landlord’s initial improvement obligations with respect to the Premises shall
not apply with respect to the ROFO Space and Landlord shall not be required to
perform any leasehold improvements, alterations or any other work, pay any
Landlord’s contribution or grant any work allowance (including any moving
allowance) or any other amount, grant any rent concessions, or render any
services to make the Building or the ROFO Space ready for Tenant’s use or
occupancy, and Tenant shall accept the ROFO Space in its “as is” condition on
the ROFO Space Commencement Date, except as may be set forth in Landlord’s Offer
Notice, unless modified by mutual agreement of Landlord and Tenant; and (iv) the
term with respect to the lease of the ROFO Space shall be co terminous with the
Term.


(d)           Notwithstanding any contrary provision of this Section 1 or any
other provision of this Lease, Tenant’s right to elect to lease the ROFO Space
is a one-time right and such right shall be null and void and of no force or
effect if (i) the Lease has been terminated, (ii) Triumph Learning, LLC or a
Permitted Transferee is no longer the Tenant under this Lease, (iii) Tenant has
subleased all or any portion of the Premises or Tenant is not occupying the
entire Premises for the conduct of its business, or (iv) an Event of Default
shall have occurred that is continuing and uncured as of the date Tenant
exercises the option to lease the ROFO Space or upon the ROFO Space Commencement
Date (collectively, the “ROFO Conditions”).  The rights granted under this
Section 1 shall be personal to the originally named Tenant under this Lease and
shall not apply in favor of or be exercisable by any assignee of this Lease
(other than a Permitted Transferee), nor any sublessee of all or any portion of
the Premises.


Section 2:  Right of First Offer


(a)           Tenant agrees that if Tenant rejects or is deemed to have rejected
a Landlord’s Offer Notice to lease any ROFO Space under  Section 1(b) of this
Rider No. 1, Landlord may lease the ROFO Space to any third party subject to the
terms of Section 1(b) above (any such lease of the ROFO Space to another third
party being referred to herein as a “3rd Party ROFO Lease”).  If, after the
expiration or termination of any 3rd Party ROFO Lease, before Landlord re-leases
any ROFO Space to any third party other than the existing occupant at any time
during the Term of this Lease, Landlord will first offer to lease such ROFO
Space to Tenant, by written notice to Tenant (“Landlord’s Section 2 Offer
Notice”), on the same terms and conditions (including, without limitation, any
tenant improvement allowance) upon which Landlord proposes to lease such ROFO
Space to the third party except for the base rent which shall be governed by the
terms of this Section 2.  Notwithstanding the foregoing, Landlord shall have the
right, without being subject to Tenant’s rights under this Section 2, to grant
the existing tenant or other occupant of the applicable ROFO Space the right to
renew or continue its term of occupancy whether or not such rights are expressly
granted by a lease or other written instrument and whether or not such right to
renew or continue its term of occupancy is subsequently memorialized in a lease
or written instrument.


Rider No. 1 – Page 2
 
 

--------------------------------------------------------------------------------

 

(b)           Landlord’s Section 2 Offer Notice shall specify the rentable
square footage and location of the ROFO Space (together with a floor plan of
such space), the Base Rent for the ROFO Space as determined by Landlord (which
shall equal 95% of the fair market rental value (as defined in Section 2(c)
below) for the ROFO Space), the specified rent commencement date therefor, and
all other material terms and conditions which will apply to the ROFO
Space.  Tenant shall notify Landlord within fifteen (15) business days of
Tenant’s receipt of a Landlord's Section 2 Offer Notice that (i) Tenant
unconditionally accepts Landlord’s offer to lease all (but not less than all) of
the ROFO Space on the terms set forth in the Landlord’s Section 2 Offer Notice,
or (ii) subject to the provisions set forth in this Section, Tenant accepts
Landlord’s offer to lease all (but not less than all) the ROFO Space, but that
Tenant disputes Landlord’s determination of the fair market rental value set
forth in Landlord’s Section 2 Offer Notice, or (iii) Tenant declines Landlord’s
offer to lease the ROFO Space.  TIME SHALL BE OF THE ESSENCE with respect to the
giving by Tenant of an acceptance notice pursuant to this Section 2(b).  If
Tenant fails to timely notify Landlord of Tenant’s election to lease the ROFO
Space pursuant to this Section 2(b), Tenant shall be deemed to have elected not
to lease the ROFO Space and that Tenant rejects Landlord’s offer.  From and
after the date Tenant rejects or is deemed to have rejected a Landlord’s Section
2 Offer Notice to lease, Landlord shall thereafter be entitled to lease such
previously offered ROFO Space to other parties on such terms and conditions and
for such rent as Landlord determines in its sole discretion.  If Tenant timely
so elects to lease the ROFO Space, but disputes Landlord’s determination of fair
market rental value for the ROFO Space, and the parties do not agree on the fair
market rental value within thirty (30) days after delivery of such acceptance
notice from Tenant, then either party may initiate the arbitration procedure set
forth in Section 1(b) of Rider No. 2 of this Lease to determine the fair market
rental value by giving notice to the other within ten (10) business Days after
the end of such thirty (30) day period.  If neither party timely submits the
dispute for arbitration within such additional ten (10) business day period,
Landlord’s determination of fair market rental value for the ROFO Space in
question shall be binding on the parties.  For purposes of this Section 2(b),
the term “fair market rental value” of the ROFO Space shall mean the fixed
annual rent that a willing tenant would pay and a willing landlord would accept
for expansion premises in the same building as the original leased premises,
taking into account all then relevant factors and the then fair value of the
improvements in the ROFO Space.


(c)           Upon determination of the fair market rental value for the ROFO
Space in question, or if Tenant has accepted Landlord’s terms for the ROFO
Space, Landlord and Tenant agree to enter into an amendment to this Lease
memorializing the addition of the ROFO Space to this Lease and the amendment to
the applicable defined terms hereunder, but failure of the parties to execute
such an amendment shall have no effect on the effectiveness of the expansion of
the Premises to include the ROFO Space, and the economic terms associated
therewith, as set forth above.  Tenant’s lease of the ROFO Space shall be upon
all of the terms and conditions set forth in Landlord’s Section 2 Offer Notice
and otherwise upon all of the terms and conditions set forth in this Lease,
except that (i) the terms and conditions set forth in Landlord’s Section 2 Offer
Notice shall govern and control with respect to the ROFO Space leased pursuant
to this Section 2, (ii) the Base Rent for the ROFO Space shall be as determined
pursuant to this Section 2, (iii) Tenant’s Share shall be revised to reflect the
addition of the ROFO Space to the Premises; (iv) the provisions of Exhibit
D concerning Landlord’s initial improvement obligations with respect to the
Premises shall not apply with respect to the ROFO Space and Landlord shall not
be required to perform any leasehold improvements, alterations or any other
work, pay any Landlord’s contribution or grant any work allowance (including any
moving allowance) or any other amount, grant any rent concessions, or render any
services to make the Building or the ROFO Space ready for Tenant’s use or
occupancy, and Tenant shall accept the ROFO Space in its “as is” condition on
the ROFO Space Commencement Date (as defined in Section 1 above), except as may
be set forth in Landlord’s Section 2 Offer Notice, unless modified by mutual
agreement of Landlord and Tenant, and (v) the term with respect to the lease of
the ROFO Space shall be co terminous with the Term.


Rider No. 1 – Page 3
 
 

--------------------------------------------------------------------------------

 

(d)           Notwithstanding any contrary provision of this Section 2 or any
other provision of this Lease, Tenant’s right to elect to lease the ROFO Space
pursuant to this Section 2 shall be null and void and of no force or effect if
(i) the Lease has been terminated, (ii) Triumph Learning, LLC or a Permitted
Transferee is no longer the Tenant under this Lease, (iii) Tenant has subleased
all or any portion of the Premises or Tenant is not occupying the entire
Premises for the conduct of its business, or (iv) an Event of Default shall have
occurred that is continuing and uncured as of the date Tenant exercises the
option to lease the ROFO Space or upon the ROFO Space Commencement Date
(collectively, the “ROFO Conditions”).  The rights granted under this Section 2
shall be personal to the originally named Tenant under this Lease and shall not
apply in favor of or be exercisable by any assignee of this Lease (other than a
Permitted Transferee), nor any sublessee of all or any portion of the Premises.


All references to Sections contained in this Rider No. 1 shall be deemed
references to the applicable Sections of this Rider No. 1 unless otherwise
expressly noted.


Rider No. 1 – Page 4
 
 

--------------------------------------------------------------------------------

 

Rider No. 2


Extension Option


1.           Option to Extend.


(a)           Provided that, at the time of such exercise, (i) this Lease is in
full force and effect, and (ii) no Event of Default shall have occurred and be
continuing (either at the time of exercise or at the commencement of the
Extended Term), Tenant shall have the right and option to extend the Lease Term
for one (1) extended term (the “Extended Term”) of five (5) years by giving
written notice to Landlord not later than twelve (12) months prior to the
expiration date of the original Lease Term.  The effective giving of such notice
of extension by Tenant shall automatically extend the Term of this Lease for the
Extended Term, and no instrument of renewal or extension need be executed.  In
the event that Tenant fails timely to give such notice to Landlord, this Lease
shall automatically terminate at the end of the Lease Term then in effect, and
Tenant shall have no further option to extend the Lease Term.  The Extended Term
shall commence on the day immediately succeeding the expiration date of the
original Lease Term and shall end on the day immediately preceding the fifth
(5th) anniversary of the first day of such Extended Term.  The Extended Term
shall be on all the terms and conditions of this Lease, except:  (i) during the
Extended Term, Tenant shall have no further option to extend the Term, and (ii)
the Base Rent for the Extended Term shall be equal to the Fair Market Rental
Value of the Premises (as hereinafter defined) for the Extended Term, taking
into account all relevant factors, determined pursuant to Section 1(b) below.
For purposes of this Section 1, the “Fair Market Rental Value of the Premises”
shall mean the fixed annual rent that a willing tenant would pay and a willing
landlord would accept for the Premises during the Extended Term, taking into
account all then relevant factors.


Rider No. 2 – Page 1
 
 

--------------------------------------------------------------------------------

 

(b)           Within thirty (30) days after receiving Tenant’s notice extending
the Lease Term of this Lease pursuant to Section 1(a) above, Landlord shall
provide Tenant with Landlord’s good faith estimate of the Fair Market Rental
Value of the Premises for the upcoming Extended Term based upon rents being paid
by tenants entering into leases for comparable space, for a comparable term and
in comparable buildings in the Route 495 west suburban market and taking into
account all then relevant factors.  If Tenant disagrees with Landlord’s estimate
of the Fair Market Rental Value as set forth in Landlord’s notice referred to
above, Tenant shall notify Landlord within thirty (30) days after its receipt of
Landlord’s notice setting forth Tenant’s estimate of the Fair Market Rental
Value of the Premises and the parties agree in good faith to attempt to reach
agreement on the Fair Market Rental Value of the Premises for the Extended
Term.  If Tenant fails to notify Landlord that Tenant disagrees with Landlord’s
estimate and setting forth Tenant’s Fair Market Rental Value estimate within
such thirty (30) day period then Tenant will be deemed to have accepted
Landlord’s estimate of the Fair Market Rental Value for the Premises during the
Extended Term.  If the parties are unable to reach agreement thereon within
thirty (30) days after the delivery of such notice by Tenant, then either party
may submit the determination of the Fair Market Rental Value of the Premises to
arbitration by giving notice to the other party naming the initiating party’s
arbitrator within ten (10) business days after the expiration of such thirty
(30) day period.  Within twenty (20) days after receiving a notice of initiation
of arbitration, the responding party shall appoint its own arbitrator by
notifying the initiating party of the responding party’s arbitrator.  If the
second arbitrator shall not have been so appointed within such twenty (20) day
period, the initiating party shall deliver written notice of such failure to the
responding party and the responding party shall have a period of ten (10)
business days after receipt of such notice to appoint its arbitrator and deliver
written notice thereof to the initiating party.  If the responding party fails
to notify the initiating party of its designated arbitrator within the foregoing
additional ten (10) business day period, then the second arbitrator shall be
chosen in the same manner as described below with respect to the selection of
the third arbitrator.  Upon the selection (or appointment, as the case may be)
of the second arbitrator, the two arbitrators thus appointed shall, within
fifteen (15) days after the responding party’s notice of appointment of the
second arbitrator, appoint a third arbitrator.  If the two initial arbitrators
are unable timely to agree on the third arbitrator, then either may, on behalf
of both, request such appointment by the Boston office of American Arbitration
Association, or its successor, or, on its failure, refusal or inability to act,
by a court of competent jurisdiction.  The Fair Market Rental Value of the
Premises for the Extended Term shall be determined by the method commonly known
as “baseball arbitration”, whereby Landlord’s selected arbitrator and Tenant’s
selected arbitrator shall each set forth its respective determination of the
Fair Market Rental Value of the Premises, and the third arbitrator must select
one or the other (it being understood that the third arbitrator shall be
expressly prohibited from selecting a compromise figure).  Landlord’s selected
arbitrator and Tenant’s selected arbitrator shall deliver their determinations
of the Fair Market Rental Value of the Premises to the third arbitrator within
five (5) business days of the appointment of the third arbitrator and the third
arbitrator shall render his or her decision within ten (10) days after receipt
of both of the other two determinations of the Fair Market Rental Value of the
Premises.  The third arbitrator’s decision shall be binding on both Landlord and
Tenant.  All arbitrators shall be commercial real estate brokers who have had at
least ten (10) years experience in commercial leasing transactions in the Route
495 south suburban market and, in the case of the third arbitrator, shall not
have acted in any capacity for either Landlord or Tenant within five (5) years
of his or her selection.  Each party shall pay the fees of its own arbitrator,
and the fees of the third arbitrator shall be shared equally by the parties.  In
the event Tenant initiates the aforesaid arbitration process and as of the
Commencement Date of the Extended Term the amount of the Base Rent for the
Extended Term has not been determined, Tenant shall pay the amount determined by
Landlord therefor and when the determination has actually been made, an
appropriate retroactive adjustment shall be made as of the Commencement Date of
the Extended Term if necessary.


All references to Sections contained in this Rider No. 2 shall be deemed
references to the applicable Sections of this Rider No. 2 unless otherwise
expressly noted.

Rider No. 2 – Page 2
 
 

--------------------------------------------------------------------------------

 
 
 